Exhibit 10.65

[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

CONTRIBUTION AGREEMENT

(One Commerce Square)

This Contribution Agreement (One Commerce Square) (this “Agreement”) is made as
of the 24th day of August, 2010, by and among Commerce Square
Partners-Philadelphia Plaza, L.P., a Delaware limited partnership
(“Partnership”), TDP-Commerce Square Gen-Par, LLC, a Delaware limited liability
company (“Gen-Par”), TPG-OCS Holding Company, LLC, a Delaware limited liability
company (“Holding Company” and together with Gen-Par, “TPG Partners” and each
singularly a “TPG Partner”), Thomas Properties Group, L.P., a Maryland limited
partnership (“TPG Parent”) (the Partnership, the TPG Partners and TPG Parent are
collectively referred to herein as the “TPG Parties” and singularly as a “TPG
Party”), Brandywine Operating Partnership, L.P., a Delaware limited partnership
(“BOP”), and Brandywine Commerce I LP, a Delaware limited partnership (“BOP Sub
LP”). (BOP and BOP Sub LP are collectively referred to herein as the “BOP
Parties” and singularly as a “BOP Party”).

RECITALS:

WHEREAS, the Partnership owns that certain office building project in
Philadelphia, Pennsylvania commonly known as One Commerce Square (“Project”) at
2005 Market Street;

WHEREAS, the Partnership was formed pursuant to the filing of a certificate of
limited partnership with the Delaware Secretary of State on February 11, 1998,
as amended by a certificate of amendment filed on March 3, 1998;

WHEREAS, the Partnership is governed by that certain Amended and Restated
Limited Partnership Agreement of the Partnership dated October 13, 2004, as
amended (collectively, “Prior Agreement”);

WHEREAS, BOP and BOP Sub LP are concurrently entering into a Contribution
Agreement (Two Commerce Square) with Philadelphia Plaza Phase II, a Pennsylvania
limited partnership (“PPPII”) (the partnership that owns Two Commerce Square at
2001 Market Street), and the existing partners therein (“TCS Contribution
Agreement”) pursuant to which BOP or its affiliate will contribute capital to
PPPII and be admitted as a limited partner in PPPII;

WHEREAS, subject to the terms and conditions herein and in the TCS Contribution
Agreement, BOP agrees to contribute or cause its affiliates to contribute a
total of Twenty-Five Million Dollars ($25,000,000) on an aggregate basis to both
the Partnership and PPPII, in return for which the Partnership will admit BOP
Sub LP as a limited partner and PPPII will admit a separate affiliate of the BOP
Parties as a limited partner.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:



--------------------------------------------------------------------------------

1.      Definitions. Capitalized terms used but not defined herein shall have
the meanings set forth in the Partnership Agreement, all of which are hereby
incorporated by reference. For purposes of this Agreement, the following terms
shall have the meanings set forth below:

“Agreement” means this Contribution Agreement (One Commerce Square), as it may
hereafter be amended, supplemented or otherwise modified from time to time.

“BOP Required Additional Capital Contributions” has the meaning set forth in
Section 3.

“BOP Initial Capital Contribution” has the meaning set forth in Section 2.

“BOP Partnership Interest” has the meaning set forth in Section 2.

“Broker” has the meaning set forth in Section 5.18.

“Closing” has the meaning set forth in Section 4.

“Contracts” has the meaning set forth in Section 5.13.

“Effective Date” has the meaning set forth in Section 4.

“Environmental Laws” means all federal, state and local laws, statutes,
ordinances and regulations, now or hereafter in effect, in each case as amended
or supplemented from time to time, including, without limitation, all applicable
judicial or administrative orders, applicable consent decrees and binding
judgments relating to the regulation and protection of human health, safety, the
environment and natural resources (including, without limitation, ambient air,
surface, water, groundwater, wetlands, land surface or subsurface strata,
wildlife, aquatic species and vegetation), including, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended (42 U.S.C. §§ 9601 et seq.), the Hazardous Material Transportation Act,
as amended (49 U.S.C. §§ 1801 et seq.), the Federal Insecticide, Fungicide, and
Rodenticide Act, as amended (7 U.S.C. §§ 136 et seq.), the Resource Conservation
and Recovery Act, as amended (42 U.S. §§ 6901 et seq.), the Toxic Substance
Control Act, as amended (15 U.S.C. §§ 2601 et seq.), the Clean Air Act, as
amended (42 U.S.C. §§ 7401 et seq.), the Federal Water Pollution Control Act, as
amended (33 U.S.C. §§ 1251 et seq.), the Occupational Safety and Health Act, as
amended (29 U.S.C. §§ 651 et seq.), the Safe Drinking Water Act, as amended (42
U.S.C. §§ 300f et seq.), Environmental Protection Agency regulations pertaining
to Asbestos (including, without limitation, 40 C.F.R. Part 61, Subpart M, the
United States Environmental Protection Agency Guidelines on Mold Remediation in
Schools and Commercial Buildings, the United States Occupational Safety and
Health Administration regulations pertaining to Asbestos including, without
limitation, 29 C.F.R. Sections 1910.1001 and 1926.58), applicable Commonwealth
of Pennsylvania and City of Philadelphia statutes and the rules and regulations
promulgated pursuant thereto regulating the storage, use and disposal of
hazardous materials and any state or local counterpart or equivalent of any of
the foregoing, and any related federal, state or local transfer of ownership
notification or approval statutes.



--------------------------------------------------------------------------------

“Knowledge of the BOP Parties” means the actual knowledge (not imputed or
constructive) of Gerard H. Sweeney and Brad A. Molotsky with respect to the
matter to which the reference is made, following a good faith review of the
matter.

“Knowledge of the TPG Parties” means the actual knowledge (not imputed or
constructive) of James A. Thomas, Randall L. Scott and Paul S. Rutter with
respect to the matter to which the reference is made, following a good faith
review of the matter.

“Leases” has the meaning set forth in Section 5.10.

“Lender Consent” means the consent of the loan servicer, on behalf of the
trustee and/or bond holders pertaining to the Greenwich Capital Financial
Products, Inc. mortgage loan to the Partnership, to the admission of BOP as a
limited partner in the Partnership pursuant to the Partnership Agreement.

“Loan Documents” has the meaning set forth in Section 5.9.

“Losses” has the meaning set forth in Section 7.2.

“Master Agreement” means that certain Master Agreement (One Commerce Square and
Two Commerce Square) in the form of Exhibit “A” attached hereto and to be
entered into by and between Thomas Properties Group, L.P. and BOP concurrently
with the execution and delivery of the Partnership Agreement.

“Organizational Documents” means, with respect to a Person, the articles of
formation, articles of incorporation, certificate of formation, limited
liability company agreement, partnership agreement, bylaws or such other
organizational documents, certificates, instruments or agreements of such
Person, as amended, modified and/or supplemented.

“Partnership Bank Account” means the following bank account for the Partnership:
Citizens Bank; ABA No.: 036-076-150; Account No.: 6202049875; Beneficiary:
Commerce Square Partners – Philadelphia Plaza, LP.

“Partnership Agreement” means a Second Amended and Restated Limited Partnership
Agreement of the Partnership which amends and restates in its entirety the Prior
Agreement, in the form of Exhibit “B” attached hereto.

“Permitted Encumbrances” means the exceptions set forth on Exhibit “C” attached
hereto; real estate taxes not yet due and payable; and rights of tenants in
possession as tenants only under the Leases without any option to purchase or
acquire an interest in the Project.

“Person” shall mean any natural person, corporation, general partnership,
limited partnership, limited liability company, joint stock company, joint
venture, proprietorship, trust, association, or other entity, enterprise,
authority or business organization.

“Taxes” means any and all federal, state, provincial, local, foreign and other
taxes, duties and similar governmental charges in the nature of taxes (including
any interest, fines, assessments, penalties or additions to tax imposed in
connection therewith or with respect



--------------------------------------------------------------------------------

thereto), whether disputed or not and including any obligations to indemnify or
otherwise assume or succeed to the tax liability of another Person, including
(A) taxes imposed on, or measured by, real estate, income, profits or gross
receipts; (B) environmental, registration, disability, alternative or added-on
minimum, ad valorem, value added, capital gains, sales, goods and services, use,
real or personal property, franchise, capital stock, license, branch, payroll,
estimated, withholding, employment, social security (or similar), unemployment,
compensation, severance, production, excise, stamp, occupation, premium,
windfall profits, transfer and gains taxes, and customs duties; and (C) special
assessments.

“Tax Returns” means all reports, estimates, declarations of estimated Tax,
claims for refund, information statements and returns relating to Taxes and any
schedules attached to or amendments of any of the foregoing.

“Transaction Documents” means this Agreement, the Partnership Agreement and the
Master Agreement.

“Transfer Taxes” means realty transfer taxes (i) imposed by the Commonwealth of
Pennsylvania under Pa. Stat. Ann. §8101-C et seq and (ii) imposed by the City of
Philadelphia under Philadelphia City Code 19-1401 et seq.

2.      Initial Capital Contribution; Admission of BOP to the Partnership. On
the Effective Date, the BOP Parties shall contribute by wire transfer to the
Partnership Bank Account an Initial Capital Contribution of Two Million Five
Hundred Thousand Dollars ($2,500,000) (“BOP Initial Capital Contribution”). Upon
the Partnership’s receipt of the BOP Initial Capital Contribution, BOP Sub LP
shall be admitted as a Limited Partner in the Partnership (“BOP Partnership
Interest”) in accordance with the terms of the Partnership Agreement. It is the
intent of the parties that upon the admission of BOP Sub LP as a limited partner
in the Partnership, the partners in the Partnership shall restate the existing
Capital Accounts of the TPG Partners as of the Effective Date. In the event the
Gross Asset Value (as defined in the Partnership Agreement) of the Partnership
assets as of the Effective Date varies from the adjusted tax basis of the
Partnership assets, such Section 704(c) variance will be accounted for under the
traditional allocation method as set forth in United States Treasury Regulations
1.704-3(b). The TPG Partners acknowledge and agree that they will not receive a
distribution of any of the BOP Initial Capital Contribution or the BOP Required
Additional Capital Contributions from the Partnership. The BOP Initial Capital
Contribution and BOP Required Additional Capital Contributions will be used by
the Partnership for investment in the Project, including capital improvements,
leasing commissions, tenant improvements and building repairs and upgrades, and
for operating expenses of the Partnership in accordance with the Annual Business
Plan attached to the Partnership Agreement, and subsequent Annual Business Plans
approved in accordance with the Partnership Agreement. The parties hereto agree
to use the “interim closing of the books” method as provided in Section 706 of
the Code to allocate income and loss for the year in which the Effective Date
occurs.

3.      Additional Capital Contributions.    Subject to the terms and conditions
of the Partnership Agreement and the Master Agreement, BOP shall cause BOP Sub
LP to make Additional Capital Contributions to the Partnership in such amounts
and at such times as are determined by Gen Par (which amounts, when aggregated
and combined with the total required



--------------------------------------------------------------------------------

additional capital contributions by the BOP Parties to PPPII, shall not exceed
Twenty Million Dollars ($20,000,000)) (“BOP Required Additional Capital
Contributions”). Subject to the terms and conditions of the Partnership
Agreement, Gen Par shall give BOP Sub LP notice of each BOP Required Additional
Capital Contribution at least thirty (30) days prior to the required date of
funding of such BOP Required Additional Capital Contribution. Subject to the
terms and conditions of the Partnership Agreement, BOP shall cause BOP Sub LP to
contribute each of the BOP Additional Capital Contributions by wire transfer to
the Partnership Bank Account on or before the 30th day after notice from Gen Par
of the amount of such BOP Required Additional Capital Contribution; provided
that in any event BOP shall cause BOP Sub LP to contribute BOP Required
Additional Capital Contributions totaling at least Twenty Million Dollars
($20,000,000), when combined with the required additional capital contributions
to be made by BOP or its subsidiary to PPPII, on or before December 31, 2012. If
BOP fails to cause BOP Sub LP to contribute the full amount of the BOP Required
Additional Capital Contributions as required hereunder and in contravention of
the terms and conditions of the Partnership Agreement, the Partnership shall
have the remedies for such failure as are set forth in the Partnership
Agreement. The foregoing shall not limit the BOP Parties’ obligations to make
other Additional Capital Contributions as required under, and subject to the
terms and conditions of the Partnership Agreement.

4.      Effective Date. As used herein, the “Effective Date” shall mean the date
on which the Lender Consent has been delivered to the Partnership and each of
the other conditions set forth in Section 9 below have been satisfied (or waived
by the party entitled to waive any such condition in accordance with Section 9),
and the closing of the transactions provided for in Section 2 above (the
“Closing”) shall be held on the Effective Date; provided that the Effective Date
shall not occur unless and until the Effective Date under the TCS Contribution
Agreement (as defined therein) has occurred. On the Effective Date, TPG Partners
and BOP Sub LP shall execute and deliver the Partnership Agreement and TPG
Parent and BOP shall execute the Master Agreement. The Partnership shall use
commercially reasonable efforts (not including litigation) to obtain the Lender
Consent as quickly as feasible, without requiring the payment of any amount to
Greenwich or the loan servicer other than customary processing fees, transfer
consent fees as required by the terms of the loan agreements, and reimbursement
of reasonable expenses incurred by such lender or servicer in considering and
processing the Lender Consent. The BOP Parties shall cooperate with the
Partnership in good faith in obtaining such Lender Consent, as reasonably
requested by the Partnership or the loan servicer. If, on or before the date
which is seventy-five (75) days after the date hereof (the “Outside Closing
Date”), the Effective Date has failed to occur, then either of the BOP Parties
and the TPG Parties shall have the right to cancel and terminate this Agreement
(and the rights and obligations of the parties hereunder). If the Outside
Closing Date is other than a business day, the Outside Closing Date shall be
first business day occurring thereafter. Said right to cancel and terminate this
Agreement must be exercised, if at all, by written notice given by the BOP
Parties or TPG Parties (as applicable) to the other concurrently with written
notice of exercise of the right to cancel under Section 4 of the TCS
Contribution Agreement. The TPG Parties and the BOP Parties may mutually agree
to extend the Outside Closing Date in their respective, sole discretion.

5.      Representations and Warranties of the TPG Parties. As a material
inducement to the BOP Parties to execute and deliver this Agreement and the
other Transaction Documents the TPG Parties jointly and severally make the
following representations and warranties:



--------------------------------------------------------------------------------

5.1.      Due Formation, Valid Existence and Authority.  Each of the TPG Parties
is duly organized and validly existing as limited liability company or a limited
partnership, as applicable, under the state of its formation. The TPG Parties
are duly registered and qualified in all material respects to do business in
each jurisdiction where such registration or qualification is required. The
execution and delivery of the Transaction Documents by the TPG Parties have been
duly authorized by all necessary and appropriate actions on behalf of the TPG
Parties. This Agreement and the other Transaction Documents to which a TPG Party
is a party are valid and binding obligations of such TPG Party, enforceable
against such TPG Party in accordance with their respective terms, except insofar
as such enforceability may be affected by bankruptcy, insolvency or similar laws
affecting creditor’s rights generally and the availability of any particular
equitable remedy.

5.2.      Ownership Structure. TPG Parent owns, directly and indirectly, one
hundred percent (100%) of the Partnership and Schedule 5.2 accurately presents
the ownership structure of the TPG Parties. Except as set forth on Schedule 5.2,
there are no: (i) outstanding securities convertible into or exchangeable for
interests in the Partnership; (ii) outstanding subscription rights, options,
warrants or other agreements providing for the sale, issuance or purchase
(contingent or otherwise) of interests in the Partnership; or (iii) other calls,
commitments or claims of any character relating to interests in the Partnership.
The admission of BOP Sub LP into the Partnership will not result in a direct or
indirect transfer of 90% or more of the capital and profits ownership interests
in the Partnership within the three-year period preceding the date of admission.

5.3.      No Conflict. The execution, delivery and performance of this Agreement
and the other Transaction Documents and the performance of the terms thereof and
hereof do not and will not (with or without notice or the passage of time):
(i) violate or conflict with the Organizational Documents of any of the TPG
Parties, (ii) violate or conflict with any judgment, decree or order of any
court applicable to or affecting any of the TPG Parties or the Project,
(iii) assuming delivery of the Lender Consent as provided for herein, breach the
provisions of, or constitute a default under, or result in the acceleration of
any obligation under, any contract, agreement, instrument or obligation to which
any of the TPG Parties is a party or by which any of the TPG Parties is bound or
to which the Project is subject (including, without limitation, any of the
Leases or Loan Documents), or (iv) violate or conflict with any law, ordinance,
or governmental regulation applicable to any of the TPG Parties or the Project.
Neither the execution of the Transaction Documents nor the consummation of the
transactions contemplated therein will require the consent (other than the
Lender Consent) or approval of any Person claiming by, through or under any of
the TPG Parties.

5.4.      Organizational Documents; Tax Status of Partnership.

  (a)      The Organizational Documents of each of the TPG Parties are in full
force and effect, and true, correct and complete copies of all the
Organizational Documents of each of the TPG Partners have heretofore been
delivered or made available to the BOP Parties. None of the TPG Parties nor any
member thereof is in default of any of its obligations under the Organizational
Documents, and no event has occurred or is continuing, and no condition exists,
which, with the passage of time or the giving of notice, or both, would
constitute a default by any such Person.



--------------------------------------------------------------------------------

  (b)      The Partnership has at all times during its existence been properly
treated as either a “disregarded entity” or a partnership and not as an
association or publicly traded partnership taxable as a corporation for federal
income tax purposes.

5.5.      Title to the Project.

  (a)      The Project (and any assets ancillary thereto) are the sole assets of
the Partnership and the operation and maintenance of the Project is the sole
business in which the Partnership is engaged. The Partnership owns all of the
rights, title and interest in and to the Project, free and clear of any claims,
liens, voting agreements, pledges, third party purchase rights or encumbrances
other than Permitted Encumbrances.

  (b)      BOP has heretofore obtained a date-down to the Partnership’s existing
owner’s title insurance policy for the Project and the title company has issued
or agreed to issue endorsements to such title policy as required by BOP.

  (c)      To the Knowledge of the TPG Parties, there is no material violation
of any easement, covenant, condition, restriction or agreement contained in any
covenants, conditions or restrictions or similar instruments including, without
limitation, any declaration, planned community instrument, encumbering or
benefiting the Project.

5.6.      Financials.  The audited balance sheet and income statement of the
Partnership as of and for the year ended December 31, 2009 and the unaudited
balance sheet and income statement of the Partnership for the period ending
June 30, 2010: (i) have heretofore been delivered or made available to the BOP
Parties, (ii) were prepared in accordance with GAAP applied on a consistent
basis and consistent with the Partnership’s past practice and books and records
(except as noted therein); and (iii) fairly present the assets, liabilities and
financial position of the Partnership as of their respective dates, and the
results of the Partnership’s operations and the sources and uses of funds for
the periods then ended.

5.7.      Litigation.  There are no actions, suits, claims, investigations or
proceedings (legal, administrative or arbitrative) pending or, to the Knowledge
of the TPG Parties, threatened by or against any of the TPG Parties or the
Project, whether at law or in equity and whether civil or criminal in nature,
before or by any federal, state, municipal or other court, arbitrator,
governmental department, commission, agency or instrumentality, domestic or
foreign, which would materially adversely affect the ability of the TPG Parties
to perform their obligations under the Transaction Documents, nor are there any
unsatisfied judgments, decrees or orders of any such court, arbitrator,
governmental department, commission, agency or instrumentality outstanding
against or affecting any of the TPG Parties or the Project.

5.8.      Bankruptcy.  None of the TPG Parties is contemplating either the
filing of a petition by it under any state or federal bankruptcy or insolvency
laws or the liquidation of all or a major portion of its assets or property. To
the Knowledge of the TPG Parties, no Person is contemplating the filing of any
such petition against any of the TPG Parties.

5.9.      Loan Documents. True, complete and correct copies of the loan
documents and all other documents evidencing indebtedness to which the
Partnership is a party or that otherwise relate to or is secured by the Project
(“Loan Documents”) are identified on Schedule 5.9 and



--------------------------------------------------------------------------------

have heretofore been provided or made available to the BOP Parties. There is no
current default under any of the Loan Documents and, to the Knowledge of the TPG
Parties, no event has occurred that, with the giving of notice or passage of
time or both, would become a default under any of the Loan Documents.

5.10.    Leases.

  (a)      The rent roll and supporting schedules attached hereto as Schedule
5.10 (collectively, the “Rent Roll”) is true, correct and complete and contains
a true, correct and complete list of all tenants, licensees and other occupants
leasing or otherwise occupying any portion of the Project pursuant to leases,
licenses and occupancy agreements affecting the Project as of the date of this
Agreement (collectively, “Leases”). There are no leases or other agreements for
the use or occupancy of all or any portion of the Project binding on the
Partnership or the Property other than the Leases. The TPG Parties have made
available to the BOP Parties true, correct and complete copies of all Leases.
The Partnership is the landlord under each Lease and has not made any assignment
of any interest therein, except under the Loan Documents. As of the date of this
Agreement, the Leases are in full force and effect and except as set forth in
the Rent Roll, as of the date of this Agreement, the TPG Parties have not given
to, or received from, any tenant any written notice of default or outstanding
claim or audit request that has not been satisfied, cured or settled under the
applicable Lease. No tenant has any option to purchase the Project or any
portion thereof. No tenant has a right of first refusal or right of first offer
with respect to space at the Project or any portion thereof (except as set forth
in the Leases with respect to the leasing of space). No tenant has the right to
consent to the transactions contemplated by this Agreement.

  (b)      Except as set forth in the Rent Roll (i) no tenant is entitled to
rental concessions, set-offs or abatements (except in connection with damage or
condemnation of the Property) and (ii) no tenant is entitled to any tenant
improvement allowance.

  (c)      Except as set forth in the Rent Roll, there are: (i) no leasing
brokerage commissions (or unpaid installments thereof) with respect to any of
the Leases which are as of the date of this Agreement due and payable; (ii) no
leasing brokerage commissions due or payable in the future (other than leasing
brokerage commissions with respect to future renewals, extensions or expansions
by tenants pursuant to Leases which are either (a) set forth in Leases, or
(b) are market rate commissions due or payable in the future to persons or
entities not affiliated with any of the TPG Parties); and (iii) no commissions
due or payable in the future with respect to the sale of the Project or portion
thereof to any tenant thereof. A true, correct and complete copy of the existing
Management and Leasing Agreement between the Partnership and TPG Parent has been
delivered to the BOP Parties.

  (d)      Except as set forth in the Rent Roll, there is no tenant improvement
work (“Ongoing Tenant Improvement Work”) currently required as of the date
hereof to be performed by the Partnership under any Lease or for which the
Partnership is currently required as of the date hereof under any Lease to
reimburse any tenant or grant any allowance in favor of any tenant which has not
been completed and/or the costs of which have not been paid or allowed.



--------------------------------------------------------------------------------

5.11.      Capital Projects.  Except for the capital projects described on
Schedule 5.10 attached hereto (collectively, the “Ongoing Capital Projects”) and
for day-to-day maintenance and repair work and Ongoing Tenant Improvement Work,
there is no construction work or other capital projects being performed at the
Project as of the date of this Agreement.

5.12.      Taxes. The Partnership is not prosecuting any Tax protests or
proceedings with respect to the Project, and the Partnership has not received
written notice of any proposed increase in the assessed value of the Project or
of any proposed public improvement assessments, although the Partnership is
aware that the City of Philadelphia is budgeting for a possible tax rate
increase. No claims for Transfer Taxes on account of transactions that have
occurred prior to the date of this Agreement have been filed or, to the
Knowledge of the TPG Parties, threatened. The Partnership has filed within the
time and in the manner prescribed by law all Tax Returns required to be filed by
the Partnership under the laws of the United States and of each state or other
jurisdiction in which the Partnership conducts business activities requiring the
filing of Tax Returns or reports. All such Tax Returns are true and correct in
all material respects. The Partnership has paid all Taxes due and payable
(whether or not shown on any Tax Return), other than those not yet delinquent or
being contested in good faith. There are no liens for Taxes outstanding against
the Partnership or any of its assets. No claim has ever been made by a Taxing
authority in a jurisdiction where the Partnership does not file Tax Returns that
the Partnership is or may be subject to taxation by that jurisdiction. No Tax
examinations or audits of the Partnership are currently pending or to the
Knowledge of the TPG Parties are threatened by any Taxing authority.

5.13.      Ownership of Securities.  The Partnership does not own, directly or
indirectly: (i) securities possessing more than 10 percent of the total voting
power of the outstanding securities of any one issuer, or (ii) securities having
a value of more than 10 percent of the total value of the outstanding securities
of any one issuer. For the purpose of this representation, the term securities
includes stock, shares or debt of any entity that is treated as a corporation or
an association taxed as a corporation for federal income tax purposes,
(ii) notes or debt instruments in any Person (including without limitation,
loans to employees, tenants or affiliates, but excluding loans that are fully
secured by a mortgage), except that securities shall not include Government
securities, bank deposits, and other interests treated as cash and cash items,
as such terms are defined for the purpose of Section 856(c)(4) of the Internal
Revenue Code (the “Code’) and applicable Treasury Regulations and rulings
thereunder.

5.14.      Real Estate Assets.  At least 75% of the total value of the gross
assets of the Partnership are represented by real property, interests in real
property, cash and cash items (including receivables) and Government securities,
as such terms are defined in Section 856 of the Code and applicable Treasury
Regulations and rulings thereunder.

5.15.      Sources of Income.  At least 75% of the gross income of the
Partnership is derived from rents from real property and other real estate
related sources of income specified in Section 856(c)(3) of the Code. At least
95% of the gross income of the Partnership is derived from dividends, interest,
rents from real property, and other passive sources of income specified in
Section 856(c)(2) of the Code.



--------------------------------------------------------------------------------

5.16.      Rents from Real Property.    None of the rental income from the
Project is determined in whole or part on the income or profits derived by the
tenant from the leased property, other than percentage rent from retail and
restaurant tenants as noted in the Rent Roll. All such percentage rents are
based upon a fixed percentage or percentages of receipts or sales and qualify as
“rents from real property” under Section 856(d) of the Code and Treasury
Regulation Section 1.856-4(b)(3). None of the rental income from the Project is
derived from a tenant in which the Partnership owns, directly or indirectly, an
interest representing 10 percent or more of the voting power, value, capital or
profits, provided that Thomas Properties Group, Inc. is a tenant in One Commerce
Square under two leases for a total of approximately 17,400 square feet of
rentable area and providing for monthly rental payments totaling approximately
$40,715.00, which leases may be terminated, extended or otherwise modified as
provided in the Partnership Agreement. The Partnership does not provide any
services to tenants other than (i) services customarily furnished or rendered to
tenants of buildings of a similar class in the geographic market or
(ii) services that would not give rise to unrelated business taxable income
under Section 512(b)(3) and applicable Treasury Regulations and rulings
thereunder. Except as disclosed on Schedule 5.16, the portion of the rental
income under any lease attributable to personal property does not exceed 15
percent of the total rent paid under such lease.

5.17.      Material Service Contracts.    True, correct and complete copies of
all material service contracts, management agreements, brokerage agreements and
third-party contracts, including all modifications thereof and supplements
thereto to which one of the TPG Parties is a party or by which the Project is
bound (collectively, “Contracts”) have heretofore been provided or made
available to the BOP Parties, except for Contracts that are terminable on 60
days or less notice, with or without cause, and without penalty, have a term of
one year of less, or require payments totaling less than $50,000. Each of the
Contracts is valid and in full force and effect, subject to their terms, except
as the enforceability thereof may be limited by bankruptcy, insolvency,
fraudulent conveyance, fraudulent transfer, reorganization, moratorium or other
similar laws relating to the enforcement of creditors’ right generally and by
general principles of equity. To the Knowledge of the TPG Parties, no party is
in material default under any of the Contracts.

5.18.      Licenses and Permits; Notice of Defects.    The Partnership has all
licenses, permits and certificates necessary for the use and operation of the
Project, including, without limitation, all certificates of occupancy necessary
for the occupancy of the Project. To the Knowledge of the TPG Parties, the
Project is properly zoned for its present use and neither the Project nor the
current use thereof violates any governmental law or regulation or any covenants
or restrictions encumbering the Project; and to the Knowledge of the TPG
Parties, there are no material physical defects in the Project which are not
being addressed by the capital improvements which are a part of the Annual
Business Plan referred to in the Partnership Agreement and which would
materially interfere with ongoing operation of the Project, other than as shown
on Schedule 5.18 attached hereto. The Partnership has not received, nor is aware
of, any written notice from any insurance company or underwriter of any defects
that would materially adversely affect the insurability of the Project or cause
an increase in insurance premiums. The Partnership has not received any notices
of violations or alleged violations of any laws, rules, regulations or codes,
including building codes, with respect to the Project which have not been
corrected to the satisfaction of the issuer of the notice.



--------------------------------------------------------------------------------

5.19.    Environmental Laws. To the Knowledge of the TPG Parties, the
Partnership has complied at all times and in all material respects with all
Environmental Laws and it has received no notice, demand or claim alleging any
violation of, or liability under, any Environmental Law (as hereinafter defined)
with respect to the Project which have not been corrected to the satisfaction of
the issuer of the notice, demand or claim.

5.20.    Condemnation. No Condemnation proceeding or other proceeding or action
in the nature of eminent domain is pending, or to the Knowledge of the TPG
Parties, threatened with respect to all or part of the Project.

5.21.    Books and Records. All of the material documents, books and records
that have been delivered or made available to the BOP Parties by or on behalf of
the TPG Parties are true, correct and complete copies of what they purport to be
in all material respects.

5.22.    TPG Brokers. None of the TPG Parties has dealt or negotiated with, or
engaged on its own behalf or for its benefit, any broker, finder, consultant,
advisor, or professional in the capacity of a broker or finder (each a “Broker”)
in connection with this Agreement or the transactions contemplated hereby.

6.      Representations and Warranties of BOP. As a material inducement to the
TPG Parties to execute and deliver this Agreement and the other Transaction
Documents, BOP and BOP Sub LP jointly and severally make the following
representations and warranties:

6.1.      Due Formation, Valid Existence and Authority.  Each of the BOP Parties
is duly organized and validly existing as a limited partnership under the laws
of the state of its formation. The BOP Parties are duly registered and qualified
in all material respects to do business in each jurisdiction where such
registration or qualification is required. The execution and delivery of the
Transaction Documents by the BOP Parties have been duly authorized by all
necessary and appropriate actions on behalf of the BOP Parties. This Agreement
and the other Transaction Documents to which a BOP Party is a party are valid
and binding obligations of such BOP Party, enforceable against such BOP Party in
accordance with their respective terms, except insofar as such enforceability
may be affected by bankruptcy, insolvency or similar laws affecting creditor’s
rights generally and the availability of any particular equitable remedy.

6.2.      Ownership Structure.    BOP owns, directly and indirectly, one hundred
percent (100%) of BOP Sub LP. At all times BOP, or any successor, including by
merger, consolidation or reorganization, shall directly or indirectly own all of
the equity interests in and control the sole General Partner of BOP Sub LP, and
shall directly or indirectly own all of the limited partnership interests in BOP
Sub LP.

6.3.      No Conflict. The execution, delivery and performance of this Agreement
and the other Transaction Documents, and the performance of the terms thereof do
not and will not (with or without notice or the passage of time): (i) violate or
conflict with the Organizational Documents of any of the BOP Parties
(ii) violate or conflict with any judgment, decree or order of any court
applicable to or affecting any of the BOP Parties, (iii) breach the provisions
of, or constitute a default under, or result in the acceleration of any
obligation under, any contract, agreement, instrument or obligation to which any
of the BOP Parties is a party to or by which



--------------------------------------------------------------------------------

any of the BOP Parties is bound (including, without limitation, any lease, loan
agreement, mortgage or security agreement), or (iv) violate or conflict with any
law, ordinance or governmental regulation applicable to any of the BOP Parties.
Neither the execution of the Transaction Document nor the consummation of the
transactions contemplated therein will require the consent or approval of any
Person claiming by, through or under any of the BOP Parties.

6.4.      Organizational Documents. The Organizational Documents of each of the
BOP Parties are in full force and effect and true, correct and complete copies
of all the Organizational Documents of each of the BOP Parties have been
delivered or made available to the Partnership. None of the BOP Parties nor any
member thereof is in default of any of its obligations under the Organizational
Documents, and no event has occurred or is continuing, and no condition exists,
which, with the passage of time or the giving of notice, or both, would
constitute a default by any such Person.

6.5.      Litigation.    There are no actions, suits, claims, investigations or
proceedings (legal, administrative or arbitrative) pending or, to the Knowledge
of the BOP Parties, threatened by or against any of the BOP Parties, whether at
law or in equity and whether civil or criminal in nature, before or by any
federal, state, municipal or other court, arbitrator, governmental department,
commission, agency or instrumentality, domestic or foreign, which would
materially adversely affect the ability of the BOP Parties to perform their
obligations under the Transaction Documents, nor are there any unsatisfied
judgments, decrees or orders of any such court, arbitrator, governmental
department, commission, agency or instrumentality outstanding against or
affecting any of the BOP Parties or their assets.

6.6.      Bankruptcy.    None of the BOP Parties is contemplating either the
filing of a petition by it under any state or federal bankruptcy or insolvency
laws or the liquidation of all or a major portion of its assets or property. To
the Knowledge of the BOP Parties, no Person is contemplating the filing of any
such petition against any of the BOP Parties.

6.7.      BOP Brokers.  None of the BOP Parties has dealt or negotiated with, or
engaged on its own behalf or for its benefit, any Broker in connection with this
Agreement or the transactions contemplated hereby

7.      Survival; Indemnification.

7.1.      The representations and warranties of the TPG Parties in Section 5 and
the representations and warranties of the BOP Parties in Section 6 shall survive
for a period of one (1) year after the Closing.

7.2.      From and after the Closing, TPG Parent shall indemnify, protect,
defend and hold harmless the BOP Parties and the Partnership and their
respective successors and assigns from and against any claim, loss, liability,
damage, cost or expense (including, but not limited to reasonable attorneys’
fees and expenses) (collectively, “Losses”) arising out of or in connection with
(i) the breach of any of the representations or warranties of the TPG Parties in
Section 5 and (ii) any claims for commissions, fees or other compensation or
reimbursement for expenses made by any Broker engaged by or claiming to have
dealt with any of the TPG Parties in connection



--------------------------------------------------------------------------------

with this Agreement. In determining the amount of any Losses incurred by the BOP
Parties or the Partnership from a breach of a representation or warranty by TPG
Parties, the amount of such Losses shall be offset and reduced by the value of
any benefits that accrue in connection with such breach. For example, if TPG
Parties fail to disclose a material existing obligation to pay a leasing
commission to a third party broker in connection with a future lease renewal or
expansion by a tenant, there would be no Losses for purposes hereof resulting
from such failure of disclosure as long as the commission was a market rate
commission and was payable only in connection with an expansion or extension of
a lease. Likewise, if TPG Parties fail to disclose a material future tenant
improvement allowance to be paid to a tenant in connection with such tenant’s
expansion of its premises, the amount of any Losses from such failure of
disclosure would be limited to the amount by which such undisclosed tenant
improvement allowance exceeds the then market rate of such tenant improvement
allowances for similar lease terms, reflecting the amount of space and the rent
to be paid by the tenant under such expansion of its lease.

7.3.      From and after the Closing, the BOP Parties shall indemnify, protect,
defend and hold harmless the TPG Parties and the Partnership and its successors
and assigns from and against any Losses arising out of or in connection with
(i) the material breach of any of the representations or warranties of the BOP
Parties in Section 6 and (ii) any claims for commission, fees or other
compensation or reimbursement for expenses made by any Broker engaged by or
claiming to have dealt with any of the BOP Parties in connection with this
Agreement.

8.      Transfers.  No party shall be entitled to directly or indirectly
transfer, assign or in any way alienate all or any part of its rights or
obligations hereunder without first obtaining the prior written consent of the
other parties.

9.      Closing Conditions.

9.1.      The obligation of the BOP Parties to proceed to and conclude the
Closing hereunder is conditioned on the satisfaction of each of the following
conditions (any one or more of which may be waived in whole or in part by the
BOP Parties, at their option):

  (a)      The representations and warranties of the TPG Parties in this
Agreement shall be true and correct on the Effective Date with the same effect
as if made on the Effective Date. To evidence the foregoing, there shall be
delivered to BOP at Closing a certificate to that effect, dated the Effective
Date.

  (b)      The Lender Consent shall have been delivered to BOP.

  (c)      There shall be no monetary delinquencies or defaults in excess of
forty-five (45) days or other material default under Leases by tenants leasing,
in aggregate, ten percent (10%) or more of the rentable square feet of the
Project or (c) bankruptcy filings or similar petitions for relief by tenants
leasing, in aggregate, ten percent (10%) or more of the rentable square feet of
the Properties, in the aggregate.

  (d)      BOP has obtained a date-down to the Partnership’s existing owner’s
title insurance policy for the Project reflecting only the Permitted
Encumbances, and the title company has issued a “non-imputation” endorsement to
such title policy which provides



--------------------------------------------------------------------------------

assurance that the title company will not deny coverage under the policy based
on matters known to the Partnership being imputed to the BOP Parties. TPG shall
be obligated to provide customary affidavits enabling the issuance of such
“non-imputation” endorsement.

  (e)      There shall exist no pending or threatened actions, suits,
arbitrations, claims, attachments, proceedings, assignments for the benefit of
creditors, insolvency, bankruptcy, reorganization or other proceedings, pending
or threatened against the TPG Parties that would materially and adversely affect
the operation or value of the Project.

9.2.      The obligation of the TPG Parties to proceed to and conclude the
Closing hereunder is conditioned on the satisfaction of each of the following
conditions (any one or more of which may be waived in whole or in part by TPG
Parties, at their option):

  (a)      The representations and warranties of the BOP Parties in this
Agreement shall be true and correct on the Effective Date with the same effect
as if made on the Effective Date. To evidence the foregoing, there shall be
delivered to TPG Parent at Closing a certificate to that effect, dated the
Effective Date.

  (b)      The Lender Consent shall have been delivered to TPG Parties.

  (c)      There shall exist no pending or threatened actions, suits,
arbitrations, claims, attachments, proceedings, assignments for the benefit of
creditors, insolvency, bankruptcy, reorganization or other proceedings, pending
or threatened against the BOP Parties that would materially and adversely affect
their ability to perform their obligations hereunder or under the Partnership
Agreement.

10.      Headings and Captions. All headings and captions contained in this
Agreement are inserted for convenience only and shall not be deemed a part of
this Agreement.

11.      Variance of Pronouns. All pronouns and all variations thereof shall be
deemed to refer to the masculine, feminine or neuter, singular or plural, as the
identity of the person or entity may require.

12.      Costs. Each party hereto shall pay its own expenses incident to this
Agreement and the transactions contemplated hereunder, including all legal and
accounting fees and disbursements.

13.      Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original and all of which, when
taken together, shall constitute one agreement.

14.      Governing Law.    This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania, without regard to
conflict of law provisions thereof.

15.      No Third Party Beneficiaries. Except as expressly stated herein, this
Agreement is not intended and shall not be construed as granting any rights,
benefits or privileges to any Person not a party to this Agreement.



--------------------------------------------------------------------------------

16.      Construction of Documents. The parties hereto acknowledge that they
were represented by separate and independent counsel in connection with the
review, negotiation and drafting of this Agreement and that this Agreement shall
not be subject to the principle of construing its meaning against the party that
drafted same.

17.      Effectiveness. This Agreement shall become effective with respect to
the parties hereto upon its execution by the parties and except as otherwise
provided herein shall continue in full force and effect and may not be
terminated.

18.      Severability; Integration.    The invalidity, illegality and
unenforceability of any particular provision of this Agreement in any
jurisdiction shall not affect the other provisions hereof, and this Agreement
shall be construed in all respects as if such invalid, illegal or unenforceable
provision were omitted and the remaining provisions shall remain in full force
and effect and shall be construed without giving effect to the invalid, illegal
or unenforceable provisions; provided, however, if any provision hereof that is
material to the bargain of the parties is found to be unenforceable by a court
of competent jurisdiction, then the parties will, to the extent practical, seek
to amend this Agreement to make such provision enforceable, and failing that
this Agreement will be null and void. The Transaction Documents are intended to
be integrated and interpreted and construed as one whole agreement among the
parties and their affiliates; however, in the event of a conflict between this
Agreement and the Partnership Agreement, the Partnership Agreement shall control
and in the event of a conflict between this Agreement and the Master Agreement,
the Master Agreement shall control.

19.      Attorneys’ Fees. In the event that any party commences any legal action
or proceeding whatsoever or files a suit to enforce the performance of any
obligation of the other party hereunder or to enforce or protect such party’s
rights hereunder or otherwise to obtain damages caused by a default by the other
party under any of the terms of this Agreement, the prevailing party shall be
entitled to recover all of the prevailing party’s costs and expenses incurred in
connection with the same, including, without limitation, reasonable attorneys’
fees and costs, including those incurred in all appellate actions.

20.      Notices.    Any notice, approval, consent, demand, or other
communication required or permitted to be given or made under this Agreement,
whether or not expressly so stated, shall not be effective unless and until
given or made in writing and shall be deemed to have been duly given or made as
of the following date: (i) if delivered personally by messenger or otherwise,
then as of the date delivered or if delivery is refused, then as of the date
presented; or (ii) if sent or mailed by certified U.S. mail, return receipt
requested, or by Federal Express, Express Mail or other mail or courier service,
then as of the date received. All such communications shall be addressed as
follows (which address(es) for a party may be changed by that party from time to
time by written notice to the other parties). No such communications to a party
shall be effective unless and until deemed received at all address(es) for such
party.



--------------------------------------------------------------------------------

If to any of the TPG Parties:

Thomas Properties Group, LP

515 S. Flower Street

6th Floor

Los Angeles, California 90071

Attention: Mr. Paul S. Rutter

and

Thomas Properties Group, L.P.

2005 Market Street

Suite 3200

Philadelphia, PA 19103

Attention: Mr. Randall L. Scott

If to any of the BOP Parties:

Brandywine Operating Partnership, L.P.

c/o Brandywine Realty Trust

555 East Lancaster Avenue

Radnor, PA 19087

Attention: Brad A. Molotsky, Executive Vice President

E-mail: brad.molotsky@bdnreit.com

With an additional copy to:

Pepper Hamilton LLP

3000 Two Logan Square

18th and Arch Streets

Philadelphia, PA 19103

Attention: Michael Friedman, Esq.

E-mail: friedmanm@pepperlaw.com

21.      Amendments, Waivers and Consents.    Neither this Agreement nor any of
the terms hereof may be amended, changed, waived, discharged or terminated, nor
shall any consent or approval of any party be granted hereunder, unless such
amendment, change, waiver, discharge, termination, consent or approval is in
writing signed by the party in question. No waiver of any provision hereof by
any party hereto shall be deemed a waiver by any other party nor shall any such
waiver by any party be deemed a continuing waiver of any mater by such party.

22.      Further Assurances.    The parties hereto agree to execute,
acknowledge, deliver, file and record such further certificates, amendments,
instruments and documents, and to do all such other acts and things, as may be
required by law or as may be necessary or advisable to carry out the intent and
purpose of this Agreement.

23.      Time is of the Essence.    Time is of the essence with respect to any
of the matters set forth in this Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the day first written above.

 

  

COMMERCE SQUARE PARTNERS – PHILADELPHIA PLAZA, L.P.,

a Delaware limited partnership

      By:     

TDP-Commerce Square Gen-Par, LLC,

a Delaware limited liability company

Its: General Partner

          

By:

 

    TDP-Commerce Square Gen-Par, Inc.

    a Delaware corporation

    Its: Member

                  By:  

/s/ Paul S. Rutter

                  Name:  

Paul S. Rutter

                  Title:  

Co-COO and Vice President

 

  

TPG-OCS HOLDING COMPANY, LLC,

a Delaware limited liability company

      By:      Thomas Properties Group, L.P.,


a Maryland limited partnership

Its: Member

           By:  

    Thomas Properties Group, Inc.

    a Delaware corporation

    Its: General Partner

                  By:  

/s/ Paul S. Rutter

                  Name:  

Paul S. Rutter

                  Title:  

Co-COO

[signatures follow on the next page]



--------------------------------------------------------------------------------

 

TDP – COMMERCE SQUARE GEN-PAR, LLC, a Delaware limited liability company   By:
     TDP-Commerce Square Gen-Par, Inc.,        a Delaware corporation       
Its: Member        By:  

/s/ Paul S. Rutter

       Name:  

Paul S. Rutter

       Title:  

Authorized Officer

THOMAS PROPERTIES GROUP, L.P.,

a Maryland limited partnership

  By:      Thomas Properties Group, Inc.,        a Delaware corporation       
Its: General Partner        By:  

/s/ Paul S. Rutter

       Name:  

Paul S. Rutter

       Title:  

Co-COO

BRANDYWINE OPERATING PARTNERSHIP, L.P.,

a Delaware limited partnership

  By:      Brandywine Realty Trust,        a Maryland real estate investment
trust        Its: General Partner        By:  

/s/ Gerard H. Sweeney

       Name:  

Gerard H. Sweeney

       Title:  

President and CEO

[signatures follow on the next page]



--------------------------------------------------------------------------------

BRANDYWINE COMMERCE I LP,

a Delaware limited partnership

By:     Brandywine Commerce I GP LLC,    


 

a Delaware limited liability company


Its Member

    By:     

Brandywine Operating Partnership, L.P.,

a Delaware limited partnership

Its: Sole Member

    By:  

Brandywine Realty Trust,

a Maryland real estate investment trust

Its: General Partner

      By:  

/s/Gerard H. Sweeney

      Name:  

Gerard H. Sweeney

      Title:  

President and CEO



--------------------------------------------------------------------------------

LOGO [g117858g75h63.jpg]



--------------------------------------------------------------------------------

SCHEDULE 5.9

Loan Documents

Assignment of Leases & Rents between CSP-PP, L.P. and Greenwich Capital
Financial 20051228

Loan Agreement between CSP-PP, L.P. and Greenwich Capital Financial 20051228

Mortgage, Assignment of Leases, Rents & Security Agreement between CSP-PP, L.P
and

Greenwich Capital Financial 20051228

Promissory Note between CSP-PP, L.P. and Greenwich Capital Financial 20051228



--------------------------------------------------------------------------------

SCHEDULE 5.10

[***]

*Confidential Information (indicated by [***]) has been omitted and filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

SCHEDULE 5.16

[***]

*Confidential Information (indicated by [***]) has been omitted and filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

SCHEDULE 5.18

[***]

*Confidential Information (indicated by [***]) has been omitted and filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

 

Exhibit – A

MASTER AGREEMENT

(Commerce Square)

This MASTER AGREEMENT (this “Agreement”) is made and entered into as of November
10, 2010, by and between THOMAS PROPERTIES GROUP, L.P., a Maryland limited
partnership (“TPG OP”) and BRANDYWINE OPERATING PARTNERSHIP, L.P., a Delaware
limited partnership (“BOP”). TPG OP and BOP are individually a “Party” and
collectively the “Parties”.

RECITALS

A.        Commerce Square Partners-Philadelphia Plaza, L.P., a Delaware limited
partnership (“CSPPP”) is the owner of a project commonly known as One Commerce
Square at 2005 Market Street, Philadelphia, Pennsylvania (“One Commerce
Square”). Philadelphia Plaza-Phase II, a Pennsylvania partnership (“PPPII”) is
the owner of a project commonly known as Two Commerce Square at 2001 Market
Street, Philadelphia, Pennsylvania (“Two Commerce Square” and, with One Commerce
Square, the “Properties” and individually a “Property”). CSPPP and PPPII are
individually referred to herein as a “Partnership” and collectively referred to
herein as the “Partnerships”.

B.        Two wholly-owned subsidiaries of BOP (each, a “BOP Partner” and
collectively, the “BOP Partners”) have been admitted as limited partners in the
Partnerships pursuant to (i) that certain Amended and Restated Limited
Partnership Agreement of Commerce Square Partners-Philadelphia Plaza, L.P., of
even date herewith (the “OCS Partnership Agreement”) and that certain Amended
and Restated Limited Partnership Agreement of Philadelphia Plaza-Phase II, of
even date herewith (the “TCS Partnership Agreement”) and (ii) that certain
Contribution Agreement (One Commerce Square) (the “OCS Contribution Agreement”)
and that certain Contribution Agreement (Two Commerce Square) (the “TCS
Contribution Agreement” and, together with the OCS Contribution Agreement, the
“Contribution Agreements”).

C.        All capitalized terms not otherwise defined in this Agreement shall
have the meanings ascribed to them in the OCS Partnership Agreement and TCS
Partnership Agreement (individually, a “Partnership Agreement”, and collectively
the “Partnership Agreements”).

D.        TPG OP’s wholly owned subsidiaries (“TPG Partners”) hold both general
and limited partnership interests in each of the Partnerships. The general and
limited partners in CSPPP, including the TPG Partners and BOP Partners, are
referred to herein as the “OCS Partners” and the general and limited partners in
PPPII, including the TPG Partners and BOP Partners, are referred to herein as
the “TCS Partners”.

E.        BOP has caused the BOP Partners to make respective initial capital
contributions of $2,500,000 to each of CSPPP and to PPPII (for a total of
$5,000,000) on or about the date hereof and has agreed, on and subject to the
terms and conditions set forth in the OCS Contribution Agreement and TCS
Contribution Agreement, to cause the BOP Partners to make additional capital
contributions (“Additional Capital Contributions”) to the Partnerships totaling
$20,000,000 (“Committed Additional Capital Contributions”) prior to December 31,
2012.

 

1



--------------------------------------------------------------------------------

 

F.        The Partnership Agreements contain parallel provisions that give the
BOP Partners a Call Right (and, as applicable, a Second Call Right) with respect
to the interests of the TPG Partners and a Piggyback Right with respect to the
interests of the BOP Partners upon a sale by TPG Partners of their interests
under certain circumstances, and that give the Partners rights to cause a sale
by the Partnerships of the Properties, on and subject to the terms and
conditions set forth in the Partnership Agreements.

G.        The parties are entering into this Agreement to set forth their
agreement with regard to certain matters that pertain to the Partnerships.

AGREEMENT

NOW, THEREFORE, the Parties set forth their agreement as follows.

1.     Capital Plans; Allocation of Additional Capital
Contributions.    Concurrent with the execution of this Agreement, BOP Partners
and TPG Partners have all approved the Annual Business Plan for each Partnership
for the current 2010 fiscal year, as updated through the mid-year. The TPG
Partners will develop a five (5) year capital plan for both Properties which is
intended to include various upgrades and improvements to the Properties to
enhance the value and rental rates of the Properties (“Capital Plans”). It is
anticipated that the Capital Plans will be developed under the direction of the
TPG Partners over the following 4 to 6 months after the date hereof, and will
include estimated pricing and timing for the recommended capital projects on
each of the Properties. The TPG Partners will provide regular updates to the BOP
Partners on the status of the Capital Plans and will provide the BOP Partners
with copies of interim versions of the Capital Plans for input and comments. The
TPG Partners will meet with the representatives of the BOP Partners as
reasonably requested to update them on the process for developing the Capital
Plans, to obtain their input on the interim plans, and evaluate alternatives for
the various projects. The TPG Partners and BOP Partners will work in good faith
to resolve any disagreements regarding the proposed capital projects and to come
up with a mutually acceptable set of Capital Plans for the Properties as quickly
as possible. When the TPG Partners have determined that the proposed Capital
Plans are final and ready to be submitted to the BOP Partners, the TPG Partners
shall submit such Capital Plans to the BOP Partners for final approval. The BOP
Partners shall approve or disapprove the proposed Capital Plans within twenty
(20) days after submission thereof; if the Capital Plans are disapproved. the
BOP Partners shall provide the TPG Partners with specific reasons for the
disapproval and recommendations as to the changes requested by the BOP Partners
to make such Capital Plans acceptable at the same time of such disapproval. Once
the final Capital Plans have been approved by BOP Partners, such Capital Plans
shall be effective and shall constitute part of the approved Annual Business
Plan for each respective Property unless and until they are further modified by
a written agreement of TPG Partners and BOP Partners, as contemplated in each
Partnership Agreement. It is anticipated that the Additional Capital
Contributions to be made by the BOP Partners will be allocated between the two
Partnerships based on the capital required by each Property in order to
implement the approved Capital Plans for the respective Properties, subject to
the permited

 

2



--------------------------------------------------------------------------------

reallocations of capital within each Annual Business Plan as contemplated by
each Partnership Agreement. Subject to the terms and conditions of the
Contribution Agreements and Partnership Agreements, the actual timing and amount
of each installment of the Additional Capital Contributions to be made by the
BOP Partners will be determined based on the leasing velocity, the amount of
space leased, the timing of required base building upgrades, and the occurrence
of any unforeseen events, such as required replacements or repairs to the
Properties and their systems, consistent with the approved Annual Business Plan
for each Partnership. Without the written consent of the Parties hereto, the
aggregate amount of Additional Capital Contributions by the BOP Partners to
either Partnership shall not be less than $7.5 million or more than $12.5
million.

2.     Call, Third Party Sale, First Refusal and Piggyback Rights. If the Call
Right, Second Call Right, Third Party Sale Right, BDN ROFR, Piggyback Right
and/or sales election under either Partnership Agreement is exercised by the
affiliate of either Party in such Partnership, the comparable right under the
other Partnership Agreement shall also be exercised by such Party’s affiliate in
the other Partnership at the same time, and in the same manner. The intent of
the Parties is that (as applicable) the purchase of the interests of the TPG
Partners in both Partnerships by the BOP Partners, sale of the interests of the
TPG Partners in both Partnerships to a third party, or the sale of the interests
of the BOP Partners in both Partnerships to a third party and the sales of the
Properties are accomplished at the same time and in the same manner. Without
limiting the foregoing:

(i) a notice from the BOP Partner initiating the Call Right and specifying the
fair market value of the Project for determining the purchase price of the
interests of the TPG Partners to be purchased under one Partnership shall be
given simultaneously with the same notice from the BOP Partner in the other
Partnership initiating the Call Right and specifying the fair market value of
the Project for determining the purchase price of the interests of the TPG
Partners to be purchased under the other Partnership (a failure to give both
notices shall invalidate any notice so given as to one Partnership);

(ii) a notice from TPG Partners of acceptance of the specified fair market value
of the Project under one Partnership shall be given simultaneously with an
acceptance by the TPG Partners in the other Partnership of the specified fair
market value of the Project under the other Partnership (a failure to give both
notices shall invalidate any notice so given as to one Partnership);

(iii) an election by the TPG Partners to market to third parties the interests
of the TPG Partners under one Partnership shall be made simultaneously with an
election by the TPG Partners in the other Partnership to market to third parties
the interests of the TPG Partners under the other Partnership (a failure to give
both notices shall invalidate any election so given as to one Partnership); and
the interests under both Partnerships shall be marketed to third parties
together;

(iv) the determination of whether the BOP Partners have a BDN ROFR to purchase
the interests of the TPG Partners shall be made on combined basis by comparing
the applicable third party bid for the interests of the TPG Partners under both
Partnerships to the combined fair market value specified for the Projects for
determining the purchase price of such interests in the notices initiating the
Call Right;

 

3



--------------------------------------------------------------------------------

 

(v) an election by the BOP Partner to exercise the BDN ROFR to purchase the
interests of the TPG Partners under one Partnership shall be made simultaneously
with an election by the BOP Partner in the other Partnership to exercise the BDN
ROFR to purchase the interests of the TPG Partners under the other Partnership
(a failure to give both notices shall invalidate any election so given as to one
Partnership);

(vi) an election by the TPG Partners to accept a bid by a third party and to
sell to such third party the interests of the TPG Partners in one Partnership
shall be made simultaneously with an election by the TPG Partners in the other
Partnership to accept a bid by a third party and to sell to such third party the
interests of the TPG Partners under the other Partnership (a failure to give
both notices shall invalidate any election so given as to one Partnership);

(vii) an election by the BOP Partner to exercise the Piggyback Right to sell the
interest of the BOP Partner under one Partnership shall be made simultaneously
with election by the BOP Partner in the other Partnership to exercise the
Piggyback Right to sell the interest of the BOP Partner under the other
Partnership (a failure to give both notices shall invalidate any notice so given
as to one Partnership); and

(viii) an election by a Partner under one Partnership to give a Sale Notice, or
an election by the General Partner under one Partnership to sell the Project and
such Partnership’s other assets, shall be made simultaneously with an election
by such Partner’s affiliate in the other Partnership to give a Sale Notice (or
by the General Partner in such other Partnership to elect to sell the
Partnership’s assets) and cause the sale of such other Partnerships’ assets (a
failure to give both Sale Notices or notices of elections to sell assets shall
invalidate any Sale Notice or election to sell assets given as to one
Partnership).

3.     Bottom Dollar Contributors.    Maguire Thomas Partners-Commerce Square
II, Ltd., a California limited partnership, Maguire/Thomas
Partners-Philadelphia, Ltd., a California limited partnership, and Thomas Master
Investments, LLC, a California limited liability company (each a “Principal,”
and collectively, “Principals”) and TPG OP are parties to a Contribution
Agreement (One Commerce Square – Greenwich Capital Loan) dated as of December
2005 (the “OCS Bottom Dollar Contribution Agreement”) and a Contribution
Agreement (Two Commerce Square) dated as of October 2004 (the “TCS Bottom Dollar
Contribution Agreement”). The OCS Bottom Dollar Contribution Agreement and the
TCS Bottom Dollar Contribution Agreement are referred to herein collectively as
the “Bottom Dollar Contribution Agreements”. The Bottom Dollar Contribution
Agreements have been entered into in connection with the existing mortgage loans
for the respective Partnerships (“Loan(s)”).

The OCS Bottom Dollar Contribution Agreement provides, for the benefit of the
existing mortgage lender to CSPPP, and the TCS Bottom Dollar Contribution
Agreement provides, for the benefit of the existing mortgage lender to PPPII,
that in the event of a default under the applicable Loan, subject to the
limitations and terms and conditions set forth in each Bottom Dollar
Contribution Agreement, the Principals will make additional contributions of
capital to TPG OP and TPG OP will, in turn, contribute such contributed capital
to the TPG Partners and cause such TPG Partners to contribute such funds to the
applicable Partnership to be used to repay any outstanding Shortfall Amount, as
defined in the applicable Bottom Dollar Contribution Agreement.

 

4



--------------------------------------------------------------------------------

 

The Parties agree, for the benefit of the Principals and their constituent
members and partners, that so long as the TPG Partners, or any of their
affiliated persons or entities, including the holder(s) of Operating Partnership
Units in TPG OP, are direct or indirect partners in a Partnership (e.g, prior
to, but not after, the closing by BDN of the acquisition of such interests
following the exercise of the Second Call Right by BDN), upon any refinancing of
the debt secured by either Property (including any subsequent refinancing during
the period that each Partnership owns the respective Property, but not
thereafter), the Principals shall have the right, but not the obligation, to
provide, for the benefit of the replacement lender(s) thereof, replacement
bottom dollar contribution agreements for such refinancing loan for the same
amount and upon the same or substantially similar terms and conditions contained
in the applicable Bottom Dollar Contribution Agreement. The foregoing right of
the Principals (which TPG OP hereby confirms on behalf of the Principals) shall
in all events be subject to Section 6.1(b)(2) of each of the Partnership
Agreements and shall be exercised, if at all, by the Principals within ten
(10) days of receipt by the Principals of a written notice from the applicable
Partnership of the terms (or a term sheet) for the applicable refinancing. For
the avoidance of doubt, none of BOP, the BOP Partners or the Partnerships have
made any representations, warranties or assurances of any sort as to the Bottom
Dollar Contribution Agreements, including as to their effectiveness to achieve
any purpose.

4.     Partner Consent; No Inconsistent Actions.    The Parties covenant and
agree to cause their respective subsidiaries to take all action necessary to
implement the provisions hereof, but subject in all events to the terms,
conditions and limitations in the Partnership Agreements and Contribution
Agreements. The Parties agree to cause their affiliates to exercise their
respective approval and consent rights in a manner consistent with the stated
goals of the Partnerships as set forth in the Partnership Agreements.

5.     Miscellaneous.

5.1     Complete Agreement.    This Agreement is the complete and exclusive
agreement between among the parties hereto with respect to the subject matter
hereof and there are no other written and oral agreements among the parties
hereto with respect to the subject matter hereof.

5.2     Binding Effect. This Agreement will be binding upon and inure to the
benefit of the Parties, their affiliates and subsidiaries, and their respective
successors and assigns.

5.3     Parties in Interest. Nothing in this Agreement shall confer any rights
or remedies under or by reason of this Agreement on any Person other than the
Parties and their respective affiliates and subsidiaries, nor shall anything in
this Agreement relieve or discharge the obligation or liability of any third
Person to the Parties or their affiliates or successors. Provided, however, the
Principals are expressly made third party beneficiaries of the covenants and
agreements set forth in Article 3 above and provided further that TPG OP
confirms the agreement of the Principals in the last two sentences set forth in
Article 3. Neither Partnership has any direct rights or obligations as a result
of this Agreement. This Agreement shall not be construed as a partnership or
other joint venture between the parties, but only as a framework for the
coordination of the exercise of certain rights under the Partnerships, and for
the allocation of contributions to the Partnerships. This Agreement does not
amend either Partnership Agreement.

 

5



--------------------------------------------------------------------------------

 

5.4.     Headings.    All headings herein are inserted only for convenience and
ease of reference and are not to be considered in the construction or
interpretation of any provision of this Agreement.

5.5.     Severability.    If any provision of this Agreement or the application
of such provision to any Person or circumstance shall be held invalid, the
remainder of this Agreement or the application of such provision to Persons or
circumstances other than those to which it is held invalid shall not be affected
thereby.

5.6.     Additional Documents and Acts.    The parties shall execute and deliver
such additional documents and instruments and perform such additional acts as
may be necessary or appropriate to effectuate, carry out and perform all of the
terms, provisions, and conditions of this Agreement and the transactions
contemplated hereby.

5.7.     Amendments.    All amendments to this Agreement will be in writing and
signed by each party.

5.8.     Attorneys’ Fees.    In the event that any dispute regarding this
Agreement or the interpretation thereof should result in litigation or
arbitration, the prevailing party in such dispute shall be entitled to recover
from the other party all reasonable fees, costs and expenses of enforcing any
right of the prevailing party, including without limitation, reasonable
attorneys’ fees and expenses. This provision is separate and several, and shall
survive merger into judgment hereon.

5.9.     Choice of Law.  This Agreement shall be governed by, and shall be
construed in accordance with, the laws of the Commonwealth of Pennsylvania.

5.10.   Multiple Counterparts.    This Agreement may be executed in two or more
counterparts, each complete set of which shall be deemed an original, but all of
which shall constitute one and the same instrument.

Signatures on following page

 

6



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement, effective as of
the date first written above.

 

“TPG OP”

THOMAS PROPERTIES GROUP, L.P.,

a Maryland limited partnership

By:

  THOMAS PROPERTIES GROUP, INC.,   a Delaware corporation   Its General Partner

 

By:  

/s/ Paul S. Rutter

Name:   Paul S. Rutter Title:   Co-COO

 

“BOP”

BRANDYWINE OPERATING PARTNERSHIP, L.P.,

a Delaware limited partnership

By:

  BRANDYWINE REALTY TRUST   a Maryland real estate investment trust   Its:
General Partner

 

By:  

/s/ Thomas E. Wirth

Name:   Thomas E. Wirth Title:   EVP

 

7



--------------------------------------------------------------------------------

 

Exhibit – B

SECOND AMENDED AND RESTATED

LIMITED PARTNERSHIP AGREEMENT

OF

COMMERCE SQUARE PARTNERS – PHILADELPHIA PLAZA, L.P.

This SECOND AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT (this
“Agreement”) of COMMERCE SQUARE PARTNERS – PHILADELPHIA PLAZA, L.P., a Delaware
limited partnership (“Partnership”), dated as of November 10, 2010 (the
“Restatement Date”), is entered into by and among TDP-COMMERCE SQUARE GEN-PAR,
LLC, a Delaware limited liability company (“Gen-Par”), TPG-OCS HOLDING COMPANY,
LLC, a Delaware limited liability company (“Holding Company”), and BRANDYWINE
COMMERCE I LP, a Delaware limited partnership (“BDN”).

RECITALS

A.           The Partnership owns that certain office building project in
Philadelphia, Pennsylvania commonly known as One Commerce Square (the “Project”)
at 2005 Market Street.

B.           This Agreement is entered into for the purpose of amending,
restating and replacing in its entirety that certain Amended and Restated
Limited Partnership Agreement of the Partnership dated October 13, 2004, as
previously amended (the “Prior Agreement”). Gen-Par and Holding Company
(collectively, “TPG Partners”) are the sole partners in the Partnership under
the Prior Agreement.

C.           Under the terms of that certain Contribution Agreement dated
August 24, 2010 (“Contribution Agreement (OCS)”) BDN has agreed to contribute
capital to the Partnership to be used for payment of capital improvements,
tenant improvements and other leasing costs and for working capital for the
Project, and the Partnership has agreed to accept such capital under terms of
the Contribution Agreement (OCS) and this Agreement.

D.           On or before the Restatement Date (as defined below), BDN has
contributed Two Million Five Hundred Thousand Dollars ($2,500,000) to the
Partnership (“BDN Initial Capital Contribution”). Pursuant to, and subject to
the terms and conditions in, the Contribution Agreement (OCS), BDN has also
agreed to fund additional capital contributions to the Partnership between the
Restatement Date and December 31, 2012 (“BDN Required Additional Capital
Contributions”). In consideration for BDN’s Initial Capital Contribution and
BDN’s commitment to fund the BDN Required Additional Capital Contributions, the
Partnership is admitting BDN as a Limited Partner in the Partnership with a 25%
Percentage Interest, in accordance with the terms of this Agreement. The
Partners are also restating the Capital Accounts of the TPG Partners to reflect
the value of the TPG Partners’ existing equity in the Project (as a deemed
capital contribution on the Restatement Date): the TPG Partners and BDN
stipulate and agree that the current equity of the TPG Partners in the Project
as of the

 

1



--------------------------------------------------------------------------------

Restatement Date is Thirty Million Dollars ($30,000,000). In addition to the
restated Capital Accounts of the TPG Partners, the value of the Partnership’s
Current Net Assets as of the Restatement Date is deemed to be the property of
the TPG Partners held by the Partnership for the account of the TPG Partners and
such value is reflected in the TPG Partners’ Memorandum Accounts as provided in
Section 3.13.

E.           TPG Partners and BDN desire to amend and restate the Prior
Agreement in its entirety to reflect, inter alia, the contribution of capital by
BDN, the restatement of the Capital Accounts of the TPG Partners, and the
admission of BDN to the Partnership as a Limited Partner with the rights and
obligations set forth herein.

NOW, THEREFORE, the undersigned, in consideration of the premises, covenants and
agreements contained herein, hereby amend and restate, in its entirety, the
Prior Agreement as follows:

1.          Definitions.

1.1           Definitions. As used in this Agreement, the following terms shall
have the meanings set forth below:

“Act” means the Delaware Revised Uniform Limited Partnership Act, as amended
from time to time.

“Adjusted Capital Account Deficit” means, with respect to any Partner, the
deficit balance, if any, in such Partner’s Capital Account as of the end of the
relevant Fiscal Year, after giving effect to the following adjustments:

(a)           decrease such deficit by any amounts which such Partner is
obligated to restore pursuant to this Agreement or is deemed to be obligated to
restore pursuant to Regulations Section 1.704-1(b)(2)(ii)(c) or the penultimate
sentence of each of Regulations Sections 1.704-2(i)(5) and 1.704-2(g); and

(b)           increase such deficit by the items described in Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6).

The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Regulations Section 1.704-1(b)(2)(ii)(d) and shall
be interpreted consistently therewith.

“Additional Capital Contributions” has the meaning set forth in Section 3.4.

“Affiliate” means with respect to any Person (i) any other Person that directly
or indirectly through one or more intermediaries controls or is controlled by or
is under common control with such Person, or (ii) any other Person owning or
controlling at least 50% of the outstanding voting securities of or other
ownership interests in such Person. For purposes hereof, “control” means the
ability to direct the management and affairs of a company and the ownership of a
majority of the voting securities of a corporation, the ownership of the sole or
controlling general partner interest of is a partnership, or the ownership of
the manager or majority interests in a manager of a limited liability company.

 

2



--------------------------------------------------------------------------------

 

“Agreement” means this Second Amended and Restated Limited Partnership
Agreement, as it may hereafter be amended or modified from time to time.

“Annual Business Plan” means the annual plan for each Fiscal Year developed by
the General Partner with respect to the refurbishment, renovation, repair,
ownership, operation, management, leasing, financing and ultimate disposition of
the Project. Each Annual Business Plan shall include, without limitation:

(i) a budget for projected annual operating revenues and expenses,

(ii) a Capital Plan for projected capital improvements (as defined below), a
budget for projected leasing costs for the Project (including leasing
commissions and tenant improvements) (“Leasing Budget”), and a Capital Reserve
(the items referred to in this clause (ii) are the “Annual Business Plan
Approval Items”); and

(iii) leasing guidelines and limitations for the leasing of space in the Project
(“Leasing Guidelines”) during the Fiscal Year covered by the Annual Business
Plan, including a budgeted annualized net effective rent for each of the vacant
premises and for premises as to which leases are expiring during the Fiscal
Year.

The Partners have approved the current Annual Business Plan for 2010, as
adjusted for mid-year adjustments. Following the Restatement Date, the TPG
Partners will develop and submit to BDN for its approval a five (5) year capital
budget for the Property, including the planned capital projects intended to
enhance the value and rental rates of the Property; the 5-year capital budget,
as approved by Partner Consent, is referred to herein as the “Capital Plan”.

On or before November 10, 2010 and November 10th of each year thereafter, the
General Partner shall prepare and submit to the other Partners for their review
an Annual Business Plan for the following Fiscal Year; provided, however, that
the approval of the other Partners shall only be required with respect to the
Annual Business Plan Approval Items, to the extent of any changes thereto from
the prior approved Annual Business Plan, and any changes to the Leasing
Guidelines (subject to the following provisions) and not with respect to any
other items in the Annual Business Plan (e.g., the operating budget items
referenced in clause (i) above). Each Partner shall exercise its approval rights
in a manner consistent with the purposes and goals of the Partnership as
described in Section 2.5 and any objections to any of the Annual Business Plan
Approval Items or changes in the Leasing Guidelines as to which the other
Partners are entitled to object must be made within thirty (30) days after
submission of the proposed Annual Business Plan to the other Partners by the
General Partner.

The Partners agree that:

(a) the Leasing Budget in the Annual Business Plan for any Fiscal Year shall
automatically be adjusted, to the extent necessary, to reflect the costs of
leasing commissions, tenant improvements and other leasing costs that the
Partnership will incur in connection with a lease of space that is expressly
permitted under this Agreement or is otherwise approved as a Major Decision in
accordance with Section 6.1(b);

 

3



--------------------------------------------------------------------------------

(b) the Leasing Guidelines may be adjusted by the General Partner without
Partner Consent as long as the lease terms in the adjusted Leasing Guidelines do
not provide for an average annualized net effective rent (taking into account
tenant improvement allowances, free rent and other tenant concessions) that is
lower than the average annualized net effective rent set forth in the Leasing
Guidelines prior to such adjustment; and

(c) the General Partner may, without Partner Consent, modify the timing or
allocation of expenditures within each of the approved Capital Plan or the
approved Leasing Budget,(e.g., the General Partner may elect to spend more for
leasing costs on one lease transaction and less on another lease, may move the
savings from one capital project to cover overruns on another capital project,
or may accelerate or defer the expenditure of funds as compared to the
anticipated schedule to reflect actual leasing activity and to achieve
efficiency in completing capital projects; and

(d) the General Partner may, without Partner Consent, (i) reallocate up to 25%
of the Leasing Budget to the Capital Plan; and (ii) reallocate up to 10% of the
Capital Plan costs to the Leasing Budget; provided however, that (1) General
Partner may cause certain capital projects, such as restroom renovations and
other building upgrades to be funded through a tenant improvement allowance paid
to the tenant for the work to be performed under the lease, in which case such
funding of the capital improvements will not be treated as a reallocation of
Capital Plan costs to the Leasing Budget; (2) any reallocation of capital from
the Capital Plan to the Leasing Budget will not be subject to the foregoing 10%
limitation as long as all of the planned capital improvement projects in the
Capital Plan have been completed at such time; (3) the General Partner may
increase the allocation of funds from the Capital Plan to the Leasing Budget by
up to an additional 15% (to a total of up to 25%) of the Capital Plan if such
additional funds in the Leasing Budget will be used to complete leases that are
within the approved Leasing Guidelines and that accelerate the lease up of the
Property; and (4) the Capital Reserve may be allocated between the Capital Plan
and the Leasing Budget as reasonably determined by the General Partner to be
necessary to cover any unexpected costs in either category. In no event shall
the General Partner increase the total capital budget in the approved Annual
Business Plan without Partner Consent.

“Bankruptcy” means, with respect to the affected party, (i) the entry of an
order for relief under the Bankruptcy Code, (ii) the admission in writing by
such party of its inability to pay its debts as they mature, (iii) the making by
it of an assignment for the benefit of creditors, (iv) the filing by it of a
petition in bankruptcy or a petition for relief under the Bankruptcy Code or any
other applicable federal or state bankruptcy or insolvency statute or any
similar law, (v) the expiration of sixty (60) days after the filing of an
involuntary petition against it under the Bankruptcy Code, or an involuntary
petition seeking liquidation, reorganization, arrangement or readjustment of its
debts under any other federal or state insolvency law, provided that the same
shall not have been vacated, set aside or stayed within such sixty (60) day
period, (vi) an application by such party for the appointment of a receiver for
the assets of such party or (vii) the imposition of a judicial or statutory lien
on all or substantially all of its assets unless such lien is discharged or
vacated or the enforcement thereof stayed within thirty (30) days after its
effective date.

 

4



--------------------------------------------------------------------------------

 

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

“BDN Preferred Return” has the meaning set forth in Section 3.11.

“Bottom Dollar Contribution Agreement” means that certain Contribution Agreement
(One Commerce Square – Greenwich Capital Loan) dated as of December, 2005, by
and among Maguire Thomas Partners-Commerce Square II, Ltd., a California limited
partnership, Maguire/Thomas Partners-Philadelphia, Ltd., a California limited
partnership, Thomas Master Investments, LLC, a California limited liability
company and Thomas Properties Group, L.P., a Maryland limited partnership, and
any replacement thereof or amendment thereto.

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in Philadelphia, Pennsylvania are authorized or required by law
to close.

“Capital Account” has the meaning set forth in Section 3.10.

“Capital Contribution” when used with respect to any Partner means the aggregate
amount of money and the entire Gross Asset Value of any property other than
money contributed to the Partnership by such Partner (after reduction for any
liabilities for which such property is subject or which the Partnership assumes
with respect to such property). TPG shall be deemed to have made a Capital
Contribution to the Partnership on the Restatement Date equal to the stipulated
equity value of the Project set forth in Recital D above. The value of the
Current Net Assets as of the Restatement Date as set forth in the TPG Partners’
Memorandum Accounts shall not be treated as a Capital Contribution for any
purpose pursuant to this Agreement.

“Capital Event” means any sale, disposition, financing or refinancing of all or
any portion of the Partnership or its assets, and any condemnation, insurance
recovery, or any like transaction, the proceeds of which are capital in nature.

“Capital Reserve” means any amount that the Partnership is to maintain as a
capital reserve in accordance with the approved Annual Business Plan, or as
otherwise approved by Partner Consent.

“Certificate of Limited Partnership” means the Certificate of Limited
Partnership for the Partnership filed in the office of the Secretary of State of
the State of Delaware on February 11, 1998, as amended by the Certificate of
Amendment filed with the Secretary of State of the State of Delaware on March 3,
1998, as the same may hereafter be further amended and/or restated from time to
time in accordance with the terms hereof.

“Code” means the Internal Revenue Code of 1986, as amended, or any corresponding
provision(s) of succeeding law.

“Compliance Certificate” means a certificate, executed by an executive officer
of Thomas Properties Group, Inc., specifying that all of the representations and
warranties of the TPG Partners in the Contribution Agreement (OCS) are true and
correct and all of the conditions precedent to the obligations of BDN to fund
the applicable BDN Required Additional Capital Contribution specified in the
Contribution Agreement (OCS) have been satisfied.

 

5



--------------------------------------------------------------------------------

 

“Current Net Assets” means the current assets of the Partnership, net of all
current liabilities, as calculated in accordance with GAAP. The parties
acknowledge that Exhibit “B” attached hereto (i) reflects the Current Net Assets
of the Partnership as of the month ending July 31, 2010; (ii) reflects the
amount of Restricted Cash (as defined in this Section 1.1 below) held by or for
the benefit of the Partnership; and (iii) reflects the amount of “Unrestricted
Cash” which will be distributed to the TPG Partners immediately prior to the
Restatement Date. The Current Net Assets shall be recalculated as of the
Restatement Date to reflect any changes subsequent to July 31, 2010 and to
reflect the distribution of “Unrestricted Cash” to the TPG Partners. The final
total amount of Current Net Assets determined pursuant to the foregoing
recalculation will be credited to the Memorandum Accounts of the TPG Partners in
accordance with Section 3.13.

“Depreciation” shall mean, for each Tax Year or other period, an amount equal to
the depreciation, amortization, or other cost recovery deduction allowable with
respect to an asset for such year or other period, except that if the Gross
Asset Value of an asset differs from its adjusted basis for federal income tax
purposes at the beginning of such year or other period, Depreciation shall be an
amount which bears the same ratio to such beginning Gross Asset Value as the
federal income tax depreciation, amortization, or other cost recovery deduction
for such year or other period bears to such beginning adjusted tax basis;
provided, however, that if the federal income tax depreciation, amortization, or
other cost recovery deduction for such year is zero, Depreciation shall be
determined with reference to such beginning Gross Asset Value using any
reasonable method approved by the General Partner.

“Fiscal Year” shall have the same meaning as Tax Year.

“GAAP” means generally accepted accounting principles, consistently applied in
the United States of America as of the relevant date in question.

“General Partner” means TDP Commerce Square Gen-Par, LLC, a Delaware limited
liability company, or its successor as general partner under this Agreement, as
well as any other Person admitted as an additional general partner of the
Partnership.

“Greenwich” means Greenwich Capital Financial Products, Inc., a Delaware
corporation, together with its successors and assigns.

“Greenwich Loan” means that certain mortgage loan financing in the original
principal amount of $130,000,000 from Greenwich to the Partnership and made
pursuant to the Loan Agreement.

“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:

(a)           The initial Gross Asset Value of any asset contributed by a
Partner to the Partnership shall be the gross fair market value of such asset as
determined by the General Partner.

 

6



--------------------------------------------------------------------------------

 

(b)           Except as otherwise provided in this Agreement, the General
Partner may make an election to adjust the Gross Asset Values of all Partnership
assets to reflect their respective gross fair market values, as determined by
the General Partner, as follows:

(i)                   Immediately prior to the acquisition of an additional
interest in the Partnership by a new or existing Partner in exchange for more
than a de minimis Capital Contribution, if the General Partner determines that
such adjustment is necessary or appropriate to reflect the relative economic
interests of the Partners in the Partnership; such adjustment will be made as of
the Restatement Date upon the Capital Contributions of the Partners in
accordance with the provisions of Section 3.2 below, but no such adjustment
shall be made upon the contribution by BDN of the Required Additional Capital
Contributions;

(ii)                   Such adjustment shall be made immediately prior to the
distribution by the Partnership to a Partner of more than a de minimis amount of
Partnership property as consideration for an interest in the Partnership if the
General Partner determines that such adjustment is necessary or appropriate to
reflect the relative economic interests of the Partners in the Partnership;

(iii)                   Such adjustment shall be made immediately prior to the
liquidation of the Partnership within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g); and

(iv)                   Such adjustment shall be made at such other times as the
General Partner determines are necessary or advisable in order to comply with
Regulations Sections 1.704-1(b) and 1.704-2.

(c)           The Gross Asset Value of any Partnership asset distributed to a
Partner shall be the gross fair market value of such asset on the date of
distribution as determined by the General Partner.

(d)           The Gross Asset Value of Partnership assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 734(b) or Code Section 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Regulations Section 1.704-1(b)(2)(iv)(m); provided that Gross Asset
Values shall not be adjusted pursuant to this subparagraph (d) to the extent
that the General Partner determines to make an adjustment pursuant to
subparagraph (b) as necessary or appropriate in connection with a transaction
that would otherwise result in an adjustment pursuant to this subparagraph (d).

(e)           If the Gross Asset Value of a Partnership asset has been
determined or adjusted pursuant to subparagraph (a), (b) or (d), such Gross
Asset Value shall thereafter be adjusted by the Depreciation taken into account
with respect to such asset for purposes of computing Net Income and Net Losses.

“Indemnitee” means (i) any Person made a party to an action, suit or proceeding
or claiming any loss, damage, liability, expense or other amount by reason of
his or her status as (A) a Partner or (B) a director, officer, member, manager,
partner, employee or agent of the Partnership or a Partner, and (ii) such other
Persons (including Affiliates of a Partner or the Partnership) as the General
Partner may determine.

 

7



--------------------------------------------------------------------------------

 

“Initial Capital Contribution” means the amounts of cash or property contributed
or deemed contributed by a Partner to the Partnership pursuant to Section 3.2
hereof, specifically including the TPG Initial Capital Contributions, the BDN
Initial Capital Contribution and, when made, the BDN Required Additional Capital
Contributions.

“Interest” means the entire partnership interest of a Partner in the Partnership
at any particular time, including the right of such Partner to any and all
benefits to which a Partner may be entitled as provided in this Agreement,
together with the obligations of such Partner to comply with all the terms and
provisions of this Agreement.

“IRR” means the annual rate, compounded annually, at which the net present value
(as of the date of the first Capital Contribution by such Partner) of all
distributions, from all sources, to a Partner (discounted at such rate from the
dates such distributions are actually received by such Partner), is equal to the
net present value (as of the date of the first Capital Contribution by such
Partner) of the Capital Contributions made by such Partner to the Partnership
(discounted at such rate from the dates such Capital Contributions were made by
such Partner). Notwithstanding the foregoing, no Capital Contributions or
distributions shall be deemed to have been made prior to the date hereof. For
purposes of calculating an IRR hereunder, all Capital Contributions and all
distributions shall be deemed made as of the date such Capital Contributions and
distributions are actually made to or by the Partnership. If the Partners cannot
agree upon the calculation of the IRR for any purpose within thirty (30) days
after the General Partner submits it to the other Partners, then the Partners
shall retain, at the Partnership’s expense, an independent, third party
consultant mutually acceptable to the Partners to determine the IRR. Attached
hereto as Exhibit “A” is a hypothetical computation of IRR that illustrates the
methodology for computing IRR.

“IRS” means the United States Internal Revenue Service and any successor agency
or entity thereto.

“Leasing Guidelines” has the meaning assigned to it in the definition of Annual
Business Plan.

“Limited Partner” means each of BDN and Holding Company, as well as any other
Person admitted as an additional limited partner of the Partnership or as a
substitute limited partner of the Partnership.

“Loan Agreement” means that certain Loan Agreement entered into by the
Partnership and Greenwich in December 2005 and the loan agreement(s) entered
into by the Partnership in connection with any subsequent Mortgage Loan, and the
documents executed in connection therewith, as the same may be modified or
amended from time to time.

“Major Decision” has the meaning set forth in Section 6.1(b).

“Management Agreement” means that certain Amended and Restated Management and
Leasing Agreement between the Partnership and Manager, dated October 13, 2004,
as amended by that certain Amendment to Amended and Restated Management and
Leasing Agreement dated as of the Restatement Date.

 

8



--------------------------------------------------------------------------------

 

“Manager” means Thomas Properties Group, L.P., a Maryland limited partnership.

“Memorandum Account” has the meaning set forth in Section 3.13.

“Mortgage Loan” means the Greenwich Loan and any mortgage loan that refinances,
restructures or replaces such mortgage or any subsequent mortgage on the
Project.

“Net Capital Proceeds” means the gross amount of proceeds received by the
Partnership from a Capital Event less the amount incurred or paid by the
Partnership in connection with such Capital Event, such as transaction costs,
legal and brokerage fees, debt repayment and any amount set aside by the
Partnership from such Capital Event proceeds as part of the Capital Reserve in
accordance with this Agreement.

“Net Cash Flow” means the gross revenues from Partnership operations, including
without limitation rental income, interest income and the proceeds of lost
rental insurance and forfeited security deposits, less:

(a)           the portion thereof used to pay all operating expenses (including,
without limitation, any property management fees paid pursuant to Section 2.12)
and all property taxes which are not funded by a reserve under a Mortgage Loan
or from the Operating Reserve for the Project;

(b)           current debt service on any Mortgage Loan, including payments of
any outstanding principal, interest, costs and expenses;

(c)           actual capital improvements, tenant improvements, leasing
commissions, replacements and contingencies, all as provided in the approved
Annual Business Plan and not funded by a reserve under a Mortgage Loan or from
the Capital Reserve, Mortgage Loan holdbacks or paid from the Operating Reserve
for the Project;

(d)           the amounts required to fund the Capital Reserve; and

(e)           the amounts required to fund the Operating Reserve.

“Net Income” or “Net Loss” means for each Fiscal Year of the Partnership, an
amount equal to the Partnership’s taxable income or loss for such Fiscal Year,
determined in accordance with Code Section 703(a) (for this purpose, all items
of income, gain, loss or deduction required to be stated separately pursuant to
Code Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments:

(a)           Any income of the Partnership that is exempt from federal income
tax and not otherwise taken into account in computing Net Income or Net Loss
pursuant to this definition of Net Income or Net Loss shall be added to such
taxable income or loss;

 

9



--------------------------------------------------------------------------------

 

(b)           Any expenditures of the Partnership described in Code
Section 705(a)(2)(B) or treated as Code Section 705(a)(2)(B) expenditures
pursuant to Regulations Section 1.704-1(b)(2)(iv)(i), and not otherwise taken
into account in computing Net Income or Net Loss pursuant to this definition of
Net Income or Net Loss shall be subtracted from such taxable income or loss;

(c)           In the event the Gross Asset Value of any Partnership asset is
adjusted pursuant to subparagraph (b) or subparagraph (c) of the definition of
Gross Asset Value, the amount of such adjustment shall be taken into account as
gain or loss from the disposition of such asset for purposes of computing Net
Income or Net Loss;

(d)           Gain or loss resulting from any disposition of property with
respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Gross Asset Value of the property disposed
of, notwithstanding that the adjusted tax basis of such property differs from
its Gross Asset Value;

(e)           In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such Fiscal Year;

(f)           To the extent an adjustment to the adjusted tax basis of any
Partnership asset pursuant to Code Section 734(b) or Code Section 743(b) is
required pursuant to Regulations Section 1.704-1(b)(2)(iv)(m)(4) to be taken
into account in determining Capital Accounts as a result of a distribution other
than in liquidation of a Partner’s interest in the Partnership, the amount of
such adjustment shall be treated as an item of gain (if the adjustment increases
the basis of the asset) or loss (if the adjustment decreases the basis of the
asset) from the disposition of the asset and shall be taken into account for
purposes of computing Net Income or Net Loss; and

(g)           Notwithstanding any other provision of this definition of Net
Income or Net Loss, any items of income, gain, loss or deduction which are
specially allocated pursuant to this Agreement shall not be taken into account
in computing Net Income or Net Loss. The amounts of the items of Partnership
income, gain, loss, or deduction available to be specially allocated pursuant to
this Agreement shall be determined by applying rules analogous to those set
forth in this definition of Net Income or Net Loss.

“Nonrecourse Deductions” shall have the meaning set forth in Regulations
Section 1.704-2(b)(1), and the amount of Nonrecourse Deductions for a Fiscal
Year shall be determined in accordance with the rules of Regulations
Section 1.704-2(c).

“Nonrecourse Liability” shall have the meaning set forth in Regulations
Section 1.704-2(b)(3).

“Operating Reserve” means amounts required to be maintained as reserves for
future operating expenses of the Project, including real estate taxes, insurance
premiums (to the extent not impounded under a Mortgage Loan) and contingencies,
as determined by the General Partner in the Annual Business Plan.

 

10



--------------------------------------------------------------------------------

 

“Partially Adjusted Capital Account” means, with respect to any Partner as of
the end of any Fiscal Year (or other period of the Partnership), the Capital
Account balance of such Partner at the beginning of such Fiscal Year or period,
adjusted for all Capital Contributions and distributions of Net Cash Flow and
Net Capital Proceeds during such Fiscal Year or period, and all special
allocations pursuant to Section 4.3 with respect to such Fiscal Year or period,
but before giving effect to any allocations of Net Income or Net Loss (or items
thereof) pursuant to Section 4.2

“Partner Consent” means the written consent of each of the Partners.

“Partner Minimum Gain” means an amount, with respect to each Partner Nonrecourse
Debt, equal to the Partnership Minimum Gain that would result if such Partner
Nonrecourse Debt were treated as a Nonrecourse Liability, determined in
accordance with Regulations Section 1.704-2(i)(3).

“Partner Nonrecourse Debt” shall have the meaning set forth in Regulations
Section 1.704-2(b)(4).

“Partner Nonrecourse Deductions” shall have the meaning set forth in Regulations
Section 1.704-2(i)(2), and the amount of Partner Nonrecourse Deductions with
respect to a Partner Nonrecourse Debt for a Fiscal Year shall be determined in
accordance with the rules of Regulations Section 1.704-2(i)(2).

“Partners” means General Partner and Limited Partners and any other Person from
time to time owning an Interest.

“Partnership” means Commerce Square Partners – Philadelphia Plaza, L.P., a
Delaware limited partnership, as the partnership may, from time to time, be
hereafter constituted.

“Partnership Assets” means all right, title and interest of the Partnership in
and to all or any portion of the assets of the Partnership and any property
(real, personal, tangible or intangible) or estate acquired in exchange therefor
or in connection therewith.

“Partnership Interest” means the Interest of a Partner in the Partnership.

“Partnership Minimum Gain” shall have the meaning set forth in Regulations
Section 1.704-2(b)(2), and the amount of Partnership Minimum Gain, as well as
any net increase or decrease in Partnership Minimum Gain, for a Fiscal Year
shall be determined in accordance with the rules of Regulations
Section 1.704-2(d).

“Percentage Interest” means 25%, in the case of BDN, and 75%, in the case of the
TPG Partners (allocated between Gen-Par and Holding Company as specified in
Section 3.1(b) hereof) as such percentages may be adjusted pursuant to
Section 3.5 and 3.6 hereof.

“Person” means any individual, partnership, corporation, limited liability
company, trust or other legal entity.

 

11



--------------------------------------------------------------------------------

 

“Property” means all the assets of the Partnership, both tangible and intangible
(including, without limitation, the Project), and any portion thereof.

“Proprietary Information” means: (a) all information of any kind regarding the
Partnership’s business, research, marketing, leasing, and operations that is
marked “Confidential” or “Proprietary”; (b) all confidential information of any
kind regarding the Partnership’s vendors, consultants, agents, tenants and
prospective tenants, including lists or compilations of any such persons or
entities and any lease proposals given to prospective tenants; (c) all
confidential information of any kind regarding the Partnership’s or Manager’s
partners, officers, directors and employees, including their respective
abilities, functions, conduct or pay; and (d) all proprietary information or
reports of any kind relating to the Partnership’s business or assets now
existing or which may be received or developed by the Partnership or the Manager
internally or under an agreement or other arrangement with any third party
Proprietary Information does not include (i) any information which is or becomes
publicly available, unless it becomes publicly available as a result of a breach
by BDN of its obligations in Section 2.8(b) of this Agreement; (ii) any
information which the Partnership discloses to any other person or entity
without restriction as to confidentiality; (iii) any information that in the
good faith judgment of BDN, after notice to the General Partner, is required to
be disclosed by law or legal process;(iv) any information developed by BDN
without use of any Proprietary Information provided to BDN by the Partnership or
the Manager; and (v) any information not developed by the Partnership or the
Manager which is received by BDN from any third party (unless such third party
is under a confidentiality agreement with the Partnership or the Manager and
such confidentiality agreement has been disclosed to BDN).

“Qualified Transferee” means with respect to any Person, such Person (A) has
experience owning at least 500,000 square feet of office buildings in the United
States and has a consolidated net worth of at least $125,000,000, or (B) owns at
least $500,000,000 in assets and is:

(i)           a real estate investment trust, real estate operating company,
bank, saving and loan association, investment bank, insurance company, trust
company, commercial credit corporation, pension plan, pension fund or pension
advisory firm, mutual fund, government entity, or plan;

(ii)           an investment company, money management firm or “qualified
institutional buyer” within the meaning of Rule 144A under the Securities Act of
1933, as amended, or an institutional “accredited investor” within the meaning
of Regulation D under the Securities Act of 1933, as amended;

(iii)           an institution substantially similar to any of the foregoing
entities described in clauses (i) or (ii);

(iv)           any entity controlled (which for purposes of this definition
means the ownership, directly or indirectly, in the aggregate of more than fifty
percent (50%) of the beneficial ownership interests of an entity and the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of an entity, whether through the
ability to exercise voting power, by contract or otherwise) by any of the
entities described in clauses (i) (ii) or (iii) above or (v) below; or

 

12



--------------------------------------------------------------------------------

 

(v)           an investment fund, limited liability company, limited partnership
or general partnership where an entity that is otherwise a Qualified Transferee
under clauses (i) (ii), (iii) or (iv) of this definition acts as the general
partner, managing member or fund manager and at least 50% of the equity
interests in such investment vehicle are owned, directly or indirectly, by one
or more entities that are otherwise Qualified Transferees under clauses
(i) (ii), (iii) or (iv) of this definition.

“Regulations” means the Income Tax Regulations promulgated under the Code, as
such regulations may be amended from time to time (including corresponding
provisions of succeeding regulations).

“Restatement Date” means the date of this Agreement as first above written.

“Restricted Cash” means the reserves held by the lender under the Mortgage Loan
(such as for taxes and insurance, leasing costs and capital expenditures)
specified on Exhibit “B” and other amounts (if any) specified as “Restricted
Cash” on Exhibit “B”.

“Target Capital Account” means, with respect to any Partner as of the end of any
Fiscal Year or other period, the excess of (i) an amount equal to the
hypothetical distribution such Partner would receive if all Property of the
Partnership, including cash, were sold for cash equal to its Gross Asset Value
(taking into account any adjustments to Gross Asset Value for such Fiscal Year
or other period), all liabilities (including repayment of interest and principal
with respect to a Contribution Loan) allocable to such Property were then due
and were satisfied according to their terms (limited, with respect to each
Nonrecourse Liability, to the Gross Asset Value of the Property securing such
liability) and all remaining Net Capital Proceeds from such sale were
distributed pursuant to Section 4.4(b), over (ii) the amount of Partnership
Minimum Gain and Partner Minimum Gain that would be charged back to such Partner
as determined pursuant to Regulations Section 1.704-2 in connection with such
sale.

“Tax Year” means, unless otherwise required by Code Section 706, each calendar
year during the term of this Agreement, except that the last Tax Year shall be
the partial calendar year, if any, in which the Partnership terminates.

“Term” has the meaning set forth in Section 2.3.

“TPG Affiliate Leases” means, collectively, (i) that certain Office Lease
between the Partnership and Manager, dated April 30, 2007, as amended on
October 9, 2008 and September 29, 2009 for Suite 3200, consisting of
approximately 12,000 rentable square feet and Suite 3130, consisting of
approximately 2,799 rentable square feet expiring on October 31, 2010, and
(ii) that certain Office Lease between Partnership and Manager for the Building
Management Office dated November 22, 2005 for Suite 3210 consisting of
approximately 2,590 rentable square feet expiring on February 29, 2016. The
Partnership and Manager shall be entitled to:

(i)           maintain each of the TPG Affiliate Leases in effect for the stated
terms thereof, and to extend such terms as provided in the TPG Affiliate Leases
or otherwise upon prevailing market terms and conditions;

 

13



--------------------------------------------------------------------------------

 

(ii)           terminate either or both of the TPG Affiliate Leases prior to the
expiration of the terms thereof, as the same may have been previously extended;

(iii)           reduce the size of the premises leased pursuant to either TPG
Affiliate Lease, with a corresponding reduction of the rent payable thereunder;
and

(iv)           expand the size of the premises leased pursuant to the TPG
Affiliate Lease for Thomas Properties Group’s corporate offices (but not the
Building Management Office Lease) by up to two thousand five hundred
(2,500) square feet of rentable area (plus the amount of any prior reduction in
the size of such leased premises), upon prevailing market terms and conditions.

“TPG Partners” means Gen-Par and Holding Company together, and any distribution
or allocation to TPG Partners will be distributed and allocated between them in
proportion to their Percentage Interests.

“TPG Preferred Return” has the meaning set forth in Section 3.12.

“Transfer” with respect to a specified Interest, means any transfer, sale,
pledge, hypothecation, encumbrance or assignment of all or any portion of such
Interest, whether voluntarily or by operation of law.

“Unreturned Capital Contributions” means with respect to a Partner, as of the
date of determination, the Initial Capital Contribution (which, in the case of
the TPG Partners includes the stipulated equity value of the Project set forth
in Recital D), and Additional Capital Contributions made by such Partner,
reduced by distributions made to such Partner pursuant to Sections 4.4(b)
(iv) and (vi) and 9.2(d) (3). Solely for purposes of this definition, in the
event a Non-Contributing Partner makes an Additional Capital Contribution
pursuant to Section 3.5(b) prior to the Election Date to repay a Contribution
Loan and all accrued an unpaid interest thereon, such Non-Contributing Partner’s
Additional Capital Contribution shall not include the portion of such
contribution that is used to repay the accrued and unpaid interest on such
Contribution Loan.

1.2           Terms Generally.  For all purposes of this Agreement, except as
otherwise expressly provided or unless the context otherwise requires:

(a)           The terms defined in this Article (or elsewhere herein) include
both the plural and the singular;

(b)           The words “herein” “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
Article, Section or other subdivision; and

 

14



--------------------------------------------------------------------------------

 

(c)           The words “including” and “include” and other words of similar
import shall be deemed to be followed by the phrase “without limitation.”

1.3           Other Definitions.  In addition to the terms defined in
Section 1.1, other terms will have the definitions provided elsewhere in this
Agreement.

2.           Partnership and its Business.

2.1           Formation of Partnership.  The Partnership was formed and is being
continued as a limited partnership for the limited purposes and scope set forth
in Section 2.5 and upon the terms, provisions and conditions set forth in this
Agreement. The rights and obligations of the Partners shall be governed by this
Agreement and by the Act. If there is a conflict between the provisions of this
Agreement and the Act, the provisions of the Act shall control (it being
understood, however, that if the Act provides for a particular rule but allows
the partners of a limited partnership to provide to the contrary in their
limited partnership agreement, and if the parties hereto have so provided
hereunder, then such provisions shall not be deemed to constitute a conflict for
purposes of the foregoing).

2.2           Partnership Name.  The business of the Partnership shall be
conducted under the name of “Commerce Square Partners – Philadelphia Plaza,
L.P.” or such other name as may be selected by the General Partner, and under
such name or such assumed names as the General Partner deems necessary or
appropriate to comply with the requirements of any other jurisdiction in which
the Partnership may be required to qualify.

2.3           Term.  The term of the Partnership (the “Term”) commenced on
February 11, 1998, the date of filing the Certificate of Limited Partnership
(“Certificate Date”), and the Partnership shall continue until dissolved as
hereinafter provided, including, without limitation, pursuant to Section 9.6
below.

2.4           Filing of Certificate and Amendments.  The Certificate of Limited
Partnership was filed with the Secretary of State of the State of Delaware on
the Certificate Date and was amended on March 3, 1998. The General Partner shall
execute and file any required further amendments to the Certificate of Limited
Partnership and shall do all other acts requisite for the constitution of the
Partnership as a limited partnership pursuant to the Act or any other applicable
law.

2.5           Business; Scope of Partners’ Authority.

(a)           The Partnership is organized for the sole purposes of owning,
operating, developing, managing and leasing and eventually selling or otherwise
disposing of (but only as expressly permitted under the terms of any applicable
Loan Agreement) the Project, borrowing financing secured by the Project, holding
and performing all obligations as owner under the management, leasing and
development contracts for the Project, in each case as now existing or to be
entered into in connection with the ownership, management, leasing and
development of the Project, and any other lawful activity related or incidental
thereto. Without limitation of the foregoing, the Partnership’s purpose will
entail the implementation of various value enhancement plans for the Project,
the expenditures and budgets for which will be provided for in the Annual
Business Plan.

 

15



--------------------------------------------------------------------------------

 

(b)           Except as otherwise expressly and specifically provided in this
Agreement, no Partner (other than the General Partner acting in accordance with
this Agreement) shall have any authority to bind, to act for, to sign for or to
assume any obligation or responsibility on behalf of, the Partnership. Neither
the Partnership nor any Partner shall, by virtue of executing this Agreement, be
responsible or liable for any indebtedness or obligation of any other Partner.

(c)           For so long as the Partnership is required to comply with the
terms of the Loan Agreement, the Partnership shall not incur any indebtedness,
secured or unsecured, direct or indirect, absolute or contingent (including
guaranteeing any obligation) other than:

(1)           amounts payable with respect to, or in connection with, the Loan
Agreement;

(2)           trade and operational debt incurred in the ordinary course of
business with trade creditors and in amounts as are normal and reasonable under
the circumstances and which (i) would under GAAP be regarded as ordinary
expenses and (ii) are customarily paid by the Partnership within 60 days of
incurrence and which in fact are not more than 60 days outstanding unless the
Partnership is, in good faith and in accordance with customary and prudent
practices, contesting payment of same; and

(3)           indebtedness permitted under the Loan Agreement.

2.6           Principal Office.  The principal office of the Partnership shall
be 515 South Flower Street, Sixth Floor, Los Angeles, California 90071, or such
other location as the General Partner may select. The Partnership may change its
place of business to such location as may at any time or from time to time be
determined by the General Partner. The mailing address of the Partnership shall
be at the address of the principal office of the Partnership or such other
address as may be selected from time to time by the General Partner. The
Partnership shall maintain a registered office in Pennsylvania at 2005 Market
Street, Suite 2300, Philadelphia, Pennsylvania 19103, or such other location
within the Commonwealth of Pennsylvania as shall be designated by the General
Partner. The Partnership’s registered office in the State of Delaware is c/o The
Corporation Trust Company, 1209 Orange Street, Wilmington, Delaware 19801. The
Partnership’s registered agent in the State of Delaware is The Corporation Trust
Company, 1209 Orange Street, Wilmington, Delaware 19801.

2.7           Names and Addresses of Partners.  The names and addresses of the
Partners are as follows:

 

General Partner      TDP Commerce Square Gen-Par, LLC      515 South Flower
Street, Sixth Floor      Los Angeles, CA 90071      Attention: President
Limited Partners      TPG-OCS Holding Company, LLC      515 South Flower Street,
Sixth Floor      Los Angeles, CA 90071

 

16



--------------------------------------------------------------------------------

     Attention: President      Brandywine Commerce 1, LP      555 East Lancaster
Avenue      Radnor, PA 19087      Attention: President and Chief Executive
Officer and      Senior Vice President and General Counsel

2.8           Other Activities of the Partners.

(a)           Each Partner and its Affiliates may engage or invest in any other
activity or venture or possess any interest therein independently or with
others, whether or not competitive with the Partnership or the Project. None of
the Partners, the Partnership or any other Person employed by, related to or in
any way affiliated with any Partner or the Partnership shall have any duty or
obligation to disclose or offer to the Partnership or the Partners, or obtain
for the benefit of the Partnership or the Partners, any other activity or
venture or interest therein. None of the Partnership, the Partners, the
creditors of the Partnership or any other Person having an interest in the
Partnership shall have (i) any claim, right or cause of action against any
Partner or any other Person employed by, related to or in any way affiliated
with, any Partner by reason of any direct or indirect investment or other
participation, whether active or passive, in any such activity or interest
therein, or (ii) any right to any such activity or interest therein or the
income or profits derived therefrom.

(b)           During the term hereof, a Partner shall not misappropriate
Proprietary Information or use Proprietary Information for such Partner’s own
separate benefit or the benefit of any other person or entity (other than the
Partnership or another Affiliate of Thomas Properties Group, L.P.).

2.9           Liability of Partners.  The liability of the Partners shall be
subject to the following:

(a)           Limited Partner.  No Limited Partner shall be personally liable
whether to the Partnership, to the General Partner, or to the creditors of the
Partnership for the debts, liabilities, obligations or losses of the
Partnership, except as provided in the Act; and

(b)           Capital.  No Partner shall have any obligation to contribute
capital to the Partnership except as expressly provided in Article 3 hereof.

2.10           Separateness Covenants.  Notwithstanding any other provision of
this Agreement to the contrary, for so long as the Partnership is required to
comply with the Loan Agreements, and thereafter until the Partners unanimously
agree otherwise, the Partnership shall:

(a)           maintain its books, records and bank accounts separate from those
of any other Person;

(b)           maintain its assets in such a manner that it is not costly or
difficult to segregate, identify or ascertain such assets with those of any
Affiliate or constituent party or any Affiliate of any constituent party or any
other Person;

 

17



--------------------------------------------------------------------------------

 

(c)           hold regular partnership meetings, as appropriate, to conduct the
business of the Partnership, and observe all other partnership and
organizational formalities, and preserve its existence, and will not, nor will
it seek to (or consent to any constituent party’s attempt to) amend, modify or
otherwise change its organizational documents (or those of such constituent
party) in a manner which would adversely affect its existence as a “Single
Purpose Entity” (as defined in the Loan Agreement);

(d)           hold itself out to creditors and the public as a legal entity
separate and distinct from any other Person (including any of its Affiliates,
any of its constituent parties or any Affiliate of any constituent party);

(e)           prepare separate tax returns and maintain separate financial
statements, or if part of a consolidated group, show itself as a separate member
of such group;

(f)           allocate and charge (or pay as applicable) fairly and reasonably
any common employee expense or overhead shared with Affiliates;

(g)           maintain an “arm’s-length” relationship with Affiliates and
transact all business with Affiliates on an “arm’s-length” basis and pursuant to
enforceable agreements, except that, subject to the Partner Consent requirements
in Section 6, the Partnership, in accordance with the applicable terms of this
Agreement, may enter into (i) the Management Agreement, pursuant to which the
management fee payable to the Manager may be higher than the fee which would be
payable to such a manager on an arm’s-length basis, and (ii) the TPG Affiliate
Leases;

(h)           conduct business in its own name, and use separate stationery,
invoices and checks bearing its own name;

(i)           not commingle its assets or funds with those of any other Person
(including any Affiliate or constituent party or any Affiliate of any
constituent party) and hold all of its assets in its own name;

(j)           maintain adequate capital in light of its business operations;

(k)           remain solvent and pay its own liabilities out of its own funds;

(l)           correct any known misunderstanding regarding its separate
identity;

(m)           (i) not assume, guarantee, pay or otherwise become obligated for
the debts or obligations of any other Person (including any Affiliate or
constituent party or any Affiliate of any constituent party) and (ii) not hold
out its credit as being available to satisfy the obligations of any other Person
(including any Affiliate or constituent party or any Affiliate of any
constituent party);

(n)           pay the salaries of its own employees, if any, and maintain a
sufficient number of employees in light of its contemplated business operations;

 

18



--------------------------------------------------------------------------------

 

(o)           not acquire the obligations or securities of its Affiliates or
owners, including partners, members or shareholders, as appropriate; and

(p)           (i) not pledge its assets for the benefit of any other Person and
(ii) not make loans to any other Person (including any Affiliate or constituent
party or any Affiliate of any constituent party).

2.11           SPE Entity.  Notwithstanding any other provision of this
Agreement, the General Partner and the Partnership shall take all actions
necessary to cause the Partnership and General Partner to comply with, and will
refrain from taking any actions in violation of, the defined term “Special
Purpose Bankruptcy Remote Entity” as listed on Schedule 1 attached hereto. Any
substitute General Partner permitted under this Agreement (and permitted under
the Loan Agreement) shall be required to comply with this Section 2.11 if so
required by the lender or servicer under the Mortgage Loan. If reasonably
required by the lender or servicer under the Mortgage Loan, the BDN entity will
comply with, and will refrain from taking any action in violation of, the
“Special Purpose Bankruptcy Remote Entity” definition on Schedule 1 attached
hereto.

2.12           Asset/Property Management.  The General Partner shall cause the
Partnership to pay an asset management fee of 1% of the gross revenues from the
Project on an annual basis at the end of each Fiscal Year, 50% of which shall be
paid to BDN and 50% to the TPG Partners. The Management Agreement has been
extended for a term expiring ten (10) years after the Restatement Date pursuant
to that certain Amendment to Management and Leasing Agreement dated as of the
Restatement Date, and shall continue during the Term; provided that, unless BDN
agrees to the contrary, the Management Agreement shall terminate earlier,
without cost to the Partnership, at such time as the TPG Partners no longer own
a majority of the Partnership Interests or upon an earlier liquidation of the
Partnership. During the term of the Management and Leasing Agreement, Manager
shall continue to receive the 3% management fee and leasing commissions as
provided under the terms thereof.

2.13           REIT Protective Provisions.  Notwithstanding any other provisions
of this agreement to the contrary, the Partnership shall be operated consistent
with the following requirements of subsections (a) through (d) so as to assist
Brandywine Realty Trust (“BRT”) in (a) satisfying the requirements for
qualifying as a real estate investment trust under Section 856 of the Code and
Treasury Regulations promulgated thereunder (“REIT Requirements”) and
(b) avoiding the imposition on BRT of any federal income or excise tax
liability:

(a)           No election shall be made to treat the Partnership as an
association taxable as a corporation for federal income tax purposes.

(b)           The General Partner shall take all actions necessary, appropriate
or advisable, to ensure that the Partnership will not be classified as a
publicly traded partnership taxable as a corporation under Section 7704 of the
Code.

(c)           The Partnership shall not acquire or retain any securities or
other assets, the ownership of which would result in BRT failing to satisfy the
REIT Requirements.

 

19



--------------------------------------------------------------------------------

 

(d)           The General Partner shall, if requested by BDN and at the sole
expense of BDN, form a corporation that elects to be treated as a taxable REIT
subsidiary under Section 856(l) of the Code (a “TRS”), and the General Partner
shall transfer such securities, contracts or other assets to the TRS, as BDN
shall determine in good faith are necessary or advisable, with the reasonable
consent of the TPG Partners, in order to protect or further the ability of BRT
to continue to qualify as a real estate investment trust. In the event the TRS
is formed at the request of BDN, BDN will reimburse the Partnership for all
additional costs incurred by the Partnership, including any loss of cash flows,
resulting from the formation, operation and maintenance of a TRS, and any
accounting costs or tax liabilities incurred by the Partnership as a result of
the formation, operation, disposition or liquidation of the TRS. Notwithstanding
any other provision of this Agreement (including Article 6), BDN shall have the
right to approve all decisions or actions related to the formation,
administration, disposition or liquidation of the TRS if and to the extent the
subject matter of such decisions or actions would result in or involve an amount
being owed to the Partnership by BDN under this subsection (d).

3.           Percentage Interests; Capital Contributions.

3.1           Admission; Conversion of Interest; Percentage Interests.

(a)           BDN hereby represents and warrants that BDN has complied with all
Initial Capital Contribution delivery requirements pursuant to the terms of the
BDN Contribution Agreement (OCS) and the TPG Partners hereby jointly and
severally represent that each of them has complied with its obligations under
Contribution Agreement (OCS)). BDN is hereby admitted as a limited partner of
the Partnership with a 25% Percentage Interest. The Interest in the Partnership
held by BDN is and shall be a limited partner interest. Gen-Par is the sole
general partner of the Partnership.

(b)           The initial Percentage Interests of the Partners as of the
Restatement Date are set forth below:

 

     Percentage Interest   General Partner    Gen-Par      0.825 %  Limited
Partners    Holding Company      74.175 %  BDN      25.000 % 

3.2           Capital Contributions of the Partners.  The Capital Accounts of
the TPG Partners are hereby adjusted as of the Restatement Date pursuant to the
provisions of Section 1.1 (in the definition of Gross Asset Value) and
Section 4.3(d) below, and each of the TPG Partners has the Capital Account
specified below as of the Restatement Date (herein, the “TPG Initial Capital
Contribution(s)”). As of the Restatement Date, BDN has contributed the BDN
Initial Capital Contribution, and has agreed to make the BDN Required Additional
Capital

 

20



--------------------------------------------------------------------------------

Contributions to the Partnership in accordance with, and subject to the terms
and conditions in, the Contribution Agreement (OCS). Accordingly, as of the
Restatement Date, BDN has a Capital Account as set forth below. Upon BDN’s
contribution of the BDN Required Additional Capital Contributions, its Capital
Account shall be increased by the amount of such Required Additional Capital
Contributions; provided, however, no adjustment shall be made to the Percentage
Interest of BDN in connection with any such BDN Required Additional Capital
Contributions. The capital accounts of the Partners as of the Restatement Date
are set forth below:

 

        

Capital Account

General Partner      Gen-Par      $ 330,000 Limited Partners      Holding
Company      $29,670,000 BDN      $  2,500,000 (reflecting only the BDN Initial
                                Capital Contribution)

3.3           Failure to Make BDN Required Additional Capital Contribution.  If
BDN shall fail to contribute all or any portion of the BDN Required Additional
Capital Contributions following delivery by the TPG Partners of a Compliance
Certificate, executed by an executive officer of Thomas Properties Group, Inc.,
and when otherwise required pursuant to the Contribution Agreement (OCS), and
fails to cure such failure within ten (10) Business Days after receipt of notice
from Gen-Par of any such failure to contribute, then BDN shall be in default of
its obligations under this Agreement (herein, a “BDN Contribution Default”). The
following shall constitute the sole and exclusive rights and remedies of the
Partnership and TPG Partners in the event of a BDN Contribution Default.

(a)           The BDN Percentage Interest shall be reduced, effective as of the
Restatement Date, from 25% to an amount equal to the percentage that the BDN
Initial Capital Contribution bears to the total capital contributions of the
Partners, reflecting the adjustment of the TPG Partners’ Capital Accounts as of
the Restatement Date;

(b)           The BDN Preferred Return described in Section 3.11 below, and any
accrued BDN Preferred Return, shall be eliminated effective from and after the
BDN Contribution Default;

(c)           BDN shall be entitled to receive its Unreturned Capital
Contributions and a 11.5% annual IRR on its Capital Contributions (described in
Subparagraphs 4.4(b)(iv) and (vii) respectively) on a pari passsu basis with the
distribution to the TPG Partners of their Unreturned Capital Contributions and a
11.5% annual IRR on their Capital Contributions (described in Subparagraphs
4.4(b) (vi) and (viii) respectively);

 

21



--------------------------------------------------------------------------------

 

(d)           BDN shall not be entitled to participate in the management of, or
otherwise vote upon, any matter affecting the business and affairs of the
Partnership; provided that BDN shall continue to have the approval rights with
respect to the Major Decisions set forth in Subparagraphs 6.1(b)(1), (5) and (6)
below.

(e)           BDN shall not have any of the rights set forth in Article 8 below;
and

(f)            TPG Partners shall have the right, but not the obligation, at any
time within one (1) year following the BDN Contribution Default, upon notice to
BDN, to purchase the entire Partnership Interest of BDN for an amount equal to
the amount of BDN”s Unreturned Capital Contributions as of the date of such
notice; if TPG Partners exercise this right, the purchase and sale of the BDN
Partnership Interest will occur within sixty (60) days after the date of such
notice and BDN will convey to TPG Partners, or to their assignee(s), all of the
BDN Partnership Interest free and clear of any liens, claims or encumbrances
(except those arising by the terms of this Agreement and any other agreements
between or among the Partners and/or their respective Affiliates) in
consideration for a payment by TPG Partners or their assignee(s) of the amount
of BDN’s Unreturned Capital Contributions as of the date of such notice.

3.4           Additional Capital Contributions.   From and after the date on
which BDN has made the BDN Required Additional Capital Contributions to the
Partnership in accordance with, and subject to the terms and conditions in, the
Contribution Agreement (OCS) and this Agreement, the Partners shall, from time
to time, make additional contributions of capital to the Partnership
(“Additional Capital Contributions”) as and to the extent determined by the
General Partner. If the Additional Capital Contributions are required to be made
pursuant to this Section 3.4, such Additional Capital Contributions shall be
made by the Partners, pro rata, in proportion to their Percentage Interests.
Notwithstanding the foregoing, BDN shall make the BDN Required Additional
Capital Contributions to the Partnership in accordance with, and subject to the
terms and conditions in the Contribution Agreement (OCS) and this Agreement, and
its failure to make any portion of the BDN Required Additional Capital
Contributions shall be subject to the provisions of Section 3.3 above, and shall
not be subject to the following Sections 3.5, 3.6 and 3.7.

3.5           Failure to Make Additional Capital Contributions.

(a)           If a Partner (a “Non-Contributing Partner”) shall fail to
contribute its portion of any Additional Capital Contributions called pursuant
to Section 3.4, the General Partner (or if the General Partner is a
Non-Contributing Partner, then any other Partner) shall promptly give notice
(such notice, a “Non Contributing Partner Notice”) to each Partner that has
timely contributed its portion of such Additional Capital Contribution (each
such Partner, a “Contributing Partner”) of such failure and specify the amount
of the Non-Contributing Partner’s unfunded Additional Capital Contributions, and
each Contributing Partner may elect, by written notice of such election to the
Non-Contributing Partner and the other Partners at any time within 30 days after
the Non-Contributing Partner Notice in question, and provided that the failure
specified in the Non-Contributing Partner Notice in question shall be
continuing, any Contributing Partner may elect, by notice to the Partners, to
advance to the Partnership the unfunded portion of such Additional Capital
Contribution required of the Non-Contributing

 

22



--------------------------------------------------------------------------------

Partner (or its pro rata share thereof calculated on the basis of all
Contributing Partners electing to fund the Non-Contributing Partner’s unfunded
Additional Capital Contribution). The General Partner shall promptly inform each
Partner of the amount of each electing Partner’s pro-rata share of the
Non-Contributing Partner’s unfunded portion of the Additional Capital
Contribution, whereupon each such electing Partner shall advance to the
Partnership such pro-rata share (each such Partner so advancing being
hereinafter referred to as an “Electing Partner”). Each advance by an Electing
Partner to the Partnership shall be deemed to constitute a loan (a “Contribution
Loan”) by each Electing Partner to the Partnership. Each such Contribution Loan
(i) shall bear interest at the rate equal to the lesser of (A) fourteen percent
(14%) per annum on the outstanding balance from the date made until repaid in
full or (B) the highest rate permitted by law, and (ii) shall be prepayable at
any time without premium or penalty.

(b)           Any Contribution Loan advanced to the Partnership by an Electing
Partner under Section 3.5(a) shall not be treated as a Capital Contribution.
Prior to the repayment of such Contribution Loan in full, together with all
accrued and unpaid interest, any amount otherwise distributable to the
Non-Contributing Partner hereunder, if any, shall not be distributed to such
Non-Contributing Partner, but rather shall be paid to the Electing Partner by
the Partnership as a repayment of the Contribution Loan (with each such payment
being first applied to interest until accrued interest is paid in full and the
balance of each such payment being applied to principal of the Contribution
Loan) until such Contribution Loan, together with all accrued and unpaid
interest, is repaid in full. Contribution Loans shall be repaid on a “first in”,
“first out” priority. If a Contribution Loan remains outstanding for more than
six (6) months from the funding date, then such Electing Partner shall be
entitled at any time thereafter to elect, by the delivery of written notice to
the Partnership (which notice shall be effective on the date (“Election Date”)
which is twenty (20) days after the giving of such notice), to have the unpaid
principal balance and all accrued and unpaid interest of such Contribution Loan
treated as an Additional Capital Contribution by the Electing Partner with
respect to the Partnership Interest held by such Electing Partner, and to cause
the Percentage Interest of such Electing Partner to be recalculated in the
manner set forth in Section 3.6 below as of the Election Date (a “Adjustment
Right”); provided, however, that no such election shall be effective and no such
Contribution Loan shall be treated as an Additional Capital Contribution by the
Electing Partner if, prior to the Election Date, the Partnership or the
Non-Contributing Partner repays the applicable Contribution Loan and all accrued
and unpaid interest thereon. If such election is validly and timely made (and
not rendered ineffective through a timely repayment of the applicable
Contribution Loan), then upon the Election Date the Electing Partner shall, for
purposes of effectuating the adjustment of the Percentage Interest of such
Electing Partner and maintaining the Partners’ Capital Accounts, be treated as
having made an Additional Capital Contribution on its own behalf to the capital
of the Partnership and its Capital Account balance shall be increased and its
Percentage Interest increased accordingly, After the Election Date, there shall
be no right or obligation on the part of the Partnership to repay the
Contribution Loan in question. For clarity, in the event that the Partnership
repays a portion of a Contribution Loan prior to the Election Date (if any),
payments shall first be applied to accrued and unpaid interest and then to the
unpaid principal balance, and the Adjustment Right shall apply solely with
respect to the unpaid amount of the Contribution Loan and accrued and unpaid
interest thereon.

 

23



--------------------------------------------------------------------------------

 

3.6           Adjustment of Percentage Interests.   If the Percentage Interest
of an Electing Partner is to be adjusted pursuant to the Adjustment Right under
Section 3.5(b), then the Percentage Interest and Capital Account balance of such
Electing Partner shall be adjusted and Sections 3.1 and 3.2 shall be amended in
order to reflect an increase in such Partner’s Percentage Interest by a
percentage equal to (i) one hundred percent (100%) of the unpaid principal
amount of, and accrued and unpaid interest on, the applicable Contribution Loan
divided by (ii) the total Capital Contributions made by all Partners through the
Election Date, and the Percentage Interest of the Non-Contributing Partner shall
be reduced by the increase in the Percentage Interest of the Electing Partner(s)
such that the aggregate Percentage Interests of all Partners continues to equal
100%.

3.7           Exclusive Remedies.   No Partner, Affiliate of any Partner or any
Person owning a beneficial interest in such Partner shall have any personal
obligation to fund any Additional Capital Contribution. Except if a Contribution
Loan is repaid in accordance with Section 4.4(b)(i), the specific rights and
remedies provided for in Section 3.5(b) and Section 3.6 are and shall be deemed
to be the sole and exclusive right and remedies of the Contributing Partners (or
other Partners) if a Non-Contributing Partner shall fail to contribute its
portion of any Additional Capital Contributions called pursuant to Section 3.4.

3.8           Further Actions.   A Non-Contributing Partner shall reasonably
cooperate with the Contributing Partners and act in good faith to execute any
and all documents reasonably necessary to effectuate the Adjustment Right.

3.9           No Interest on Capital.   No Partner shall be entitled to any
interest on any capital contributed by it except as expressly provided in this
Agreement.

3.10          Capital Accounts.   The Partnership shall establish and maintain a
capital account (“Capital Account”) for each Partner in accordance with Code
Section 704(b) and the corresponding Regulations, to which it shall credit the
amount of each Partner’s Capital Contributions and Net Income of the Partnership
(or items thereof) from time to time and to which it shall charge such Partner’s
share of distributions and Net Losses (or items thereof).

3.11          BDN Preferred Return.   Subject to Sections 3.3, 3.5, 3.6 and
4.4(a) and (b), BDN shall be entitled to receive a return equal to 9.25% per
annum on its Unreturned Capital Contributions until BDN’s Unreturned Capital
Contributions are reduced to zero (“BDN Preferred Return”), computed from the
date each Capital Contribution is made by BDN to the date of each applicable
payment of the BDN Preferred Return. The BDN Preferred Return shall be payable
in accordance with Sections 4.4(a) and (b). If there is insufficient Net Cash
Flow to pay the BDN Preferred Return for any year, such unpaid BDN Preferred
Return will cumulate and be added to the BDN Preferred Return payable in the
following year or years in accordance with Sections 4.4(a) and (b).

3.12          TPG Partners Preferred Return.   Subject to Sections 3.3, 3.5, 3.6
and 4.4(a) and (b), the TPG Partners shall be entitled to receive a return equal
to 9.25% per annum (to be shared by the TPG Partners pro rata based on each TPG
Partner’s Percentage Interest) on their Unreturned Capital Contributions until
TPG Partners’ Unreturned Capital Contributions are reduced to zero
(collectively, “TPG Partners Preferred Return”), computed from the

 

24



--------------------------------------------------------------------------------

Restatement Date as to each TPG Partner’s share of the stipulated equity value
in the Project as of the Restatement Date (as set forth in Recital D), and from
each subsequent date on which a subsequent Capital Contribution is made by the
TPG Partners, to the date of each applicable payment of the TPG Partners
Preferred Return. The TPG Partners Preferred Return will not be payable from Net
Cash Flow during the first thirty-six (36) months following the Restatement
Date; provided, however, that the Partnership shall distribute any available Net
Cash Flow within or on account of calendar year 2010 to the TPG Partners after
payment of any BDN Preferred Return for the same period, and any such
distributions shall be treated as advances against distributions of the TPG
Partners Preferred Return subsequently to made pursuant to Sections 4.4(a) and
(b). The TPG Partners Preferred Return shall be payable in accordance with
Sections 4.4(a) and (b). If there is insufficient Net Cash Flow to pay the TPG
Partners Preferred Return for any year, such unpaid TPG Partners Preferred
Return will cumulate and be added to the TPG Partners Preferred Return payable
in the following year or years in accordance with Sections 4.4(a) and (b).

3.13          Memorandum Accounts.   The Partnership shall establish and
maintain a memorandum account (“Memorandum Account”), separate and independent
from the Capital Accounts referred to in Section 3.2 and Section 3.10 above, for
each Partner, to which it shall credit and charge amounts for each Partner in
accordance with the provisions of this Section 3.13. The Memorandum Account for
the TPG Partners (shared in proportion to their respective Percentage Interests)
shall initially equal the amount of the Current Net Assets of the Partnership as
of the Restatement Date, which is deemed to be the property of the TPG Partners
held for their account by the Partnership. From time to time, upon payment of
Partnership obligations (such as taxes and insurance) using Restricted Cash or
upon a release to the Partnership of the Restricted Cash by the lender for any
other reason (herein, a “Restricted Cash Payment”), BDN shall contribute to the
Partnership its proportionate share of such Restricted Cash Payment (based on
its Percentage Interest) and such contribution shall be credited to the
Memorandum Account for BDN (which contribution shall be in addition to the BDN
Required Additional Capital Contributions). The General Partner shall give BDN
notice of each such contribution required by BDN hereunder at least ten
(10) Business Days prior to the required date of funding of such contribution,
and such notice shall specify the Partnership obligation paid (if applicable)
with Restricted Cash, the date paid and the amount of the Restricted Cash
Payment. BDN shall contribute its proportionate share of the Restricted Cash
Payment by wire transfer to the Partnership Bank Account on or before the 10th
Business Day after such notice from the General Partner or such later date
specified in the notice. The Memorandum Account for the TPG Partners shall be
charged with (a) their respective proportionate share (based on their Percentage
Interests) of each Restricted Cash Payment, and (b) distributions of Net Cash
Flow and Net Capital Proceeds to the TPG Partners pursuant to Section 4.5. The
Memorandum Account for BDN shall be charged with its proportionate share (based
on its Percentage Interest) of each Restricted Cash Payment. No preferred or any
other return shall accrue or be paid with respect to the Memorandum Accounts,
including, without limitation, any BDN Preferred Return or TPG Partners
Preferred Return. The provisions of Section 3.5 above shall apply with respect
to any failure by BDN to contribute under this Section 3.13 (with BDN being the
Non-Contributing Partner) provided that such failure shall not permit the
exercise of the Adjustment Right under Section 3.5(b).

 

25



--------------------------------------------------------------------------------

 

4.           Profits, Losses, Distributions, and Allocations.

4.1           Allocation of Net Income and Net Loss.   Net Income and Net Loss
shall be determined and allocated to the Partners with respect to each Fiscal
Year of the Partnership as of the end of such year. Subject to the other
provisions of this Article 4, an allocation to a Partner of a share of Net
Income or Net Loss shall be treated as an allocation of the same share of each
item of income, gain, loss or deduction that is taken into account in computing
Net Income or Net Loss.

4.2           Allocations of Net Income and Net Loss.

Except as otherwise provided in this Agreement, and after giving effect to the
allocations provided in Section 4.3, all remaining items of Net Income or Net
Loss for each Fiscal Year (or portion thereof) shall be allocated among the
Partners so as to reduce, proportionately, the difference between their
respective Target Capital Accounts and Partially Adjusted Capital Accounts for
such Fiscal Year. The foregoing provision is intended to comply with the
“economic effect equivalence” standard of Regulations
Section 1.704-1(b)(2)(ii)(i) and shall be interpreted and applied consistently
therewith.

4.3           Regulatory Allocations.   Notwithstanding the foregoing provisions
of this Article 4:

(a)          Regulatory and Other Allocations.

(i)           Minimum Gain Chargeback.   Except as otherwise provided in
Regulations Section 1.704-2(f), notwithstanding the provisions of Section 4.2 of
this Agreement, or any other provision of this Article 4, if there is a net
decrease in Partnership Minimum Gain during any Fiscal Year, each Partner shall
be specially allocated items of Partnership income and gain for such year (and,
if necessary, subsequent years) in an amount equal to such Partner’s share of
the net decrease in Partnership Minimum Gain, as determined under Regulations
Section 1.704-2(g). Allocations pursuant to the previous sentence shall be made
in proportion to the respective amounts required to be allocated to each Partner
pursuant thereto. The items to be allocated shall be determined in accordance
with Regulations Sections 1.704-2(f)(6) and 1.704-2(j)(2). This
Section 4.3(a)(i) is intended to qualify as a “minimum gain chargeback” within
the meaning of Regulation Section 1.704-2(f) which shall be controlling in the
event of a conflict between such Regulation and this Section 4.3(a)(i).

(ii)           Partner Minimum Gain Chargeback.   Except as otherwise provided
in Regulations Section 1.704-2(i)(4), and notwithstanding the provisions of
Section 4.2 of this Agreement, or any other provision of this Article 4 (except
Section 4.3(a)(i)), if there is a net decrease in Partner Minimum Gain
attributable to a Partner Nonrecourse Debt during any Fiscal Year, each Partner
who has a share of the Partner Minimum Gain attributable to such Partner
Nonrecourse Debt, determined in accordance with Regulations
Section 1.704-2(i)(5), shall be specially allocated items of Partnership income
and gain for such year (and, if necessary, subsequent years) in an amount equal
to such Partner’s share of the net decrease in Partner Minimum Gain attributable
to such Partner Nonrecourse Debt, determined in accordance with Regulations
Section 1.704-2(i)(4). Allocations pursuant to the previous sentence shall be
made in proportion to the respective amounts required to be allocated to each
Partner pursuant thereto. The items to be so allocated shall be determined in
accordance with Regulations Sections 1.704- 2 (i)(4)

 

26



--------------------------------------------------------------------------------

and 1.704-2(j)(2). This Section 4.3(a)(ii) is intended to qualify as a
“chargeback of partner nonrecourse debt minimum gain” within the meaning of
Regulations Section 1.704-2(i) which shall be controlling in the event of a
conflict between such Regulation and this Section 4.3(a)(ii).

(iii)           Nonrecourse Deductions and Partner Nonrecourse Deductions.   Any
Nonrecourse Deductions for any Fiscal Year shall be specially allocated to the
Partners in accordance with their Percentage Interests. Any Partner Nonrecourse
Deductions for any Fiscal Year shall be specially allocated to the Partner(s)
who bears the economic risk of loss with respect to the Partner Nonrecourse Debt
to which such Partner Nonrecourse Deductions are attributable, in accordance
with Regulations Sections 1.704-2(b)(4) and 1.704-2(i).

(iv)           Qualified Income Offset.   If any Partner unexpectedly receives
an adjustment, allocation or distribution described in Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6), items of Partnership income and
gain shall be allocated, in accordance with Regulations
Section 1.704-1(b)(2)(ii)(d), to the Partner in an amount and manner sufficient
to eliminate, to the extent required by such Regulations, the Adjusted Capital
Account Deficit of the Partner as quickly as possible provided that an
allocation pursuant to this Section 4.3(a)(iv) shall be made if and only to the
extent that such Partner would have an Adjusted Capital Account Deficit after
all other allocations provided in this Article 4 have been tentatively made as
if this Section 4.3(a)(iv) were not in this Agreement. It is intended that this
Section 4.3(a)(iv) qualify and be construed as a “qualified income offset”
within the meaning of Regulations 1.704-1(b)(2)(ii)(d), which shall be
controlling in the event of a conflict between such Regulations and this
Section 4.3(a)(iv).

(v)           Gross Income Allocation.   If any Partner has an Adjusted Capital
Account Deficit at the end of any Fiscal Year, each such Partner shall be
specially allocated items of Partnership income and gain in the amount of such
excess as quickly as possible, provided that an allocation pursuant to this
Section 4.3(a)(v) shall be made if and only to the extent that such Partner
would have an Adjusted Capital Account Deficit in excess of such sum after all
other allocations provided for in this Article 4 have been tentatively made as
if this Section 4.3(a)(v) were not in this Agreement.

(vi)           Limitation on Allocation of Net Loss.   To the extent any
allocation of Net Loss would cause or increase an Adjusted Capital Account
Deficit as to any Partner, such allocation of Net Loss shall be reallocated
among the other Partners in accordance with the positive balances in such
Partners’ Capital Accounts so as to allocate the maximum permissible Losses to
each Partner under Regulations Section 1.704-1(b)(2)(ii)(d), subject to the
limitations of this Section 4.3(a)(vi).

(vii)           Section 754 Adjustment.   To the extent an adjustment to the
adjusted tax basis of any Partnership asset pursuant to Code Section 734(b) or
Code Section 743(b) is required, pursuant to Regulations
Section 1.704-1(b)(2)(iv)(m)(2) or Regulations Section 1.704-1(b)(2)(iv)(m)(4),
to be taken into account in determining Capital Accounts as the result of a
distribution to a Partner in complete liquidation of its interest in the
Partnership, the amount of such adjustment to the Capital Accounts shall be
treated as an item of gain (if the adjustment increases the basis of the asset)
or loss (if the adjustment decreases such basis) and

 

27



--------------------------------------------------------------------------------

such gain or loss shall be specially allocated to the Partners in accordance
with their interests in the Partnership in the event that Regulations
Section 1.704-1(b)(2)(iv)(m)(2) applies, or to the Partners to whom such
distribution was made in the event that Regulations
Section 1.704-1(b)(2)(iv)(m)(4) applies.

(viii)           Curative Allocation.   The allocations set forth in Sections
4.3(a)(i), through (vii) (the “Regulatory Allocations”) are intended to comply
with certain regulatory requirements, including the requirements of Regulations
Sections 1.704-1(b) and 1.704-2. Notwithstanding the provisions of Sections 4.1
and 4.2, the Regulatory Allocations shall be taken into account in allocating
other items of income, gain, loss and deduction among the Partners so that, to
the extent possible, the net amount of such allocations of other items and the
Regulatory Allocations to each Partner shall be equal to the net amount that
would have been allocated to each such Partner if the Regulatory Allocations had
not occurred.

(b)           Excess Nonrecourse Liabilities.   To the extent applicable, for
purposes of determining the allocation of “excess nonrecourse liabilities” of
the Partnership within the meaning of Regulations Section 1.752-3(a)(3) to the
Partners, each Partner’s interest in Partnership profits shall be in proportion
to its Percentage Interest.

(c)           In General.   Except as otherwise provided in this Section 4.3,
for income tax purposes each item of income, gain, loss and deduction
(collectively, “Tax Items”) shall be allocated among the Partners in the same
manner as its correlative item of “book” income, gain, loss or deduction is
allocated pursuant to Section 4.2.

(d)           Allocations Respecting Section 704(c) Revaluations.
  Notwithstanding Section 4.3(c), Tax Items with respect to Partnership property
that is contributed to the Partnership by a Partner shall be shared among the
Partners for income tax purposes pursuant to Regulations promulgated under
Section 704(c) of the Code, so as to take into account the variation, if any,
between the basis of the property to the Partnership and its initial Gross Asset
Value. Upon the Restatement Date, any variation between the basis and initial
Gross Asset Value as adjusted on the Restatement Date shall be taken into
account under the “traditional allocation method” as set forth in Regulations
Section 1.704-3(b). After the Restatement Date, upon any properties subsequently
being contributed to the Partnership and/or upon any adjustment of the Gross
Asset Value of any Partnership asset pursuant to subparagraph (b) of the
definition of Gross Asset Value (provided in Article 1 of this Agreement), the
Partnership shall account for any variation between the basis of such asset and
its Gross Asset Value under any method approved under Section 704(c) of the Code
and the applicable regulations as the General Partner determines.

(e)           Other Allocations.   For each Fiscal Year, the interest expense on
any Contribution Loan will be allocated solely to the Non-Contributing Partner
as to which such Contribution Loan was made. The items of expense equal to the
amount of any Restricted Cash Payment as provided in Section 3.13 shall be
allocated among the Partners in accordance with their respective Percentage
Interests.

 

28



--------------------------------------------------------------------------------

 

4.4           Distributions of the Partnership.

(a)           Distribution of Net Cash Flow.   Net Cash Flow shall be
distributed annually within sixty (60) days following the end of each Fiscal
Year, or more frequently as determined by the General Partner, in the following
order of priority (subject, however, to Sections 3.5, 3.6, and 4.5):

(i)                           Net Cash Flow Level 1.   First, to BDN to pay the
BDN Preferred Return for that Fiscal Year;

(ii)                          Net Cash Flow Level 2.   Second, to BDN to pay the
BDN Preferred Return that cumulated and was not paid to BDN for any previous
Fiscal Years;

(iii)                          Net Cash Flow Level 3.   Third, to the TPG
Partners to pay the TPG Partners Preferred Return for that Fiscal Year (provided
that, except as provided in Sections 3.12 and 4.5, there shall be no such
distribution during the first thirty-six (36) months after the Restatement
Date);

(iv)                           Net Cash Flow Level 4.   Fourth, to the TPG
Partners to pay the TPG Partners Preferred Return that cumulated and was not
paid to the TPG Partners for any previous Fiscal Years (provided that, except as
provided in Sections 3.12 and 4.5, there shall be no such distribution during
the first thirty-six (36) months after the Restatement Date); and

(v)                          Net Cash Flow Level 5.   Thereafter, to the
Partners, pro rata, in proportion to their respective Percentage Interests;
provided, however there shall be no distributions to the Partners under this Net
Cash Flow Level 5 during the first thirty-six (36) months after the Restatement
Date.

(b)              Distributions of Net Capital Proceeds.   Net Capital Proceeds
shall be distributed as soon as reasonably practical (but not later than sixty
(60) days of receipt after the Capital Event) in the following order of priority
(subject, however, to Sections 3.5, 3.6 and 4.5);

(i)                           Net Capital Level 1.   First, to repay any then
outstanding Contribution Loans and accrued interest thereon if such distribution
is prior to the Election Date as to such Contribution Loan under Section 3.5(b),
with the first such distributions hereunder to be applied to accrued but unpaid
interest and the next distributions to be applied to the principal amount of the
outstanding Contribution Loan;

(ii)                           Net Capital Level 2.   Second, in the event of a
Capital Event after which the Partnership continues to own and operate the
Project, to fund any shortfall in the Capital Reserve under the Annual Business
Plan as of the closing date of the Capital Event;

(iii)                           Net Capital Level 3.   Third, to pay BDN its
cumulated BDN Preferred Return not paid as of the closing date of the Capital
Event;

(iv)                           Net Capital Level 4.   Fourth, to pay BDN its
Unreturned Capital Contributions until such Unreturned Capital Contributions are
reduced to zero;

 

29



--------------------------------------------------------------------------------

 

(v)                           Net Capital Level 5.   Fifth, to pay the TPG
Partners their cumulated TPG Partners Preferred Return not paid as of the
closing date of the Capital Event;

(vi)                           Net Capital Level 6.   Sixth, to pay the TPG
Partners their Unreturned Capital Contributions until such Unreturned Capital
Contributions are reduced to zero;

(vii)                           Net Capital Level 7.   Seventh, to BDN an amount
required to pay BDN an 11.5% annual IRR on its Capital Contributions from the
date of each Capital Contribution made by BDN to the date of the Capital Event
(such IRR to be calculated after giving effect to all distributions of Net Cash
Flow and Net Capital Proceeds to BDN prior to the current distribution under
this subsection);

(viii)                           Net Capital Level 8.   Eighth, to the TPG
Partners an amount required to pay the TPG Partners an 11.5% annual IRR on their
Capital Contributions from the date (but no earlier than the Restatement Date)
of each Capital Contribution made by the TPG Partners to the date of the Capital
Event (such IRR to be calculated after giving effect to all distributions of Net
Cash Flow and Net Capital Proceeds to the TPG Partners prior to the current
distribution under this subsection); and

(ix)                           Net Capital Level 9.   Ninth, to the Partners,
pro rata, in proportion to their respective Percentage Interests.

4.5           Distributions from Memorandum Accounts.   Notwithstanding anything
to the contrary in Section 4.4 above, prior to any other distributions to the
Partners, Net Cash Flow or Net Capital Proceeds (as applicable) shall first be
distributed to the TPG Partners (in proportion to their Percentage Interests) to
pay any positive balance in their Memorandum Accounts following a Restricted
Cash Payment and subsequent BDN Contribution in accordance with Section 3.13. To
the extent Net Cash Flow or Net Capital Proceeds is available, such
distributions to the TPG Partners shall be made on a monthly basis following
each Restricted Cash Payment until the Memorandum Accounts of the TPG Partners
are reduced to zero. It is the intent of the Partners that the Memorandum
Account of BDN will be credited with an amount equal to its Percentage Interest
of each Restricted Cash Payment contributed by BDN and will be charged with
BDN’s Percentage Share of expense associated with the Restricted Cash Payment as
provided in Section 4.3(e), so that the BDN Memorandum Account balance will be
zero after the application of such provisions.

4.6           Form of Distribution.   A Partner has no right to demand and
receive any distribution from the Partnership in any form other than money.
Except upon a dissolution and the winding-up of the Partnership, no Partner may
be compelled to accept a distribution of any asset in kind.

4.7           Return of Distributions.   Except for distributions made in
violation of the Act (and then only to the extent required by the Act), or other
applicable laws, or this Agreement, no Partner shall be obligated to return any
distribution to the Partnership or pay the amount of any distribution for the
account of the Partnership or to any creditor of the Partnership. The amount

 

30



--------------------------------------------------------------------------------

of any distribution returned to the Partnership by a Partner or paid by a
Partner for the account of the Partnership or to a creditor of the Partnership
shall be credited back to the applicable Partner’s Capital Contributions and
added to the Capital Account from which it was subtracted when it was
distributed to such Partner; provided, however, that the foregoing shall not
apply to the amount of any interest on a Contribution Loan paid to an Electing
Partner by another Partner on behalf of the Partnership.

5.           Books and Records; Annual and Other Reports.

5.1           Books of Account.   At all times during the term of this
Agreement, the General Partner shall keep or cause to be kept true and complete
books and records of account in which shall be entered fully and accurately each
transaction of the Partnership, including records of its assets and income
reasonably necessary for BRT to comply with applicable REIT Requirements. Such
books and records shall be kept on the basis of the Fiscal Year on an accrual
basis, and shall reflect all Partnership transactions in accordance with GAAP.
The Partnership will have a calendar year Tax Year, unless otherwise required by
Code Section 706, and shall keep appropriate books of account for tax purposes.
The General Partner shall retain all records and books relating to the
Partnership for a period of at least six years after the termination of the
Partnership and shall thereafter destroy such records and books only after
giving at least 30 days’ advance written notice to the Partners. It is the
intent of the Partners that the Partnership shall be consolidated for financial
reporting and accounting purposes with TPG for so long as TPG Partners own a
majority of the Partnership Interests.

5.2           Availability of Books of Account.   All of the books of account
referred to in Section 5.1, together with an executed copy of this Agreement and
the Certificate of Limited Partnership, and any amendments thereto, shall at all
times be maintained at the principal office of the Partnership and shall be open
to the inspection, audit and examination of the Partners or their
representatives during reasonable business hours. Without limiting the
requirement for the Partnership to obtain an annual audit of its financial
statements, as provided in Section 5.3, each Partner shall have the right to
audit such records and books of account by an accountant of its choice at its
expense. The General Partner shall cooperate fully with any Partner or its duly
authorized representative in connection with any such review or audit.

5.3           Reports and Statements.

(a)           For each Fiscal Year, the General Partner shall send (or cause to
be sent) to each Person who was a Partner at any time during such Fiscal Year,
within ninety (90) days after the end of such Fiscal Year, an audited annual
report of the Partnership including an annual balance sheet and income
statement, and a statement showing distributions to the Partners for such Fiscal
Year, all as prepared in accordance with GAAP.

(b)           No later than thirty (30) days after the last day of each fiscal
quarter, the General Partner shall cause to be prepared and furnished to each
Partner a quarterly report which includes a balance sheet and income statement
and a statement showing distributions to the Partners for such quarter, all as
prepared in accordance with GAAP.

 

31



--------------------------------------------------------------------------------

 

(c)           No later than fifteen (15) days after the last day of each
calendar month, the General Partner shall cause to be prepared and furnished to
each Partner an internally prepared monthly report which includes a balance
sheet and income statement and a statement showing distributions to the Partners
for such month.

(d)           The General Partner shall send (or cause to be sent) to each
Partner (i) within one hundred twenty (120) days of the end of each Tax Year,
completed IRS Schedules K-1 and (ii) such other information concerning the
Partnership and reasonably requested by any Partner as is necessary for the
preparation of each Partner’s federal, state and local income or other tax
returns.

5.4           Accounting Expenses.   All out-of-pocket expenses payable to
Persons who are not Affiliates of the General Partner in connection with the
preparation of audited financial statements provided for in Section 5.3 and
federal and local tax and information returns required to implement the
provisions of this Agreement or required by any governmental authority with
jurisdiction over the Partnership shall be borne by the Partnership as an
ordinary expense of its business.

5.5           Cash Account.   The Partnership shall hold the Partnership’s
deposits in one or more accounts in a financial institution selected by the
General Partner and, if not a national bank with offices in Pennsylvania,
approved by Partner Consent.

5.6           Designation of Tax Matters Partner.

(a)           Tax Matters Partner.   General Partner shall act as the “tax
matters partner” of the Partnership, as provided in the Regulations pursuant to
Section 6231 of the Code. Each Partner hereby approves of such designation and
agrees to execute, certify, acknowledge, deliver, swear to, file and record at
the appropriate public offices such documents as may be deemed necessary or
appropriate to evidence such approval. To the extent and in the manner provided
by applicable Code sections and Regulations thereunder, General Partner
(i) shall furnish the name, address, profits interest and taxpayer
identification number of each Partner to the IRS and (ii) shall inform each
Partner of administrative or judicial proceedings for the adjustment of
Partnership items required to be taken into account for income tax purposes.
General Partner shall have the authority to make any election that is permitted
to classify the Partnership as a “partnership” for federal income tax purposes.

(b)           Powers.   The tax matters partner is authorized, but not required:

(1)           to enter into any settlement with the IRS with respect to any
administrative or judicial proceedings for the adjustment of Partnership items
required to be taken into account by a Partner for income tax purposes (such
administrative proceedings being referred to as a “tax audit” and such judicial
proceedings being referred to as “judicial review”), and in the settlement
agreement the tax matters partner may expressly state that such agreement shall
bind all Partners;

(2)           in the event that a notice of a final administrative adjustment at
the Partnership level of any item required to be taken into account by a Partner
for tax purposes (a “final adjustment”) is mailed or otherwise given to the tax
matters partner, to seek judicial

 

32



--------------------------------------------------------------------------------

review of such final adjustment, including the filing of a petition for
readjustment with the Tax Court or the United States Claims Court, or the filing
of a complaint for refund with the District Court of the United States for the
district in which the Partnership’s principal place of business is located;

(3)           to intervene in any action brought by any other Partner for
judicial review of a final adjustment;

(4)           to file a request for administrative adjustment with the IRS at
any time and, if any part of such request is not allowed by the IRS, to file an
appropriate pleading (petition, complaint or other document) for judicial review
with respect to such request;

(5)           to enter into an agreement with the IRS to extend the period for
assessing any tax which is attributable to any item required to be taken into
account by a Partner for tax purposes, or an item affected by such item; and

(6)           to take any other action on behalf of the Partners of the
Partnership in connection with any tax audit or judicial review proceeding to
the extent permitted by applicable law or regulations.

The taking of any action and the incurring of any expense by the tax matters
partner in connection with any such proceeding, except to the extent required by
law, is a matter in the sole and absolute discretion of the tax matters partner,
and the provisions relating to indemnification of the General Partner set forth
in Section 6.2 of this Agreement shall be fully applicable to the tax matters
partner in its capacity as such; provided, however, any election made or action
undertaken by the tax matters Partner that might adversely affect BDN shall
require BDN’s prior written consent not to be unreasonably withheld or delayed.

(c)           Reimbursement.   Except for reimbursement of out-of-pocket third
party costs and expenses incurred by the tax matters partner for services
pursuant to Section 5.6(b), the tax matters partner shall receive no
compensation for its services. All third-party costs and expenses incurred by
the tax matters partner in performing its duties as such (including legal and
accounting fees) shall be borne by the Partnership. Nothing herein shall be
construed to restrict the Partnership from engaging an accounting firm and a law
firm to assist the tax matters partner in discharging its duties hereunder.

(d)           Tax Returns.   The tax matters partner shall prepare (or have
prepared) and file all tax returns for and on behalf of the Partnership (but not
the tax returns or other reports of the individual Partners) and shall have the
Partnership pay, with available Partnership funds, all taxes, levies,
assessments, rents and other impositions applicable to the Partnership, using
its good faith efforts to cause the Partnership to pay same before delinquency
and prior to the addition thereto of interest or penalties and shall undertake
when appropriate any action or proceeding seeking to reduce such taxes,
assessments, rents or other impositions. The Partners shall each file their
respective federal and state tax returns on a basis consistent with the
Schedules K-1 provided to the Partners by the Partnership, provided such
Schedule K-1s are consistent with this Agreement and applicable law. If a
Partner believes its Schedule K-1 is not consistent with this Agreement or
applicable law, before filing a tax return that is not consistent

 

33



--------------------------------------------------------------------------------

with such Schedule K-1, such Partner shall first notify the General Partner of
the alleged discrepancy and shall work in good faith with the General Partner to
resolve any such discrepancy with the objective that such Partner’s tax returns
can be filed on a basis consistent with the final Schedule K-1 provided by the
Partnership.

5.7           Tax Elections.   If there is a distribution of any property of the
Partnership within the meaning of Section 734 of the Code, the General Partner
shall determine whether to cause the Partnership to file an election under
Section 754 of the Code to provide for an optional adjustment to the basis of
the Property of the Partnership as appropriate. If there is a Transfer of an
Interest in the Partnership within the meaning of Section 743 of the Code, the
Partnership shall file an election under Section 754 of the Code at the request
of the Transferee of such Interest and any reporting costs of the Partnership
resulting from such filing shall be borne by the requesting Transferee. Unless
otherwise provided for in this Agreement, the General Partner has the discretion
to make any additional tax elections.

6.           Management of Partnership Business.

6.1           Control and Management by General Partner.

(a)           General Partner.   Subject to the terms and provisions of the Loan
Agreement and Section 2.10 hereof or as otherwise expressly provided for
elsewhere herein, the General Partner shall be authorized, empowered and
directed to manage the day-to-day business affairs of the Partnership and to
take all actions necessary or desirable to implement the Annual Business Plan in
furtherance of the business of the Partnership. All decisions with respect to
the management and control of the Partnership that are approved by the General
Partner in accordance with this Agreement shall be binding on the Partnership
and all Partners. Without limiting the foregoing, the General Partner shall have
the following powers:

(1)           To execute in the name of the Partnership contracts and leases
covering any property leased, owned or acquired by the Partnership, and to
perform, or have performed, the obligations of the Partnership under said
contracts and leases;

(2)           To see that all indebtedness owing with respect to and secured by
the Partnership’s assets, or any part thereof, is paid prior to delinquency and
to make such other payments and perform such other acts as necessary to preserve
the interest of the Partnership therein;

(3)           Except for Major Decisions, to have such other authority and power
as may be reasonably necessary or appropriate for the operation, maintenance and
preservation of the Partnership’s assets or as specifically provided by other
sections of this Agreement; and

(4)           Except for Major Decisions, to have all other rights and powers
granted to a general partner by the Act.

(5)           The General Partner shall have the right, acting alone, to make
changes to the approved Annual Business Plan for each Fiscal Year to the extent
provided in the definition of “Annual Business Plan”.

 

34



--------------------------------------------------------------------------------

 

No Person dealing with the Partnership shall be required to inquire into the
authority of the General Partner to take any action or make any decision
hereunder. The Limited Partners shall have no authority or control of the
management of the Partnership’s business or affairs, except for statutory rights
granted to limited partners under the Act or as otherwise provided for in this
Section 6.1 or as expressly provided for elsewhere herein. Notwithstanding the
limitations in this Section 6.1(a), BDN shall have the sole right to enforce the
Partnership’s rights to indemnification under Section 7.2 of the Contribution
Agreement (OCS).

(b)           Major Decisions.   Notwithstanding the terms of Section 6.1(a),
without Partner Consent, the General Partner shall not approve or cause the
Partnership to undertake any of the following (each a “Major Decision”):

(1)           Acquisition by the Partnership of an ownership interest in any
Person or a loan by the Partnership to any Person;

(2)           The financing or refinancing of the Project; provided that (i) the
Partners agree that the Partnership will use commercially reasonable efforts on
each refinancing of a Mortgage Loan to replace the amount of mortgage debt on
the Project with the same amount of mortgage debt that exists on the Project as
of the Restatement Date ($130,000,000) at the same or lower interest rate on the
debt being refinanced; (ii) without Partner Consent, any Capital Reserve shall
not be used to defray a refinancing short-fall; and (iii) the terms of the loan
documents for any such refinancing will include the lender’s consent to BDN’s
exercise of the Call Right and Secondary Call Right pursuant to Article 8
hereof;

(3)           Admission of any new partner into the Partnership, except in
connection with transfers to Affiliates as provided in Section 7.2 below;

(4)           Approval of the Annual Business Plan Approval Items in the Annual
Business Plan (or a modification of such approved Annual Business Plan Approval
Items) or adjustments to the Leasing Guidelines in the Annual Business Plan;
provided, however, that the General Partner has the right, without Partner
Consent, to (a) modify and reallocate such Annual Business Plan Approval Items
and to adjust the Leasing Guidelines as and to the extent provided for in
Section 6.1(a)(5) and in the definition of “Annual Business Plan”; and (b) cause
the Partnership to incur expenditures of up to Three Hundred Fifty Thousand
Dollars ($350,000) in the aggregate in any Fiscal Year for Annual Business Plan
Approval Items that are not included in the approved Annual Business Plan so
long as the General Partner provides the Limited Partners with prompt notice of
any such expenditures that are not included in the approved Annual Business
Plan;

(5)           Execute contracts (or amendments of or waivers to contracts) with
Affiliates of the General Partner, except as permitted pursuant to the terms of
this Agreement in connection with the Management Agreement and the TPG Affiliate
Leases;

(6)           Confess judgment against the Partnership;

(7)           Institute or settle any lawsuit or legal action where the amount
involved exceeds $200,000 (other than for delinquent tenant rents and unlawful
detainer actions); or

 

35



--------------------------------------------------------------------------------

 

(8)           Execute leases for office space in the Project that are for more
than an aggregate of 25,000 square feet of space in any Fiscal Year and that do
not comply with the Leasing Guidelines in the Annual Business Plan (as the same
may be adjusted by the General Partner as set forth in the definition of “Annual
Business Plan”), when comparing the lease terms in question, on an annualized
net effective rent basis (taking into account the tenant improvement allowances,
free rent and other tenant concessions) to the annualized net effective rent
required by the Leasing Guidelines.

(c)           Restrictions on General Partner.   The General Partner shall not
take any action in contravention of this Agreement, including without
limitation:

(1)           any action that would make it impossible to carry on the business
of the Partnership in the ordinary course, except as expressly provided in this
Agreement;

(2)           possess Partnership property, or assign rights in specific
Partnership assets for other than a Partnership purpose, except as expressly
provided in this Agreement; or

(3)           admit a Person as a Partner, except as otherwise expressly
provided in this Agreement.

(d)           Reimbursement of General Partner.   Except as expressly provided
in this Section, the General Partner shall not be compensated for its services
as general partner of the Partnership. The General Partner may be reimbursed by
the Partnership on a monthly basis for all third-party out-of-pocket expenses it
incurs relating to the operation of, or for the benefit of, the Partnership
(but, for clarity, not for expenses that are designated as non-reimbursable
expenses under the Management Agreement).

(e)           Transactions with Affiliates.   The Partnership will not conduct
business with or enter into contracts with Affiliates of the Partnership or the
General Partner except following notice to all Partners and on terms and
conditions which are consistent with, and no more favorable to the third party,
than the terms and conditions on which the Partnership would enter into such
contracts with an unaffiliated third party on an arm’s length basis. The
foregoing shall not limit the provisions of Section 2.12 with respect to the
Management Agreement or the effectiveness of the TPG Affiliate Leases, which
shall remain in effect, as they may be modified in accordance with the
definition of TPG Affiliate Leases.

6.2           Indemnification.

(a)           No Indemnitee (including the General Partner) shall be liable,
responsible or accountable in damages or otherwise to the Partnership, any third
party or to any other Partner for (i) any act performed within the scope of the
authority conferred on such Partner by this Agreement except for the gross
negligence, bad faith, fraud, or willful misconduct of such Partner in carrying
out its obligations hereunder, (ii) such Partner’s failure or refusal to perform
any act, except those required by the terms of this Agreement, or (iii) the
negligence, dishonesty or bad faith of any agent, consultant or broker of the
Partnership selected, engaged or retained in good faith. To the fullest extent
permitted by law, in any threatened, pending or completed action, suit or
proceeding, each Indemnitee shall be fully protected and indemnified and held

 

36



--------------------------------------------------------------------------------

harmless by the Partnership against all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, proceedings, costs, expenses and
disbursements of any kind or nature whatsoever (including, without limitation,
reasonable attorneys’ fees, costs of investigation, fines, judgments and amounts
paid in settlement, actually incurred by such Indemnitee in connection with such
action, suit or proceeding) by virtue of its status as Partner or with respect
to any action or omission taken or suffered in good faith within the scope of
the authority conferred on such Indemnitee by this Agreement, other than
liabilities and losses resulting from the gross negligence, bad faith, fraud, or
willful misconduct of such Indemnitee; provided, however, such Indemnitee shall
not be so indemnified for any acts determined to be in contravention of an
express term of this Agreement. The indemnification provided by this Section 6.2
shall be recoverable only out of the assets of the Partnership, and no Partner
shall have any personal liability (or obligation to contribute capital to the
Partnership) on account thereof.

(b)           Each Partner shall defend and indemnify the Partnership and the
other Partners against, and shall hold them harmless from, any damage, loss,
liability or expense, including reasonable attorneys’ fees, as and when incurred
by the Partnership or such other Partners in connection with or resulting from
such indemnifying Partner’s bad faith, gross negligence, fraud, or willful
misconduct.

(c)           The indemnity hereunder is in addition to any other indemnities or
rights afforded to the indemnified party under this Agreement or other
agreements between the parties, or by law or otherwise, and shall continue in
effect beyond the term of this Agreement and shall continue as to an Indemnitee
who has ceased to serve in such capacity. Any modification of this Section shall
not affect or limit the Partnership’s liability to any Indemnitee under this
Section with respect to claims arising from or relating to matters occurring
prior to any such modification, regardless of when such claims may be asserted.
If and to the extent any payments to an Indemnitee under this Section constitute
gross income to a Partner, such amounts shall constitute guaranteed payments
within the meaning of Section 707(c) of the Code, shall be treated consistently
therewith by the Partners and the Partnership, and shall not be treated as
distributions to the Partner for purposes of computing Capital Accounts of the
Partners.

(d)           Notwithstanding anything contained herein to the contrary, any
indemnification obligations of the Partnership shall be expressly subordinate to
any obligations of the Partnership to the lender under the Mortgage Loan.

(e)           The TPG Partners shall defend and indemnify the Partnership and
BDN against, and shall hold them harmless from, any damage, loss, liability or
expense, including reasonable attorneys’ fees, as and when incurred by the
Partnership or BDN in connection with or resulting from (i) claims made any
third party, including the holder of the Mortgage Loan, for the enforcement of
the Bottom Dollar Contribution Agreement; and (ii) any audit conducted by the
IRS regarding the effect of the Bottom Dollar Contribution Agreement.

7.           Sale or Transfer of Interests; Admission of Partners; Withholding.

7.1           Sale or Transfer of Interests.

 

37



--------------------------------------------------------------------------------

 

(a)           No Partner shall be entitled to directly or indirectly transfer,
assign, convey, sell, encumber or in any way alienate all or any part of its
Interest without first obtaining Partner Consent; provided, however, Transfers
to an Affiliate of a Partner shall be permitted and shall not require Partner
Consent. In no event shall a Transfer be permitted (except as provided under
Article 8) which causes the Partnership to be responsible for state and local
real estate transfer taxes on its Property (unless the transferor agrees to pay
and pays any such taxes) or which causes a termination of the Partnership for
tax purposes prior to the tenth (10th) anniversary from the Restatement Date.
Neither Holding Company nor Gen-Par shall Transfer its Partnership Interest to
any third party prior to the expiration of the Call Right Exercise Period (as
defined below) unless (i) the Partnership Interest is transferred pursuant to
the provisions of Article 8, (ii) the Partnership Interest is transferred to an
Affiliate or Affiliates of Holding Company or Gen-Par and such transferee(s)
agrees to be bound by the terms of the Call Right, or (iii) BDN has consented to
such Transfer and the transferee is bound by the terms of the Call Right. To the
fullest extent permitted by law, transfers in violation of this Section 7.1
shall be null and void ab inito. Notwithstanding anything contained herein to
the contrary, no Partner may transfer any interest in the Partnership except as
expressly permitted under the Loan Agreement for the then effective Mortgage
Loan.

(b)           Nothing in this Agreement shall restrict, or be construed to
restrict, (i) any issuances or transfers of interests in Brandywine Operating
Partnership, L.P., Brandywine Realty Trust, Thomas Properties Group, L.P. or
Thomas Properties, Inc. or (ii) any transfer of indirect interests in the
Partnership to any holder of interests in any of Brandywine Operating
Partnership, L.P. or Thomas Properties Group, L.P. In no event shall the General
Partner have authority to execute any loan or other agreement in the name of the
Partnership that includes any such restriction or that seeks to restrict changes
in control of either of Brandywine Operating Partnership, L.P. or Brandywine
Realty Trust.

7.2           Admission of Partners.   No new partner shall be admitted to the
Partnership without the prior written approval of all of the existing Partners;
provided that no such consent shall be required if the transferee is a
subsidiary that is directly and/or indirectly wholly-owned by the transferring
Partner; provided that the obligations of the transferee regarding contribution
of capital to the Partnership shall be guaranteed by the transferring Partner.
If approved, a successor to all of a Partner’s Partnership Interest may be
admitted as a successor Partner, provided such successor executes an agreement
acceptable to the Partners agreeing to assume all obligations and liabilities of
the transferring Partner under this Agreement. Such admission will be deemed
effective prior to the transfer of the Partnership Interest. No such admission
shall terminate the Partnership and the Partnership shall continue without
dissolution upon any such transfer. Upon the admission of any new Partner, all
items attributable to the Partnership interest for such Fiscal Year shall be
allocated between the transferring Partner and the transferee using any method
under Section 706 of the Code or as otherwise approved by the Partners.

7.3           Withholding.   Each Partner hereby authorizes the Partnership to
withhold from or pay on behalf of or with respect to such Partner any amount of
federal, state, local, or foreign taxes that the General Partner determines the
Partnership is legally required to withhold or pay with respect to any amount
distributable or allocable to such Partner pursuant to this Agreement. Any such
taxes paid on behalf of a Partner by the Partnership shall be treated as an
advance in favor of such Partner against the next available Net Cash Flow or Net
Capital Proceeds otherwise distributable to such Partner.

 

38



--------------------------------------------------------------------------------

 

8.           Call Right.

8.1           BDN Call Right.   Subject to compliance with any lender consent
requirements under any Mortgage Loan, and subject to the other provisions of
this Article 8, BDN shall have the right, but not the obligation, (“Call Right”)
to purchase all, but not less than all, of the TPG Partners’ Partnership
Interests by delivery of a written notice to TPG Partners exercising the Call
Right (“Call Right Notice”) at any time between October 31, 2016 and 11:59 p.m.
on April 30, 2017.

8.2           Call Right Notice.   The Call Right Notice shall include the
proposed closing date for the acquisition of the TPG Partner’s Partnership
Interests, which must be at least 90 days after the Call Right Notice is
delivered, and shall specify BDN’s determination of the fair market value of the
Project as of the date of the Call Right Notice (“BDN FMV Determination”).

8.3           Purchase and Sale.   If BDN timely exercises the Call Right by
delivery of the Call Right Notice, subject to the other provisions of this
Article 8, BDN shall be obligated to purchase and the TPG Partners shall be
obligated to sell all of the TPG Partners’ Partnership Interests. The amount
that the TPG Partners would receive under Section 9.2(d) hereof upon a
dissolution of the Partnership and a sale of all Partnership assets (including
the Project) at the BDN FMV Determination shall be referred to herein as the
“Proposed TPG Interest Purchase Price”. In calculating the Proposed TPG Interest
Purchase Price, the Transaction Costs (as defined in Section 8.10) shall be
excluded.

8.4           TPG Partners’ Option.   Within thirty (30) days after receipt of
the Call Right Notice, including the BDN FMV Determination, by written notice
given to BDN (“TPG Election Notice”) the TPG Partners shall either (i) accept
the BDN FMV Determination as the basis for the Proposed TPG Interest Purchase
Price and the parties shall proceed to close the purchase and sale of the TPG
Partnership Interests as set forth in Section 8.11 below, subject to Sections
8.7, 8.8 and 8.9, or (ii) elect to put the TPG Partners’ Partnership Interests
on the market for sale to a third party through use of a reputable broker or
investment banker selected by the TPG Partners. If the TPG Partners do not give
the TPG Election Notice to BDN within the above-referenced thirty (30) day
period, then the TPG Partners shall be deemed to have elected to accept the BDN
FMV Determination as the basis for the Proposed TPG Interest Purchase Price and
the parties shall proceed to close the purchase and sale of the TPG Partnership
Interests as set forth in Section 8.11 below, subject to Sections 8.7, 8.8 and
8.9. If the TPG Partners elect to market the TPG Partners’ Partnership Interests
for sale to a third party, the TPG Partners shall have a period of one hundred
twenty (120) days after the TPG Election Notice is given to BDN to solicit and
receive bids from third parties to purchase the TPG Partners’ Partnership
Interests (“Third Party Offer Period”) and determine if any such bid is
acceptable to the TPG Partners; provided, however, that any bid which is
acceptable to the TPG Partners must be a bona fide cash offer (or an offer of
marketable securities or operating partnership units or other assets with a
readily determinable value) from a third party purchaser unaffiliated with the
TPG Partners who is a Qualified Transferee (“Third Party Offer”).

 

39



--------------------------------------------------------------------------------

 

8.5           Notice of Acceptance of Third Party Offer; BDN Right of First
Refusal.   If the TPG Partners intend to accept a Third Party Offer, then TPG
Partners shall give notice thereof to BDN within thirty (30) days after the
expiration of the Third Party Offer Period (“Notice of Intent to Accept Third
Party Offer”). If TPG Partners give the Notice of Intent to Accept Third Party
Offer, BDN shall have the right, subject to the terms hereof (“BDN ROFR”) within
thirty (30) days after receipt of the Notice of Intent to Accept Third Party
Offer (“BDN ROFR Period”) to acquire all of the TPG Partners’ Partnership
Interests at the same price and on the same terms and conditions as offered in
the Third Party Offer; provided, however, BDN shall not be entitled to exercise
the BDN ROFR (and the BDN ROFR shall not be effective) if the Third Party Offer
exceeds the Proposed TPG Interest Purchase Price by more than five percent (5%).

8.6           TPG Partners’ Right to Sell Partnership Interests to Third Party;
BDN Piggyback Right.   If BDN does not exercise the BDN ROFR within the BDN ROFR
Period, or if the BDN ROFR is not effective because the Third Party Offer is
more than 5% higher than the Proposed TPG Interest Purchase Price, then the TPG
Partners shall have the right, but not the obligation, to sell all (and not less
than all) of the TPG Partners’ Partnership Interests pursuant to the Third Party
Offer (“Third Party Sale Right”) and such third party shall have the right to
become a General Partner and a Limited Partner in the Partnership with the same
rights and obligations as the TPG Partners. The TPG Partners shall deliver
written notice to BDN of their election to sell their Partnership Interests
pursuant to the Third Party Offer (“TPG Partners’ Notice of Election to Sell to
Third Party”) within ten (10) days after expiration of the BDN ROFR period (or
after the delivery of the Notice of Intent to Accept Third Party Offer if the
BDN ROFR is not effective). If the TPG Partners elect to sell the TPG Partners’
Partnership Interests pursuant to the Third Party Offer, BDN shall have the
right, exercisable by notice to the TPG Partners within ten (10) days of receipt
of the TPG Partners’ Notice of Election to Sell to Third Party, to sell BDN’s
Partnership Interests to such third party based on the same Project value that
was used by such third party in valuing the TPG Partners’ Partnership Interests
pursuant to the Third Party Offer, and on the same terms and conditions as set
forth in such Third Party Offer (“Piggyback Right”) and, for the avoidance of
doubt, the allocation of the aggregate amounts payable by such third party shall
be allocated between BDN and the TPG Partners so as to replicate the
distribution priorities set forth in Section 4.4(b). In such event, the TPG
Partners shall cause the third party under the Third Party Offer to acquire
BDN’s Partnership Interest on the same terms and at the same time as such third
party acquires the TPG Partners’ Partnership Interests; if for any reason TPG
Partners are unable to cause the third party to acquire the BDN Partnership
Interest at such price and terms, then the TPG Partners will not sell their
Partnership Interests to such third party.

8.7           Alternative Structure.   If BDN exercises any of its rights under
the provisions of this Article 8 to cause the TPG Partners to transfer their TPG
Partners’ Partnership Interests, the TPG Partners shall have the right to elect
to cause the transfer of such TPG Partners’ Partnership Interests (the “TPG
Partners Transfer”) to be effected in any manner reasonably chosen by the TPG
Partners, but only if such TPG Partners Transfer does not (i) impair the value
of the Partnership Interests for BDN; (ii) impose any liability or obligation on
BDN that BDN would not have had in a direct acquisition by BDN of the
Partnership Interests from the TPG Partners unless the TPG Partners provide for
the reimbursement of all such incremental costs, or (iii) cause BDN to
participate in a reportable transaction or listed transaction within the meaning
of

 

40



--------------------------------------------------------------------------------

the Code and IRS guidance, (iv) cause BDN to be subject or potentially subject
to penalties imposed by the Code, (v) cause BDN to incur any additional expense
or liabilities as a result of or in connection with the TPG Partners Transfer,
(vi) cause a material delay in the Closing, or (vii) impair BRT’s satisfaction
of the REIT Requirements. Subject to the foregoing conditions, BDN agrees to
accommodate the TPG Partners and to cooperate with TPG Partners, the Partnership
and any other party designated by TPG Partners in facilitating and effecting the
TPG Partners Transfer in the manner directed by TPG Partners; without limiting
the nature of such BDN cooperation, it shall include, for example, executing
such additional escrow instructions, documents, agreements, or instruments to
effect such TPG Partners Transfer (“BDN Cooperation”). The TPG Partners agree to
hold BDN harmless from any liability, damage or cost, including attorneys’ fees
that may arise from BDN’s Cooperation with the TPG Partners in closing the TPG
Partners Transfer transaction.

8.8           Retention of Partnership Interest.   In lieu of or in conjunction
with exercising the election pursuant to Section 8.7, the TPG Partners shall
retain a portion of the TPG Partners’ Partnership Interests that would otherwise
be transferred pursuant to the provisions of this Article 8, which retained
Percentage Interests shall be not less than 1% nor more than 5% in the aggregate
(collectively, “TPG Retained Interests”). In the case of a transfer to BDN under
the Call Right, the TPG Partners shall notify BDN of the exact Percentage
Interests to be retained by the TPG Partners as TPG Retained Interests at least
five (5) Business Days prior to the scheduled date of Closing of the transfer
under the Call Right pursuant to this Article 8 and the purchase price payable
by BDN for the TPG Partners’ Partnership Interests on the Closing pursuant to
this Article 8 shall be proportionately reduced to reflect the amount of the TPG
Retained Interests. Subject to the same conditions set forth in Section 8.7
(including clauses (i) through (vii)), BDN agrees to provide the same manner of
BDN Cooperation with the TPG Partners pursuant to this Section 8.8 with regard
to the TPG Retained Interests. From and after a Closing in which BDN acquires
the balance of the TPG Partners’ Partnership Interests (i.e., the TPG Partners’
Partnership Interests other than the TPG Retained Interests):

(i) the debt under the Mortgage Loan shall be allocated to the TPG Retained
Interests to the extent necessary and allowable under the Code to prevent any
distributions or deemed distributions by the Partnership pursuant to any
provisions of the Code which would cause the recognition of taxable income by
the TPG Partners or by their indirect owners (including any holders of operating
partnership units in Thomas Properties Group, L.P.);

(ii) BDN or its Affiliate shall become the successor General Partner with the
same powers held by Gen Par before such purchase,

(iii) Gen Par shall become a Limited Partner, and Holding Company and Gen-Par or
their permitted successors shall, to the maximum extent permitted by law, have
no approval or consent rights as partners in the Partnership, except for those
rights set forth below in this Section 8.8; and

(iv) the distribution provisions in this Agreement shall be modified to reflect
the reduced Percentage Interests held by the TPG Partners and the increased
Percentage Interest held by BDN.

 

41



--------------------------------------------------------------------------------

 

Notwithstanding anything to the contrary set forth above in this Section 8.8,
following a Closing in which BDN acquires the balance of the TPG Partners’
Partnership Interests as provided above and while TPG Partners hold the TPG
Retained Interests, (1) the TPG Partners shall have the right to approve (x) any
financing or refinancing of the Project if such financing or refinancing would
result in an amount of mortgage debt on the Project aggregating less than
$130,000,000, which approval must be reasonable in light of the amount of
refinancing mortgage debt available on commercially reasonable terms to the
Partnership at the time, taking into account the value of the Project; and
(y) the sale, assignment, contribution or other transfer of any Interest in the
Partnership or in the Project (unless (a) BDN commits in writing to the TPG
Partners to exercise its Second Call Right in a timely manner or (b) such sale,
assignment, contribution or other transfer of any Interest in the Partnership or
in the Project is permitted by the express terms of this Agreement); (2) the TPG
Partners shall not be obligated or entitled to contribute any additional capital
to the Partnership, and (3) the TPG Retained Interests shall not be diluted
unless either (i) the Partnership Interests of all other Partners are diluted on
a proportionate basis, taking into account the respective amounts of Additional
Capital Contributions to the Partnership made by the Partners, including the TPG
Partners, after exercise of the Call Right (with the understanding that any
additional capital contributed by BDN will be included in its Capital
Contributions for all purposes hereof, including the calculation of the
distributions to the Partners under Section 4.4(b)), or (ii) BDN commits in
writing to the TPG Partners to exercise its Second Call Right in a timely
manner. Without limiting any other rights to transfer provided in this
Agreement, the TPG Partners shall have the right to transfer their Partnership
Interests to one or more of their Affiliates or to any holder of operating
partnership units in Thomas Properties Group, L.P. upon notice to, but without
the consent of any other Partner, at any time either before or after the Call
Right Notice is given; in the event of such a transfer, the transferee(s) shall
be bound by all of the provisions of this Agreement, including the provisions of
this Article 8. This Section 8.8 does not apply to the sale of the Property in
accordance with Section 9.6.

8.9           Second Call Right.   BDN shall have the right, but not the
obligation, to purchase all (but not less than all) of the TPG Retained
Interests (“Second Call Right”) at any time on or after the earlier of
(i) October 31, 2021, or (ii) the termination of the Partnership. If BDN
exercises the Second Call Right by notice to TPG Partners, then TPG Partners or
their successors shall sell, and BDN shall purchase all of the TPG Retained
Interests for a purchase price equal to the excess of (A) (i) the price paid by
BDN for the initial TPG Partners’ Partnership Interests acquired upon exercise
of the Call Right, calculated as an amount per percentage point of the
Percentage Interests so acquired, multiplied by (ii) the number of percentage
points of the TPG Retained Interests over (B) the aggregate of the amounts
distributed to the TPG Partners or their successors on the TPG Retained
Interests from and after the date that BDN acquired the TPG Partners’
Partnership Interests (other than the TPG Retained Interests) less any amount
that was contributed to the Partnership as an Additional Capital Contribution by
the TPG Partners or their successors during such period. The Second Call Right
shall be governed by the same provisions governing the Call Right under Sections
8.10 and 8.11.

8.10           Transaction Costs.   The Partnership shall be responsible for any
taxes (including, without limitation, state or local transfer taxes), filing
fees, and other transaction costs (including closing, title and escrow fees and
costs, but excluding attorneys fees of the TPG Partners) arising from the
exercise of the Call Right and the Second Call Right (collectively, “Transaction
Costs”). The Transaction Costs shall not be included in the calculation of the
amount the TPG Partners or their successors would receive in the event of a
hypothetical liquidation of the Partnership as described in Section 8.3.

 

42



--------------------------------------------------------------------------------

8.11           Purchase by BDN; Closing.   After the Call Right and/or Second
Call Right is exercised and effective for the purchase by BDN of the TPG
Partnership Interests under the provisions of this Article 8, BDN shall purchase
and the TPG Partners shall sell the TPG Partnership Interests; provided,
however, that BDN shall be entitled to designate an Affiliate to be the
transferee of the TPG Partnership Interests, provided that such designation
shall not delay the applicable purchase and sale; notwithstanding any other
provision hereof, the TPG Partners shall have the right, to be exercised by
notice to BDN at least 5 business days prior to the closing, to cause the
Partnership to acquire the TPG Partners’ Partnership Interests for the same
price and on the same terms as set forth in the foregoing provisions of this
Article 8, with the intent that such transaction would be structured as a
redemption of the TPG Partners’ Partnership Interests by the Partnership. In
such event, the Partnership will continue in existence thereafter for at least
two (2) years, subject to earlier sale of the Project to a third party. Within
three (3) business days after the Call Right or Second Call Right is exercised,
as a condition to such exercise being effective under the provisions of this
Article 8, BDN shall deliver to the TPG Partners a letter or other statement
signed by a nationally recognized title insurance company, bank or trust company
doing business in Philadelphia, PA (the “Escrow Holder”) confirming that BDN (or
the Partnership as applicable) has deposited with the Escrow Holder a sum equal
to three percent (3%) of the purchase price for the TPG Partnership Interests,
together with irrevocable instructions to Escrow Holder to disburse such deposit
upon the Closing as set forth below, or to pay such deposit to the TPG Partners
as liquidated damages to TPG Partners if the Closing does not occur for reason
other than failure to perform by the TPG Partners. The closing of the purchase
and sale (the “Closing”) shall be held at the principal office of the
Partnership on a business day (the “Closing Date”) selected by BDN, which
Closing Date shall not be more than ninety (90) days after the Call Right or
Second Call Right (as applicable) is properly exercised and effective hereunder.
The terms of the purchase and sale shall be unconditional, except that the TPG
Partners shall be obligated to transfer to BDN (or the Partnership as
applicable) (or their nominee(s)) good and marketable title to the entire TPG
Partnership Interests being conveyed, subject to no legal or equitable claims
and free and clear of all liens, security interests and competing claims except
those arising by the terms of this Agreement and any other agreements between or
among the Partners and/or their respective Affiliates. The TPG Partners shall
deliver at the Closing such instruments of transfer and such evidence of due
authorization, execution and delivery, and of the absence of any such liens,
security interests or competing claims, as BDN (or the Partnership, as
applicable) (or their nominee(s)) may reasonably request, including without
limitation, representations and warranties regarding the foregoing (but without
any representations or warranties as to the Partnership or its assets or
liabilities). At the Closing, the following shall occur:

(a)           BDN (or the Partnership, as applicable) or their nominee(s) shall
cause the Escrow Holder to deliver the Deposit and the remainder of the purchase
price, by cashier’s check or in immediately available funds, to the TPG
Partners;

(b)           the TPG Partners shall deliver to BDN (or the Partnership, as
applicable) or its designee the instruments of transfer and other documentation
described above; and

 

43



--------------------------------------------------------------------------------

 

(c)           effective as of the Closing on the TPG Retained Interests, the TPG
Partners shall withdraw as limited partners of the Partnership, and BDN may
cause any nominee designated in the sole and absolute discretion of BDN to be
admitted as substitute partners in the Partnership.

9.           Dissolution and Winding-Up.

9.1           Causes of Dissolution and Termination.   Except as set forth in
Articles 7 and 8 and in this Article 9, no Partner shall have the right and each
Partner hereby agrees not to withdraw from the Partnership, nor to dissolve,
terminate or liquidate, or, to the fullest extent permitted by law, to petition
a court for the dissolution, termination or liquidation of the Partnership,
except as provided in this Agreement. The General Partner must consent to any
petition or to the taking of any action to subject the Partnership’s assets or
any part thereof, including the Project, or any part thereof, to the authority
of any court of bankruptcy, insolvency, receivership or similar proceeding. The
Partnership shall be dissolved only upon the earlier occurrence of any of the
following dates or events:

(a)           The date on which any Partner elects to dissolve the Partnership,
which election is made by a written notice to the other Partners after the right
of BDN and TPG to deliver a Sale Notice pursuant to Section 9.6(a) has expired
without any such Sale Notice having been delivered in accordance with Section
9.6(a);

(b)           A dissolution of the Partnership is approved by Partner Consent;

(c)           An “event of withdrawal” (as defined in the Act) of the General
Partner, unless (i) there is a remaining general partner of the Partnership who
is hereby authorized to and shall continue the Partnership without dissolution,
or (ii) within 90 days after the Partnership receives notice of such withdrawal
all Partners agree in writing to continue the Partnership and to appoint,
effective as of the date of such event of withdrawal, one or more new general
partners within such ninety (90) day period;

(d)           The sale or other disposition (exclusive of an exchange for other
real property or the granting of a lien or security interest in the Project) by
the Partnership of all or substantially all of the Property and other assets of
the Partnership and the collection of all amounts derived from any such sale or
sales, including all amounts payable to the Partnership under any promissory
notes or other evidences of indebtedness; including, without limitation a sale
or disposition pursuant to the provisions of Section 9.6 below;

(e)           The entry of a decree of judicial dissolution under the Act; or

(f)           At any time there are no limited partners of the Partnership,
unless the business of the Partnership is continued in accordance with this
Agreement or the Act.

9.2           Procedure in Dissolution and Liquidation.

(a)           Winding Up.   Upon dissolution of the Partnership pursuant to
Section 9.1 hereof, the Partnership shall immediately commence to wind up its
affairs and the Partnership shall proceed with reasonable promptness to
liquidate the business of the

 

44



--------------------------------------------------------------------------------

Partnership and (at least to the extent necessary to satisfy any debts and
liabilities of the Partnership) to convert the Partnership’s Assets into cash. A
reasonable time shall be allowed for the orderly liquidation of the business and
assets of the Partnership in order to reduce any risk of loss that might
otherwise be attendant upon such a liquidation.

(b)           Management Rights During Winding Up.   During the period of the
winding up of the affairs of the Partnership, the General Partner or, if there
is no General Partner, then the Person appointed by Limited Partners holding a
majority of the Percentage Interests held by the Limited Partners as a class,
shall manage the Partnership and shall make with due diligence and in good faith
all decisions relating to the conduct of any business or operations during the
winding up period and to the sale or other disposition of Partnership assets. To
the fullest extent permitted by law, each Partner hereby waives any claims it
may have against the other that may arise out of the management of the
Partnership by the other, pursuant to this Section 9.2(b), other than claims
resulting from bad faith, gross negligence, fraud or willful misconduct.

(c)           Work in Progress.   If the Partnership is dissolved for any reason
while there is development or construction work in progress, winding up of the
affairs and termination of the business of the Partnership may include
completion of the work in progress to the extent the General Partner may
determine same to be necessary to permit a sale or other disposition of the
Project which is most beneficial to the Partnership.

(d)           Distributions in Liquidation.   The assets of the Partnership
shall be applied or distributed in liquidation in the following manner and in
the following order of priority:

(1)           In satisfaction of debts and obligations of the Partnership owed
to third parties and to the expenses of liquidation in the order of priority as
provided by law, including the setting up of any reserves which the General
Partner or other Person winding up the Partnership’s affairs may deem necessary
for any contingent, conditional or unmatured liabilities or obligations of the
Partnership; then

(2)           In satisfaction (whether by payment or reasonable provision for
payment) of any other debts or obligations of the Partnership to any Partner;
then

(3)           To the Partners in accordance with the order and priority set
forth in Section 4.4(b) (the “Final Distribution”). Immediately prior to the
Final Distribution, the Capital Account balances of the Partners shall be
adjusted, taking into account all Capital Contributions, distributions (other
than the Final Distribution), and items of profit and loss (including any
allocable items of gross income, gain, loss and expense) for the Tax Year of the
Partnership in which such liquidation occurs and in which the Final Distribution
is distributable (or the Tax Year preceding such liquidation if such liquidation
is reasonably expected to occur as of the end of such preceding Tax Year), such
that the Capital Account of each Partner immediately prior to the Final
Distribution equals (to the fullest extent possible) the distribution to be
received by such Partner pursuant to the Final Distribution, taking into account
the limitations on distributions to a Non-Contributing Partner under
Section 3.5.

 

45



--------------------------------------------------------------------------------

 

Losses attributable to the expenditure of funds held under reserves shall be
allocated to each Partner to the extent such expenditure will reduce the amount
of cash eventually distributed to each Partner.

(e)           Non-Cash Assets.   Every reasonable effort shall be made to
dispose of the assets of the Partnership so that the distribution may be made to
the Partners in cash. If at the time of the dissolution of the Partnership, the
Partnership owns any assets in the form of work in progress, notes, deeds of
trust or other non-cash assets, such assets, if any, shall be distributed in
kind to the Partners, in lieu of cash, proportionately to their right to receive
the assets of the Partnership on an equitable basis reflecting the fair market
value of the assets so distributed, which fair market value shall be determined
by an appraisal from an experienced third party appraiser engaged by the General
Partner or the other Person winding up the affairs of the Partnership. In the
alternative, the Partners may cause the Partnership to distribute some or all of
its non-cash assets to the Partners as tenants-in-common subject to such terms,
covenants and conditions as the Partners by consent of the holders of a majority
of the Percentage Interests may adopt. Each Partner’s Capital Account shall be
charged or credited, as the case may be, as if each non-cash asset had been sold
for cash at fair market value and the net gain or net loss recognized thereby
had been allocated to and between the Partners in accordance with Article 4
herein.

9.3           Disposition of Documents and Records.   All documents and tax
records of the Partnership shall be retained upon termination of the Partnership
for a period determined by the General Partner or by a party selected by the
General Partner. The costs and expenses of personnel and storage costs
associated therewith shall be shared by the Partners equally. The documents and
tax records shall be available during normal business hours to all Partners for
inspection and copying at such Partner’s cost and expense.

9.4           Date of Termination.   The Partnership shall be terminated when
its cash and other assets have been applied and distributed in accordance with
the provisions of Section 9.2(d) and the certificate of limited partnership of
the Partnership has been cancelled in accordance with the Act. The establishment
of any reserves in accordance with the provisions of Section 9.2(d) shall not
have the effect of extending the term of the Partnership, but any unexpended
reserve amount shall be distributed in the order and priority provided in such
Section upon expiration of the period of such reserves. Notwithstanding anything
contained herein to the contrary, the Partnership shall not be terminated for so
long as a Mortgage Loan remains outstanding unless, as part of the termination,
provision is made for the repayment in full of the Mortgage Loan.

9.5           No Deficit Restoration.   If, upon liquidation, any Partner has a
deficit balance in its capital account, after taking into account all capital
account adjustments for the Partnership’s Fiscal Year during which liquidation
occurs, such Partner shall have no obligation to contribute cash to the capital
of the Partnership to restore such balance. Notwithstanding the foregoing, any
Partner may elect to make a deficit restoration contribution in its sole
discretion.

 

46



--------------------------------------------------------------------------------

 

9.6           Election to Sell the Project.

(a)           General Partner Sale Right.   Prior to the tenth
(10th) anniversary of the Restatement Date (the “Tenth Anniversary”) the General
Partner shall have the right at any time to cause the Partnership to sell the
Property and other assets of the Partnership to a third party unaffiliated with
the TPG Partners for cash, subject to the terms, conditions and limitations set
forth herein, but in no event shall the foregoing right limit or restrict the
Call Right, BDN ROFR or other rights of BDN in Section 8 and the foregoing TPG
right shall terminate automatically upon exercise by BDN of the Call Right. If
the General Partner desires to cause the Partnership to sell the Property and
other assets of the Partnership pursuant to the foregoing right, then the
General Partner shall deliver a written notice thereof to BDN promptly upon the
General Partner’s receipt of a written bona fide offer from a Third Party for
the purchase of the Property and other assets of the Partnership. Upon delivery
of the foregoing notice to BDN, BDN shall have thirty (30) days to elect whether
to acquire all of the TPG Partners’ Partnership Interests for the amount that
the TPG Partners would receive under Section 9.2(d) hereof upon a dissolution of
the Partnership and a sale of all Partnership assets (including the Project) at
the price set forth in the Third Party’s offer to the General Partner and on
substantially the same conditions contained in such offer. If BDN elects to
acquire the TPG Partners’ Partnership Interests pursuant to the foregoing right
then closing shall be held on a date selected by BDN within ninety (90) days
following the date of BDN’s election.

(b)           Tenth Anniversary Right.   Each of BDN and the TPG Partners shall
have the right to cause the Partnership to sell the Property and other assets of
the Partnership on or after the Tenth Anniversary. Any such election shall be
made, if at all, by BDN or the TPG Partners (individually and collectively, the
“Sale Electing Partner”) by written notice (a “Sale Notice”) to the other
Partners (individually and collectively, the “Non-Electing Partner”) given not
earlier than ninety (90) days prior to the Tenth Anniversary and within 365 days
after the Tenth Anniversary. Subject to Paragraph 9.6(c) below, upon receipt or
sending of a Sale Notice the General Partner shall exert diligent efforts to
cause the Property to be sold (“Sale”), and the proceeds of the Sale to be
collected as soon thereafter as reasonably practicable, and the Partnership
thereafter shall be dissolved in accordance with this Article 9 above.
Notwithstanding anything to the contrary herein, if the TPG Partners hold TPG
Retained Interests, BDN may, in its sole discretion, override (and thereby
render null and void) any election by the TPG Partners provided for in this
Section 9.6 by exercising its Second Call Right pursuant to Section 8.9.

(c)           Non-Electing Partner’s First Offer Right.   Notwithstanding
anything to the contrary herein, but subject to the last sentence in
Section 9.6(b), in the event a Sale Notice is given pursuant to Paragraph
9.6(b), the Non-Electing Partner shall have a first offer purchase right with
respect to the Partnership Interest of the Electing Partner as set forth in this
Paragraph 9.6(c). Within thirty (30) days after receipt of the Sale Notice, the
Non-Electing Partner may, but shall not be obligated to, deliver a written
statement to the Sale Electing Partner offering to purchase the entire
Partnership Interest of the Sale Electing Partner (the “Non-Electing Partner
Offer”). Such written statement must specify: (i) the aggregate purchase price
the Non-Electing Partner is willing to pay for the Sale Electing Partner’s
Partnership Interest and the value of the Property that the Non-Electing Partner
used to determine such purchase price and (ii) that the Non-Electing Partner is
willing to and shall complete and close the purchase of the Sale Electing
Partner’s Partnership Interest, including delivery of the entire purchase price
in cash, no later than the date that is one hundred twenty

 

47



--------------------------------------------------------------------------------

(120) days after the Non-Electing Partner’s receipt of the Sale Notice. The
Non-Electing Partner’s failure to timely deliver a Non-Electing Partner Offer
that includes the information required under clauses (i) and (ii) above shall be
deemed the Non-Electing Partner’s waiver of its rights hereunder. If the Sale
Electing Partner timely receives a Non-Electing Partner Offer in compliance with
the foregoing, then within ten (10) days after receiving such Non-Electing
Partner Offer, the Sale Electing Partner shall give written notice to the
Non-Electing Partner accepting or rejecting the Non-Electing Partner Offer
(failure to timely reply being deemed to be the election by the Sale Electing
Partner not to accept such Non-Electing Partner Offer). If the Sale Electing
Partner accepts the Non-Electing Partner Offer, then the Sale Electing Partner
shall, subject to the Non-Electing Partner performing in accordance with the
terms of the Non- Electing Partner Offer and the terms of this Agreement, be
required to sell the Sale Electing Partner’s Partnership Interest to the
Non-Electing Partner in accordance with the terms of the Non-Electing Partner
Offer (or such other terms as are mutually agreeable to the parties). If (a) the
Sale Electing Partner rejects (or is deemed to have rejected) the Non-Electing
Partner Offer in accordance herewith, or (b) the Non-Electing Partner waives its
right to make (or does not make) a Non-Electing Partner Offer hereunder, then
the Sale Electing Partner may cause the Partnership, at any time within the
seven (7) months following the delivery of the Sale Notice to enter into a
purchase and sale agreement with any bona fide third party that is not
affiliated with the Partnership or the Sale Electing Partner for the Sale of the
Property and close in compliance with the signed purchase and sale agreement;
provided, however, that if the Non-Electing Partner timely delivered to the Sale
Electing Partner a Non-Electing Partner Offer, then no such Sale may be
consummated at a purchase price for the Property which is less than ninety-five
percent (95%) of the value of the Property set forth in the Non-Electing Partner
Offer without first giving the Non-Electing Partner at least ten (10) days prior
notice of such proposed Sale and all of the terms thereof (“Notice of Third
Party Sale”) and the opportunity (during such ten (10) day period by delivery of
written notice to the Sale Electing Partner) for the Non-Electing Partner to
elect to purchase the Sale Electing Partner’s Partnership Interest for the
amount that the Sale Electing Partner would receive under Section 9.2(d) upon a
liquidation of the Partnership following a Sale of the Property to the third
party at the price and terms set forth in the Notice of Third Party Sale.

10.           Miscellaneous.

10.1           Further Assurances.   Each party to this Agreement agrees to
execute, acknowledge, deliver, file and record such further certificates,
amendments, instruments and documents, and to do all such other acts and things,
as may be required by law or as the General Partner may reasonably deem
necessary or advisable to carry out the intent and purpose of this Agreement.

10.2           Notices.   Unless otherwise specified in this Agreement, all
notices, demands, elections, requests or other communications that any party to
this Agreement may desire or be required to give hereunder shall be in writing
and shall be given (1) personally, (2) by depositing the same in the United
States mail, first class postage prepaid, certified mail, return receipt
requested, (3) by a recognized overnight courier service providing confirmation
of delivery (with charges prepaid by the party sending the item), or (4) by
telecopy, provided that such telecopy shall be immediately followed by delivery
of such notice pursuant to clause (1), (2) or (3) above, to the addresses set
forth in Sections 2.6 and 2.7, as applicable, or at such other address as may

 

48



--------------------------------------------------------------------------------

be designated by the addressee thereof (which in the case of the Partnership,
shall be designated by the General Partner) upon written notice to all of the
Partners. All notices given pursuant to this Section 10.2 shall be deemed to
have been given (i) if delivered by hand on the date of delivery or on the date
delivery was refused by the addressee, (ii) if delivered by United States mail
or by overnight courier, on the date of delivery as established by the return
receipt or courier service confirmation (or the date on which the return receipt
or courier service confirms that acceptance of delivery was refused by the
addressee), or (iii) if delivered by telecopy, on the date of delivery of the
telecopy provided that notice pursuant to clause (1), (2) or (3) is also
delivered (or deemed delivered) in accordance herewith.

10.3           Headings and Captions.   All headings and captions contained in
this Agreement are inserted for convenience only and shall not be deemed a part
of this Agreement.

10.4           Variance of Pronouns.   All pronouns and all variations thereof
shall be deemed to refer to the masculine, feminine or neuter, singular or
plural, as the identity of the Person may require.

10.5           Counterparts.   This Agreement may be executed in two or more
counterparts, each of which shall constitute an original and all of which, when
taken together, shall constitute one Agreement.

10.6           Governing Law.   THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD
TO CONFLICT OF LAW PROVISIONS THEREOF.

10.7           Partition.   The Partners hereby agree that no Partner nor any
successor-in-interest to any Partner shall have the right to have the property
of the Partnership partitioned, or to file a complaint or institute any
proceeding at law or in equity to have the property of the Partnership
partitioned, and each Partner, on behalf of himself, his successors,
representatives, heirs and assigns, hereby waives any such right.

10.8           Invalidity.   The invalidity, illegality and unenforceability of
any particular provision of this Agreement in any jurisdiction shall not affect
the other provisions hereof, and this Agreement shall be construed in all
respects as if such invalid, illegal or unenforceable provision were omitted and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the invalid, illegal or unenforceable
provisions; provided, however, if any provision hereof that is material to the
bargain of the parties is found to be unenforceable by a court of competent
jurisdiction, then the parties will, to the extent practical, seek to amend this
Agreement to make such provision enforceable, and failing that this Agreement
will be null and void.

10.9           Successors and Assigns.   This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors, executors, administrators, legal representatives, and legal assigns.
No Person other than the parties hereto and their respective permitted
successors, executors, administrators, legal representatives, and permitted
assigns shall have any rights or claims under this Agreement.

 

49



--------------------------------------------------------------------------------

 

10.10           Entire Agreement.   This Agreement supersedes all prior
agreements among the parties with respect to the subject matter hereof,
including the Prior Agreement and contains the entire agreement among the
parties with respect to such subject matter.

10.11           Amendments; Waivers.   Except as otherwise provided herein, this
Agreement may not be amended or supplemented, and no provisions hereof may be
modified or waived, except by an instrument in writing signed by each of the
Partners. No waiver of any provision hereof by any party hereto shall be deemed
a waiver by any other party nor shall any such waiver by any party be deemed a
continuing waiver of any matter by such party. No amendment, modification,
supplement, discharge or waiver hereof or hereunder shall require the consent of
any Person not a party to this Agreement. No amendment of this Agreement which
alters or changes Section 2.10 (Separateness Covenants) or Article 7 or Article
9 or any other provision hereof benefiting the holder of a Mortgage Loan may be
made without the prior written consent of such holder.

10.12           Additional Partners.   If this Agreement shall be amended as a
result of adding or substituting a Partner, the amendment to this Agreement
shall be signed by the General Partner and by the Person to be added or
substituted and by the assigning Partner, if any. In making any amendments, the
General Partner shall prepare and file (or cause to be prepared and filed) for
recordation such documents and certificates as shall be required to be prepared
and filed.

10.13           No Third Party Beneficiaries.   This Agreement is not intended
and shall not be construed as granting any rights, benefits or privileges to any
Person not a party to this Agreement; provided the lender of the Mortgage Loan,
during the period the Mortgage Loan is outstanding, shall be the beneficiary of
the covenants set forth in Section 2.10 and provided the lender shall be a third
party beneficiary of Section 10.11 (Amendments; Waivers).

10.14           Conflicts.   To the extent there are any conflicts between the
provisions of this Agreement and the provisions of Section 2.10 hereof, the
terms and provisions of Section 2.10 hereof shall control.

[signature pages follow]

 

50



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Partners have executed this Agreement as of the day and
year first above written.

 

“HOLDING COMPANY” TPG-OCS HOLDING COMPANY, LLC, a Delaware limited liability
company By:   THOMAS PROPERTIES GROUP, L.P.,   a Maryland limited partnership  
its Member   By:   THOMAS PROPERTIES GROUP, INC.,     a Delaware corporation    
Its General Partner     By:  

/s/ Paul S. Rutter

    Name:   Paul S. Rutter     Title:   Co-COO “GEN-PAR” TDP-COMMERCE SQUARE
GEN-PAR, LLC, a Delaware limited liability company By:  
TDP-COMMERCE SQUARE GEN-PAR, INC.,   a Delaware corporation   Its Member   By:  

/s/ James A. Thomas

  Name:   James A. Thomas   Title:   President

 

51



--------------------------------------------------------------------------------

 

Signatures continued “BDN” BRANDYWINE COMMERCE I LP a Delaware limited
partnership By:    BRANDYWINE COMMERCE I GP LLC    a Delaware limited liability
company    Its General Partner    By:  

/s/ Thomas E. Wirth

   Name:   Thomas E. Wirth    Title:   EVP

 

52



--------------------------------------------------------------------------------

 

SCHEDULE 1

DEFINITION OF SPECIAL PURPOSE BANKRUPTCY REMOTE ENTITY

AND INDEPENDENT DIRECTOR

1.           A “Special Purpose Bankruptcy Remote Entity” means (x) a limited
liability company that is a Single Member Bankruptcy Remote LLC or (y) a
corporation, limited partnership or limited liability company which at all times
since its formation and at all times thereafter (i) was and will be organized
solely for the purpose of (A) owning the Property, (B) acting as a general
partner of the limited partnership that owns the Property or member of the
limited liability company that owns the Property, or (C) acting as the managing
member of the company that acts as a general partner of the limited partnership
that owns the Property; (ii) has not engaged and will not engage in any business
unrelated to (A) the ownership of the Property, (B) acting as general partner of
the limited partnership that owns the Property, (C) acting as a member of the
limited liability company that owns the Property, (D) acting as acting as the
managing member of the company that acts as a general partner of the limited
partnership that owns the Property, as applicable; (iii) has not had and will
not have any assets other than those related to the Property or its partnership,
member interest in the limited partnership or limited liability company that
owns the Property, or membership interest in a company that acts as a general
partner of the limited partnership that owns the Property, as applicable;
(iv) has not engaged, sought or consented to and will not engage in, seek or
consent to any dissolution, winding up, liquidation, consolidation, merger,
asset sale (except as expressly permitted by this Agreement), transfer of
partnership or membership interests or the like, or amendment of its limited
partnership agreement, articles of incorporation, articles of organization,
certificate of formation or operating agreement (as applicable), except in
connection with the Greenwich Loan; (v) if such entity is a limited partnership,
has and will have, as its only general partners, Special Purpose Bankruptcy
Remote Entities that are corporations or limited liability companies with
corporations which are Special Purpose Bankruptcy Remote Entities as their
managing members; (vi) if such entity is a corporation, has and will have at
least one Independent Director, and has not caused or allowed and will not cause
or allow the board of directors of such entity to take any action requiring the
unanimous affirmative vote of 100% of the members of its board of directors
unless all of the directors and all Independent Directors shall have
participated in such vote; (vii) if such entity is a limited liability company,
has and will have at least one member that has been and will be a Special
Purpose Bankruptcy Remote Entity that has been and will be a corporation and
such corporation is the managing member of such limited liability company;
(viii) if such entity is a limited liability company, has and will have articles
of organization, a certificate of formation and/or an operating agreement, as
applicable, providing that (A) such entity will dissolve only upon the
bankruptcy of the managing member, (B) the vote of a majority-in-interest of the
remaining members is sufficient to continue the life of the limited liability
company in the event of such bankruptcy of the managing member and (C) if the
vote of a majority-in-interest of the remaining members to continue the life of
the limited liability company following the bankruptcy of the managing member is
not obtained, the limited liability company may not liquidate the Property
without the consent of the applicable Rating Agencies for as long as the Loan is
outstanding; (ix) has not, and without the unanimous consent of all of its
partners, directors or members (including all Independent Directors), as
applicable, will not,

 

S1-1



--------------------------------------------------------------------------------

with respect to itself or to any other entity in which it has a direct or
indirect legal or beneficial ownership interest (A) file a bankruptcy,
insolvency or reorganization petition or otherwise institute insolvency
proceedings or otherwise seek any relief under any laws relating to the relief
from debts or the protection of debtors generally, (B) seek or consent to the
appointment of a receiver, liquidator, assignee, trustee, sequestrator,
custodian or any similar official for such entity or for all or any portion of
such entity’s properties, (C) make any assignment for the benefit of such
entity’s creditors or (D) take any action that might cause such entity to become
insolvent; (x) has remained and will remain solvent and has maintained and will
maintain adequate capital in light of its contemplated business operations;
(xi) has not failed and will not fail to correct any known misunderstanding
regarding the separate identity of such entity; (xii) has maintained and will
maintain its accounts, books and records separate from any other Person and will
file its own tax returns; (xiii) has maintained and will maintain its books,
records, resolutions and agreements as official records; (xiv) has not
commingled and will not commingle its funds or assets with those of any other
Person; (xv) has held and will hold its assets in its own name; (xvi) has
conducted and will conduct its business in its name, (xvii) has maintained and
will maintain its financial statements, accounting records and other entity
documents separate from any other Person; (xviii) has paid and will pay its own
liabilities, including the salaries of its own employees, out of its own funds
and assets; (xix) has observed and will observe all partnership, corporate or
limited liability company formalities, as applicable; (xx) has maintained and
will maintain an arm’s-length relationship with its Affiliates; (xxi) (a) if
such entity owns the Property, has and will have no indebtedness other than the
Loan and unsecured trade payables in the ordinary course of business relating to
the ownership and operation of Property which (1) do not exceed, at any time, a
maximum amount of 1% of the original amount of the Principal and (2) are paid
within thirty (30) days of the date incurred, or (b) if such entity acts as the
general partner of a limited partnership which owns the Property or if such
entity acts as the general partners of a limited partnership which is the
general partner of a limited partnership which owns the Property, has and will
have no indebtedness other than unsecured trade payables in the ordinary course
of business relating to acting as general partner of the limited partnership
which owns the Property or the acting as general partner of a limited
partnership which is the general partner of the limited partnership which owns
the Property which (1) do not exceed, at any time, $10,000 and (2) are paid
within thirty (30) days of the date incurred, or (c) if such entity acts as a
managing member of a limited liability company which owns the Property or if
such entity acts as the managing member of a company which is the general
partner of a limited partnership which owns the Property, has and will have no
indebtedness other than unsecured trade payables in the ordinary course of
business relating to acting as a member of the limited liability company which
owns the Property or acting as the managing member of a company which is the
general partner of a limited partnership which owns the Property, or which
(1) do not exceed, at any time, $10,000 and (2) are paid within thirty (30) days
of the date incurred; (xxii) has not and will not assume or guarantee or become
obligated for the debts of any other Person or hold out its credit as being
available to satisfy the obligations of any other Person except for the Loan;
(xxiii) has not and will not acquire obligations or securities of its partners,
members or shareholders; (xxiv) has allocated and will allocate fairly and
reasonably shared expenses, including shared office space, and uses separate
stationery, invoices and checks; (xxv) except in connection with the Loan, has
not pledged and will not pledge its assets for the benefit of any other Person;
(xxvi) has held itself out and identified itself and will hold itself out and
identify itself as a separate and distinct entity under

 

S1-2



--------------------------------------------------------------------------------

its own name and not as a division or part of any other Person; (xxvii) has
maintained and will maintain its assets in such a manner that it will not be
costly or difficult to segregate, ascertain or identify its individual assets
from those of any other Person; (xxviii) has not made and will not make loans to
any Person; (xxix) has not identified and will not identify its partners,
members or shareholders, or any Affiliate of any of them, as a division or part
of it; (xxx) has not entered into or been a party to, and will not enter into or
be a party to, any transaction with its partners, members, shareholders or
Affiliates except in the ordinary course of its business and on terms which are
intrinsically fair and are no less favorable to it than would be obtained in a
comparable arm’s-length transaction with an unrelated third party; (xxxi) has
and will have no obligation to indemnify its partners, officers, directors,
members or Special Members, as the case may be, or has such an obligation that
is fully subordinated to the Debt and will not constitute a claim against it if
cash flow in excess of the amount required to pay the Debt is insufficient to
pay such obligation; and (xxxii) will consider the interests of its creditors in
connection with all corporate, partnership or limited liability actions, as
applicable.

2.           “Independent Director” means (x) in the case of a Single Member
Bankruptcy Remote LLC: a natural person selected by Partnership, Company or
Corporation, as applicable and reasonably satisfactory to Lender who shall not
have been at the time of such individual’s appointment as an Independent
Director of the Single Member Bankruptcy Remote LLC, does not thereafter become
while serving as an Independent Director (except pursuant to an express
provision in the Single Member Bankruptcy Remote LLC’s limited liability company
agreement providing for the Independent Director to become a Special Member
(defined below) upon the sole member of such Single Member Bankruptcy Remote LLC
ceasing to be a member in such Single Member Bankruptcy Remote LLC) and shall
not have been at any time during the preceding five (5) years (i) a
shareholder/partner/member of, or an officer or employee of, Partnership,
Company or Corporation, as applicable or any of their shareholders, subsidiaries
or Affiliates, (ii) a director (other than as an Independent Director or similar
capacity of any Person that does not own any direct or indirect equity interest
in Partnership, Company or Corporation, as applicable) of any shareholder,
subsidiary or Affiliate of Partnership, Company or Corporation, as applicable,
(iii) a customer of, or supplier to, Partnership, Company or Corporation, as
applicable or any of their shareholders, subsidiaries or Affiliates, (iv) a
Person who Controls any such shareholder, supplier or customer, or (v) a member
of the immediate family of any such shareholder/ director/partner/member,
officer, employee, supplier or customer or of any director of Partnership,
Company or Corporation, as applicable (other than as an Independent Director or
similar capacity of any Person that does not own any direct or indirect equity
interest in Partnership, Company or Corporation, as applicable); and (y) in the
case of a corporation, an individual selected by Partnership, Company or
Corporation, as applicable and reasonably satisfactory to Lender who shall not
have been at the time of such individual’s appointment as a director, does not
thereafter become while serving as an Independent Director and shall not have
been at any time during the preceding five (5) years (i) a
shareholder/partner/member of, or an officer, employee, consultant, agent or
advisor of, Partnership, Company or Corporation, as applicable or any of their
shareholders, subsidiaries, members or Affiliates, (ii) a director (other than
as an Independent Director or similar capacity of any Person that does not own
any direct or indirect interest in Partnership, Company or Corporation, as
applicable or Partnership, Company or Corporation’s general partner or managing
member) of any shareholder, subsidiary, member, or Affiliate of Partnership,
Company or Corporation, as applicable other than Partnership, Company or
Corporation’s

 

S1-3



--------------------------------------------------------------------------------

general partner or managing member, (iii) a customer of, or supplier to,
Partnership, Company or Corporation, as applicable or any of its shareholders,
subsidiaries or Affiliates that derives more than 10% of its purchases or income
from its activities with Partnership, Company or Corporation, as applicable or
any Affiliate of Partnership, Company or Corporation, as applicable, (iv) a
Person who Controls any such shareholder, supplier or customer, or (v) a member
of the immediate family (including a grandchild or sibling) of any such
shareholder/director/partner/member, officer, employee, supplier or customer or
of any other director of Partnership, Company or Corporation’s general partner
or managing member (other than as an Independent Director or similar capacity of
any Person that does not own any direct or indirect interest in Partnership,
Company or Corporation, as applicable or Partnership, Company or Corporation’s
general partner or managing member).

3.           “Single Member Bankruptcy Remote LLC” means a limited liability
company organized under the laws of the State of Delaware which at all times
since its formation and at all times thereafter (i) complies with the following
clauses of the definition of Special Purpose Bankruptcy Remote Entity above:
(i)(A), (ii)(A), (iii), (iv), (ix), (x), (xi) and (xiii) through (xxxii);
(ii) has maintained and will maintain its accounts, books and records separate
from any other person; (iii) has and will have an operating agreement which
provides that the business and affairs of Partnership, Company or Corporation,
as applicable shall be managed by or under the direction of a board of one or
more directors designated by Sole Member, and at all times there shall be at
least two (2) duly appointed Independent Directors on the board of directors,
and the board of directors will not take any action requiring the unanimous
affirmative vote of 100% of the members of its board of directors unless, at the
time of such action there are at least two (2) members of the board of directors
who are Independent Directors, and all of the directors and all Independent
Directors shall have participated in such vote; (iv) has and will have an
operating agreement which provides that, as long as any portion of the Debt
remains outstanding, (A) upon the occurrence of any event that causes Sole
Member to cease to be a member of Partnership, Company or Corporation, as
applicable (other than (x) upon an assignment by Sole Member of all of its
limited liability company interest in Partnership, Company or Corporation, as
applicable and the admission of the transferee, if permitted pursuant to the
organizational documents of Partnership, Company or Corporation, as applicable
and the Loan Documents, or (y) the resignation of Sole Member and the admission
of an additional member of Partnership, Company or Corporation, as applicable,
if permitted pursuant to the organizational documents of Partnership, Company or
Corporation, as applicable and the Loan Documents), the person acting as an
Independent Director of Partnership, Company or Corporation, as applicable
shall, without any action of any Person and simultaneously with Sole Member
ceasing to be a member of Partnership, Company or Corporation, as applicable,
automatically be admitted as the sole member of Partnership, Company or
Corporation, as applicable (the “Special Member”) and shall preserve and
continue the existence of Partnership, Company or Corporation, as applicable
without dissolution, (B) no Special Member may resign or transfer its rights as
Special Member unless (x) a successor Special Member has been admitted to
Partnership, Company or Corporation, as applicable as a Special Member, and
(y) such successor Special Member has also accepted its appointment as an
Independent Director and (C) except as expressly permitted pursuant to the terms
of this Agreement, Sole Member may not resign and no additional member shall be
admitted to Partnership, Company or Corporation, as applicable; (v) has and will
have an operating agreement which provides that, as long as any portion of the
Debt remains outstanding, (A) Partnership, Company or Corporation, as applicable
shall be dissolved, and its

 

S1-4



--------------------------------------------------------------------------------

affairs shall be would up only upon the first to occur of the following: (x) the
termination of the legal existence of the last remaining member of Partnership,
Company or Corporation, as applicable or the occurrence of any other event which
terminates the continued membership of the last remaining member of Partnership,
Company or Corporation, as applicable in Partnership, Company or Corporation, as
applicable unless the business of Partnership, Company or Corporation, as
applicable is continued in a manner permitted by its operating agreement or the
Delaware Limited Liability Company Act (the “Act”) or (y) the entry of a decree
of judicial dissolution under Section 18-802 of the Act; (B) upon the occurrence
of any event that causes the last remaining member of Partnership, Company or
Corporation, as applicable to cease to be a member of Partnership, Company or
Corporation, as applicable or that causes Sole Member to cease to be a member of
Partnership, Company or Corporation, as applicable (other than (x) upon an
assignment by Sole Member of all of its limited liability company interest in
Partnership, Company or Corporation, as applicable and the admission of the
transferee, if permitted pursuant to the organizational documents of
Partnership, Company or Corporation, as applicable and the Loan Documents, or
(y) the resignation of Sole Member and the admission of an additional member of
Partnership, Company or Corporation, as applicable, if permitted pursuant to the
organizational documents of Partnership, Company or Corporation, as applicable
and the Loan Documents), to the fullest extent permitted by law, the personal
representative of such member shall be authorized to, and shall, within 90 days
after the occurrence of the event that terminated the continued membership of
such member in Partnership, Company or Corporation, as applicable, agree in
writing to continue the existence of Partnership, Company or Corporation, as
applicable and to the admission of the personal representative or its nominee or
designee, as the case may be, as a substitute member of Partnership, Company or
Corporation, as applicable, effective as of the occurrence of the event that
terminated the continued membership of such member in Partnership, Company or
Corporation, as applicable; (C) the bankruptcy of Sole Member or a Special
Member shall not cause such member or Special Member, respectively, to cease to
be a member of Partnership, Company or Corporation, as applicable and upon the
occurrence of such an event, the business of Partnership, Company or
Corporation, as applicable shall continue without dissolution; (D) in the event
of dissolution of Partnership, Company or Corporation, as applicable,
Partnership, Company or Corporation, as applicable shall conduct only such
activities as are necessary to wind up its affairs (including the sale of the
assets of Partnership, Company or Corporation, as applicable in an orderly
manner), and the assets of Partnership, Company or Corporation, as applicable
shall be applied in the manner, and in the order of priority, set forth in
Section 18-804 of the Act; and (E) to the fullest extent permitted by law, each
of Sole Member and the Special Members shall irrevocably waive any right or
power that they might have to cause Partnership, Company or Corporation, as
applicable or any of its assets to be partitioned, to cause the appointment of a
receiver for all or any portion of the assets of Partnership, Company or
Corporation, as applicable, to compel any sale of all or any portion of the
assets of Borrower pursuant to any applicable law or to file a complaint or to
institute any proceeding at law or in equity to cause the dissolution,
liquidation, winding up or termination of Partnership, Company or Corporation,
as applicable.

 

S1-5



--------------------------------------------------------------------------------

 

EXHIBIT A

IRR CALCULATION

EXHIBIT A

IRR EXAMPLE

 

IRR Example

                     

Investor Look back IRR Schedule

            Year 1        Year 2        Year 3        Year 4        Year 5     
  Year 6        Year 7        Year 8        Year 9        Year 10   

IRR Capital Account Beginning Balance

    $ -      $ 2,556,250      $ 10,287,719      $ 13,102,056      $ 13,452,543
     $ 13,843,335      $ 14,279,069      $ 14,764,912      $ 15,306,627      $
15,910,639   

Investor Contributions

    $ 2,500,000      $ 7,500,000      $ 2,500,000                 

Annual IRR Return @ 11.50%

      287,500        1,156,469        1,470,588        1,506,736       
1,547,042        1,591,984        1,642,093        1,697,965        1,760,262   
    1,829,723   

Distributions (Includes 9.25% Preferred Return)

   

    (231,250 )      (925,000 )      (1,156,250 )      (1,156,250 )     
(1,156,250 )      (1,156,250 )      (1,156,250 )      (1,156,250 )     
(1,156,250 )      (1,156,250 ) 

Payment to Achieve Look back IRR

      -        -        -        -        -        -        -        -        -
       (16,584,112 ) 

IRR Capital Account Ending Balance

          $ 2,556,250      $ 10,287,719      $ 13,102,056      $ 13,452,543     
$ 13,843,335      $ 14,279,069      $ 14,764,912      $ 15,306,627      $
15,910,639      $ -   

IRR Calculation Confirmation

                            Time=0        Year 1        Year 2        Year 3   
    Year 4        Year 5        Year 6        Year 7        Year 8        Year 9
       Year 10   

Contributions

  $ (2,500,000 )    $ (7,500,000 )    $ (2,500,000 )                 

Distributions

      231,250        925,000        1,156,250        1,156,250        1,156,250
       1,156,250        1,156,250        1,156,250        1,156,250       
1,156,250   

Residual payment

    -        -        -        -        -        -        -        -        -   
    -        16,584,112   

IRR Cash Flows

    (2,500,000 )      (7,268,750 )      (1,575,000 )      1,156,250       
1,156,250        1,156,250        1,156,250        1,156,250        1,156,250   
    1,156,250        17,740,362   

IRR

    11.50000%                       

Cumulative Contributions

  $ (2,500,000 )    $ (10,000,000 )    $ (12,500,000 )    $ (12,500,000 )    $
(12,500,000 )    $ (12,500,000 )    $ (12,500,000 )    $ (12,500,000 )    $
(12,500,000 )    $ (12,500,000 )    $ (12,500,000 ) 

TPG Look back IRR Schedule

            Year 1        Year 2        Year 3        Year 4        Year 5     
  Year 6        Year 7        Year 8        Year 9        Year 10   

IRR Capital Account Beginning Balance

    $ -      $ 41,812,500      $ 46,620,938      $ 51,982,345      $ 54,491,565
     $ 57,289,345      $ 60,408,870      $ 63,887,140      $ 67,765,411      $
72,089,683   

TPG Contributions

    $ 37,500,000      $ -      $ -                 

Annual IRR Return @ 11.50%

      4,312,500        4,808,438        5,361,408        5,977,970       
6,266,530        6,588,275        6,947,020        7,347,021        7,793,022   
    8,290,314   

Distributions (Includes 9.25% Preferred Return)

   

    -        -        -        (3,468,750 )      (3,468,750 )      (3,468,750 ) 
    (3,468,750 )      (3,468,750 )      (3,468,750 )      (13,875,000 ) 

Payment to Achieve Look back IRR

      -        -        -        -        -        -        -        -        -
       (66,504,997 ) 

IRR Capital Account Ending Balance

          $ 41,812,500      $ 46,620,938      $ 51,982,345      $ 54,491,565   
  $ 57,289,345      $ 60,408,870      $ 63,887,140      $ 67,765,411      $
72,089,683      $ -   

IRR Calculation Confirmation

                            Time=0        Year 1        Year 2        Year 3   
    Year 4        Year 5        Year 6        Year 7        Year 8        Year 9
       Year 10   

Contributions

  $ (37,500,000 )    $ -      $ -                   

Distributions

      -        -        -        3,468,750        3,468,750        3,468,750   
    3,468,750        3,468,750        3,468,750        13,875,000   

Residual payment

    -        -        -        -        -        -        -        -        -   
    -        66,504,997   

IRR Cash Flows

    (37,500,000 )      -        -        -        3,468,750        3,468,750   
    3,468,750        3,468,750        3,468,750        3,468,750       
80,379,997   

IRR

    11.50000%                       

Cumulative Contributions

  $ (37,500,000 )    $ (37,500,000 )    $ (37,500,000 )    $ (37,500,000 )    $
(37,500,000 )    $ (37,500,000 )    $ (37,500,000 )    $ (37,500,000 )    $
(37,500,000 )    $ (37,500,000 )    $ (37,500,000 ) 

CALCULATION OF THE IRR CAPITAL ACCOUNT SCHEDULE

 

  •  

Each partner’s IRR Capital Account Beginning Balance starts at zero and is
increased or decreased by the following:

  •  

Increase: The IRR Capital Account is increased by the amount of the initial
contribution and all subsequent contributions.

  •  

Increase: The Look back IRR yield of 11.50% is calculated annually on the sum of
new contributions and the Beginning Balance of the IRR capital account.

  •  

Decrease: Annual distributions to each partner reduce the IRR Capital Account
Ending Balance.

  •  

Each partner’s IRR Capital Account Ending Balance is the sum of the IRR Capital
Account Beginning Balance plus the annual contributions, plus the Look back IRR
yield of 11.50%, minus the annual distributions to the partner.

  •  

The next year’s Beginning Balance is the previous year’s Ending Balance.

  •  

The Final Payment Amount necessary to achieve the 11.50% IRR is determined using
the same calculation used to determine the Ending Balance.

  •  

Any cash shortfall that would result in the 9.25% current return not being paid
to the partners can be made whole in a subsequent period.

CONFIRMATION OF THE IRR CALCULATION

 

  •  

To confirm the 11.50% IRR, the initial contribution occurs in time=0 and the
subsequent contributions and distributions occur thereafter. The sum of all
contributions and distributions in a given year equal the IRR cash flow for that
year. The final year includes the Final Payment Amount.

  •  

The resulting cash flow stream from time=0 to the final period will produce an
annual IRR of 11.50%.



--------------------------------------------------------------------------------

 

EXHIBIT B

CURRENT NET ASSETS CALCULATION

[***]

*Confidential Information (indicated by [***]) has been omitted and filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

EXHIBIT “C”

PERMITTED ENCUMBRANCES

ONE COMMERCE SQUARE

 

1. Rights or claims of parties in possession of the Land not shown by the Public
Records or under the terms of any unrecorded lease or agreement(s) of sale.

 

2. Covenants and other rights as set forth in Deed Book CAD 1162 page 137.

 

3. Easement of slopes as set forth in Letter of The Pennsylvania Railroad
Company addressed on 4-7-1955 to the Department of Streets of Philadelphia
attached to Agreement recorded in Deed Book CAD 611 page 462.

 

4. Terms and Conditions of Lease dated 3-28-1990, a Memorandum thereof between
Maguire Thomas Partners-Philadelphia Plaza II and Consolidated Rail Corporation
dated 3-28-1990 and recorded in Deed Book FHS 1600 page 17.

 

5. Reciprocal Easement and Operating Agreement and Covenant Agreement (Commerce
Square) by and between Maguire/Thomas Partners-Philadelphia Plaza Associates
(Phase I) and Maguire Thomas Partners-Philadelphia Plaza – Phase II (Phase II)
dated 9-15-1990 and recorded 11-14-1990 in Deed Book FHS 1746 page 407.

 

6. Water, sewer and gas charges from the date of the last readings.